Exhibit 10.1

EXECUTION COPY

CORPORATE HEADQUARTERS LEASE

FOR

TRIPADVISOR LLC

CENTER 128

NEEDHAM, MASSACHUSETTS



--------------------------------------------------------------------------------

TRIPADVISOR LEASE

CENTER 128

NEEDHAM, MASSACHUSETTS

TABLE OF CONTENTS

 

ARTICLE 1. BASIC TERMS AND EXHIBITS      1   

1. Defined Terms

     1   

2. Exhibits

     10    ARTICLE 2. PREMISES AND APPURTENANT RIGHTS      12   

2.1. Lease of Premises

     12   

2.2. Appurtenant Rights

     12   

2.3. Reservations

     20   

2.4. Project Development Documents

     20   

2.5. Landlord’s Interest in the Building

     21    ARTICLE 3. LEASE TERM      24   

3.1 Lease Term

     24   

3.2 Building Construction and Delivery

     24   

3.3 Extension Options

     24    ARTICLE 4. RENT      24   

4.1 Base Rent

     24   

4.2 Additional Rent

     25   

4.3 Method of Payment

     27   

4.4 Audit Rights

     28   

4.5 Cooperation With Tenant’s Accounting Requirements

     29    ARTICLE 5. TAXES      30   

5.1 Taxes

     30   

5.2 Definition of “Taxes”

     30   

5.3 Personal Property Taxes

     32   

5.4 TIF Incentives

     32    ARTICLE 6. UTILITIES      32   

6.1 Utilities

     32    ARTICLE 7. INSURANCE      35   

7.1 Tenant’s Coverage

     35   



--------------------------------------------------------------------------------

7.2 Action Increasing Rates

     36   

7.3 Waiver of Subrogation

     36   

7.4 Landlord’s Insurance and Indemnity

     37   

ARTICLE 8. OPERATING EXPENSES

     37   

8.1 Operating Expenses

     37   

ARTICLE 9. USE OF PREMISES

     38   

9.1 Permitted Uses

     38   

9.2 Indemnification

     38   

9.3 Compliance With Legal Requirements

     39   

9.4 Hazardous Substances

     40   

9.5 Signage

     42   

9.6 Landlord’s Access

     42   

9.7 Security

     43   

ARTICLE 10. CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

     44   

10.1 Condition of Premises and Property

     44   

10.2 Tenant Property

     44   

10.3 Landlord’s Obligations for Building Services, Repair and Maintenance

     45   

10.4 Tenant’s Obligations for Repair and Maintenance

     50   

10.2. Tenant Work

     52   

10.6 Condition upon Termination

     57   

ARTICLE 11. ROOFTOP EQUIPMENT

     57   

11.1 Rooftop Installations

     57   

11.2 Installation and Maintenance of Rooftop Equipment

     58   

11.3 Operation of Rooftop Equipment

     58   

ARTICLE 12. DAMAGE OR DESTRUCTION; CONDEMNATION

     59   

12.1 Damage or Destruction of Premises

     59   

12.2 Eminent Domain

     61   

ARTICLE 13. ASSIGNMENT AND SUBLETTING

     62   

13.1 Landlord’s Consent Required

     62   

13.2 Permitted Transfers

     62   

13.3 Consent Procedures

     63   



--------------------------------------------------------------------------------

13.4 Sharing of Transfer Profits

     64   

13.5 No Release

     64   

13.6 Additional Provisions

     65   

ARTICLE 14. EVENTS OF DEFAULT AND REMEDIES

     65   

14.1 Events of Default

     65   

14.2 Right to Terminate

     66   

14.3 Remedies for Default

     67   

14.4. Late Charge

     69   

14.5. Interest

     69   

14.6. Letter of Credit

     70   

14.7. Guaranty

     72   

14.8. Holdover

     72   

ARTICLE 15. PROTECTION OF LENDERS

     73   

15.1 Subordination and Superiority of Lease

     73   

15.2 Attornment

     73   

15.3 Rent Assignment

     74   

15.4 Other Instruments

     74   

15.5 Estoppel Certificates

     75   

ARTICLE 16. MISCELLANEOUS PROVISIONS

     75   

16.1 Landlord’s and Tenant’s Consent

     75   

16.2 Notice of Landlord’s Default

     75   

16.3 Quiet Enjoyment

     75   

16.4. Limitations on Liability

     76   

16.5. Notices

     76   

16.6. Notice of Lease

     76   

16.7. Corporate Authority

     77   

16.8. Joint and Several Liability

     77   

16.9. Force Majeure

     77   

16.10. Limitation of Warranties

     77   

16.11. Brokers

     78   

16.12. Applicable Law and Construction

     78   

16.13. Construction on the Property or Adjacent Property

     79   

16.14. Confidentiality of Information

     80   



--------------------------------------------------------------------------------

TRIPADVISOR LEASE

CENTER 128

NEEDHAM, MASSACHUSETTS

This Lease (the “Lease”) is hereby entered into as of the Lease Date set forth
below by and between the undersigned Landlord and Tenant.

ARTICLE 1.

BASIC TERMS AND EXHIBITS

1. Defined Terms. The following capitalized terms used in this Lease shall have
the meanings set forth below. A reference table for all defined terms used in
this Lease is attached hereto as Exhibit O. All references in this Lease to
Sections shall mean the Sections of this Lease, unless otherwise expressly
specified.

 

1.1    Lease Date and Parties:    Lease Date:    June 20, 2013    Landlord:   
Normandy GAP-V Needham Building 3, LLC, a Delaware limited liability company   
Tenant:    TripAdvisor LLC, a Delaware limited liability company    Guarantor:
   TripAdvisor, Inc., a Delaware corporation 1.2    Terms related to the
Building:    Building:    The six-(6)-story building, with a mechanical
penthouse level, to be constructed by Landlord under Section 3.2 and Exhibit B
on the Building Site (as defined below). For clarity in certain contexts, the
Building is also sometimes referred to herein as the “TA Building” or the
“Original Building.”    Building Site:    The portion of the Project Land on
which the Building is located together with the immediately surrounding exterior
areas on the Building Site that exclusively serve the Building, as shown on the
Building Site Plan and more particularly described in this Lease.



--------------------------------------------------------------------------------

   Building Site Plan:    The detailed site plan for the Building Site attached
hereto as Exhibit A-2, subject to the final design process under Exhibit B.   
Preliminary Plans:    The preliminary plans, specifications, and renderings
attached hereto as Exhibit B-1.    Base Building Work:    The base building work
and initial site work for the Building to be performed by Landlord under
Exhibit B, as more particularly defined in the definition of “Base Building
Work” in Exhibit B.    TI Work:    The Tenant Work (as defined in Section 10.5)
for the Building to be performed by Tenant under Exhibit B, pursuant to the
final TIW Construction Documents (as defined in Exhibit B). 1.3.    Terms
related to the Project:    Project:    The phased development project known as
Center 128 in Needham, Massachusetts to be developed on the Project Land
pursuant to the Project Condominium Documents (as defined below). The Project,
when fully developed, is expected to contain (a) a total of approximately
740,000 gross square feet in four (4) new buildings (inclusive of the TA
Building), (b) a hotel containing approximately 128 guest rooms and related
hotel facilities and amenities (currently under construction), (c) two (2)
multi-level parking garages adjacent to the Project buildings (shown as Garage A
and Garage B on the attached Project Site Plan), as well as surface parking, and
(d) open space, landscaping, and other amenities and improvements now or
hereafter required or permitted by the applicable Master Plan Permits (as
defined in the Project Condominium Documents).    Project Land:    The land
described in Exhibit A.    Special Permit Amendment:    The Special Permit
Amendment referenced in Paragraph 4 of Exhibit B.    Project Site Plan:    The
general site plans for the Project attached hereto as Exhibit A-1, as the same
may be revised from time to time (a) pursuant to the final design process and
the Special Permit Amendment and

 

2



--------------------------------------------------------------------------------

      (b) pursuant to the remaining Project development rights reserved to the
Project Declarant (as defined below) under the Project Condominium Documents, as
the same may be affected by the exercise (if applicable) of Tenant’s
Expansion/Purchase Rights as more particularly provided in this Lease.   
Project Common Facilities:    The common areas and facilities of the Project
from time to time that are for the use of the Building in common with all or
certain other Project buildings pursuant to the Project Condominium Documents,
including without limitation the roadways, sidewalks, common stairways, common
driveways and non-exclusive parking areas and non-exclusive garages and other
improvements on the Condominium Land, as more particularly provided for under
the Project Condominium Documents.    Limited Common Elements:    As defined in
the Project Condominium Documents. The Limited Common Elements for the Building
are set forth in the Building Condominium Instruments under Section 2.4(a) and
referenced in the applicable provisions of this Lease.    Project Condominium
Documents:    As defined in Exhibit A.    Project Declarant:    The Declarant as
defined under the Project Condominium Documents. 1.4    Terms related to the
Premises:    Premises:    The entire rentable area of the Building, subject to
the exclusions set forth in Section 2.1.    Premises RSF:    The entire RSF of
the Building, comprising a total of 280,892 square feet of Premises RSF as set
forth in Paragraph 3.5(a) of Exhibit B, subject to adjustment (if any) in
accordance with Paragraph 3.5(b) of Exhibit B.    RSF:    The rentable square
footage based on the BOMA International Standard Method of Measurement for
Office Buildings ANSI/BOMA Z65.1-1996 for single tenant buildings (the
“Measurement Standard”), as set forth in Paragraph 3.5(a) of Exhibit B and
subject to adjustment (if any) in accordance with Paragraph 3.5(b) of Exhibit B.

 

3



--------------------------------------------------------------------------------

   Tenant’s Pro Rata Share:    The percentage determined by dividing (x) the
Premises RSF by (y) the entire RSF of the Building. Accordingly, Tenant’s Pro
Rata Share for the original Premises under this Lease shall be one hundred
percent (100%). 1.5    Terms related to the Lease Term:    Term:    The Initial
Term, as the same may be from time to time extended.    Initial Term:    The
period commencing on the Commencement Date (as defined below) and expiring on
the Term Expiration Date (as defined below).    TIW Access Date:    The date on
which the Base Building Work shall have achieved the conditions for Building
Enclosed/Weather Tight as set forth in Exhibit B-3, as provided in Paragraph 6.3
of Exhibit B.    Early Occupancy Period:    See Section 4.2(a).    Commencement
Date:    The date that is eight (8) months after the TIW Access Date.    Partial
Rent Commencement Date:    The date that is four (4) months after the
Commencement Date. See Section 4.1(a).    Rent Commencement Date:    The date
that is forty nine (49) days after the Partial Rent Commencement Date, subject
to adjustment (if any) in accordance with Paragraph 3.5(c) of Exhibit B. See
Section 4.1(a).    Term Expiration Date:    The last day of the Partial Final
Lease Year (as defined below).    Lease Year:    Each successive
twelve-(12)-month period commencing on the Commencement Date and on each
anniversary thereof, provided that the “Partial Final Lease Year” shall mean the
seven-(7)-month period immediately following the end of fifteenth (15th) Lease
Year and (if such seven-(7)-month period does not end on the last day of a
calendar month) shall further include the balance of the calendar month in which
such seven-(7)-month period ends.

 

4



--------------------------------------------------------------------------------

   Extension Terms:    Two (2) extension periods of five (5) years each, as set
forth in, and subject to the provisions of, Section 3.3 and Exhibit D-1. 1.6   
Base Rent (per square foot of Premises RSF per annum):    For the Initial Term:
   Lease Year 1:    $33.00 per RSF per annum, subject to abatement as set forth
in Section 4.1(a).       Lease Year 2:    $33.00 per RSF per annum       Lease
Year 3:    $33.00 per RSF per annum       Lease Year 4:    $33.00 per RSF per
annum       Lease Year 5:    $33.00 per RSF per annum       Lease Year 6:   
$33.75 per RSF per annum       Lease Year 7:    $33.75 per RSF per annum      
Lease Year 8:    $33.75 per RSF per annum       Lease Year 9:    $33.75 per RSF
per annum       Lease Year 10:    $33.75 per RSF per annum       Lease Year 11:
   $34.50 per RSF per annum       Lease Year 12:    $34.50 per RSF per annum   
   Lease Year 13:    $34.50 per RSF per annum       Lease Year 14:    $34.50 per
RSF per annum       Lease Year 15:    $34.50 per RSF per annum      

Partial Final
Lease Year:

   $34.50 per RSF per annum    For each Extension Term, if applicable:    Ninety
five percent (95%) of the Fair Market Rent Rate for the Premises for the
applicable Extension Term, as determined pursuant to Exhibit D-1. 1.7    Other
Basic Economic Terms:    Rent:    Base Rent and Additional Rent. (See
Sections 4.1 and 4.2.)    Additional Rent:    Tenant’s Pro Rata Share of Total
Operating Costs, together with all other amounts payable by Tenant under this
Lease other than Base Rent. As provided in Section 4.2(b), Total Operating Costs
include

 

5



--------------------------------------------------------------------------------

      (i) Taxes (Article 5), (ii) utility expenses under Article 6 to the extent
provided and paid for by Landlord, (iii) costs of insurance under Section 7.4,
and (iv) Operating Expenses (Article 8).    Expenses Paid Directly by Tenant:   
All utilities for the Premises (except as set forth in Article 6), and the
services to the Premises from time to time provided by Tenant in accordance with
Sections 10.3 and 10.4 and other provisions of this Lease.    Building Services:
   See Sections 10.3 and 10.4 and Exhibit E.    TI Allowance:    An amount equal
to $16,561,530.00, subject to adjustment (if any) in accordance with
Paragraph 3.5(b) and/or 3.5(c) of Exhibit B. See Paragraph 11.2 of Exhibit B.   
Letter of Credit:    An initial amount equal to $807,564.50, subject to increase
in accordance with Section 14.6.    Guaranty:    The guaranty of Tenant’s
obligations under the Lease provided by Guarantor in accordance with
Section 14.7. 1.8    Appurtenant Rights:       General Common Areas:    See
Section 2.2(a).    Parking Rights:    See Section 2.2(b).    Signage Rights:   
See Section 2.2(c).    Rooftop Equipment:    See Section 2.2(d) and Article 11.
   Amphitheater Area:    See Section 2.2(e). 1.9    Expansion/Purchase Rights:
   The following expansion and purchase rights affecting other Project
buildings:   

a)       Building 2 Expansion Option:

   See Exhibit C-1.   

b)       Building 2 Development Rights Purchase Option

   See Exhibit C-2.   

c)       Building 2 Lease ROFO:

   See Exhibit C-3.   

d)       Building 4 Lease ROFO:

   See Exhibit C-4.

 

6



--------------------------------------------------------------------------------

1.10    ROFO on Building Sale:    See Exhibit D-2. 1.11    Permitted Uses:   
Professional, business, and administrative office uses (including, as ancillary
thereto, an employee cafeteria or café, lunch rooms, meeting areas, fitness
center, and other ancillary uses of the Premises for Tenant’s employees and not
for the general public), in each case consistent with the operation of a
first-class suburban office building, the Special Permit Amendment and other
applicable Legal Requirements, the Project Condominium Documents, and the
provisions of this Lease. 1.12    Original Notice Addresses:       For Landlord:
   c/o Normandy Real Estate Partners       57 Maple Avenue       Morristown, NJ
07960       Attn: General Counsel       with copies to:       c/o Normandy Real
Estate Partners       57 Maple Avenue       Morristown, NJ 07960       Attn:
Head of Property Management       and       c/o Greenfield Partners, LLC      
50 North Water Street       South Norwalk, CT 06854       Attn: Barry P. Marcus
      and       DLA Piper LLP (US)       33 Arch Street       Boston, MA 02110
      Attn: William B. Forbush III, Esq.    For Tenant:    Before the
Commencement Date:       TripAdvisor       141 Needham Street

 

7



--------------------------------------------------------------------------------

      Newton, MA 02464       Attn: Chief Financial Officer       with copies to:
      TripAdvisor       141 Needham Street       Newton, MA 02464       Attn:
General Counsel       and       Paul Jakubowski, Esq.       WilmerHale LLP      
60 State Street       Boston, MA 02109       After the Commencement Date:      
TripAdvisor       400 First Avenue       Needham, MA 02494       Attn: Chief
Financing Officer       with copies to:       TripAdvisor       400 First Avenue
      Needham, MA 02494       Attn: General Counsel       and       Paul
Jakubowski, Esq.       WilmerHale LLP       60 State Street       Boston, MA
02109 1.13    Brokers:    Columbia Group Realty Advisors, Inc. and       Cushman
& Wakefield of MA, Inc.       (as Tenant’s Brokers)       and       Richards
Barry Joyce & Partners       (as Landlord’s Broker)

 

8



--------------------------------------------------------------------------------

1.14    Management Company:    Normandy Real Estate Management, subject to
Article 10. 1.15    Additional Terms:       Financial Condition Standard:    As
of the applicable date under the Lease provision referring to this term, the
Financial Condition Standard shall be deemed satisfied if either (a) Tenant has
a Net Worth (as defined in Section 14.6) of at least Five Hundred Million
Dollars ($500,000,000), as evidenced by then current financial information
provided by Tenant and reasonably acceptable to Project Declarant and Landlord,
or (b) Tenant then has a public company investment grade credit rating of not
less than BBB as determined by Standard & Poors (or the equivalent credit rating
as determined by Moody’s or Fitch), and to the extent more than one such rating
agency has rated Tenant’s credit, such credit rating has been determined by each
such rating agency.    Material Event of Default:    As of the applicable date
under the Lease provision referring to this term, an Event of Default (as
defined in Section 14.1) has occurred and is continuing, other than (a) a
non-monetary Event of Default that is of an immaterial and readily curable
nature (such as a temporarily lapsed insurance certificate due to administrative
oversight), provided that Tenant shall cure such Event of Default within
thirty (30) days after notice that such an Event of Default has occurred; and
(b) a monetary Event of Default for non-recurring Additional Rent charges not
exceeding $10,000 in the aggregate, provided that Tenant shall pay such
delinquent amounts within thirty (30) days after notice that such an Event of
Default has occurred.

 

9



--------------------------------------------------------------------------------

2. Exhibits. The following Exhibits are attached to this Lease and shall be
incorporated into this Lease by reference. All references in this Lease to
Exhibits shall mean the Exhibits attached to this Lease, unless otherwise
expressly specified.

 

   Exhibit A:    Project Land and Documents    Exhibit A-1:    Project Site Plan
   Exhibit A-2:    Building Site Plan    Exhibit B:    Base Building
Construction and TI Work Letter    Exhibit B-1:    Preliminary Plans   
Exhibit B-2:    Scope of Base Building Work       Schedule 1: Base Building Work
Alternates       Schedule 2: Base Building Work Allowances    Exhibit B-3:   
Requirements for Building Enclosed/Weather Tight    Exhibit B-4:    Construction
Schedule    Exhibit B-5:    Form of Confirmation of Commencement Date   
Exhibit B-6:    General Requirements for Tenant Work Construction Documents   
Exhibit B-7:    Additional Parking Costs    Exhibit B-8:    Building Measurement
Calculations    Exhibit B-9:    Special Permit Amendment Costs    Exhibit C-1:
   Building 2 Expansion Option       Schedule 1: Free-Standing Expansion Plan   
   Schedule 2: Connected Expansion Plan       Schedule 3: Integrated Expansion
Plan    Exhibit C-2:    Building 2 Development Rights Purchase Option      
Schedule 1: Development Services for Building 2       Schedule 2: Form of
Building 2 Development Rights Assignment       Schedule 3: Form of Amendment to
Master Deed for Building 2       Schedule 4: Form of Unit Deed for Building 2
Unit    Exhibit C-3:    Building 2 Lease ROFO    Exhibit C-4    Building 4 Lease
ROFO    Exhibit D-1:    Extension Options    Exhibit D-2:    ROFO on Building
Sale       Schedule 1: Due Diligence Materials       Schedule 2: Standard
Provisions    Exhibit E:    Initial List of Building Services    Exhibit E-1:   
Operating Expenses and Exclusions    Exhibit F:    Rules and Regulations   
Exhibit G:    Tenant Work Insurance Schedule    Exhibit H:    Form of Lender’s
Subordination, Nondisturbance and Attornment Agreement    Exhibit I:    Letter
of Credit Requirements    Exhibit J:    Environmental Reports

 

10



--------------------------------------------------------------------------------

   Exhibit K:    Form of Development Rights Assignment for Original Building   
Exhibit K-1    Form of Amendment to Master Deed for Original Building Unit   
Exhibit K-2    Form of Unit Deed for Original Building Unit    Exhibit L:   
Form of Notice of Lease    Exhibit M:    Form of Guaranty    Exhibit N:   
Tenant Competitor Restriction    Exhibit O:    Reference Table for Defined Terms

 

11



--------------------------------------------------------------------------------

ARTICLE 2.

PREMISES AND APPURTENANT RIGHTS

2.1. Lease of Premises. Landlord hereby leases the Premises to Tenant, and
Tenant hereby leases the Premises from Landlord, for the Term set forth herein,
upon and subject to the terms and conditions of this Lease. The Premises exclude
(a) the exterior walls, windows, and roof of the Building, (b) the base building
mechanical and service rooms within the Building, (c) the base building
equipment and systems installed by Landlord as part of the Base Building Work,
including without limitation base building pipes, ducts, conduits, wires and
appurtenant fixtures located within the Building or on the Building Site and
serving the Building and/or other parts of the Project, whether exclusively or
in common, and (d) the Project Common Facilities and Limited Common Elements
serving the Premises. If the Premises include less than the entire rentable area
of any floor from time to time, then the Premises shall also exclude the common
corridors, lobbies, elevator lobby, and restrooms located on such floor.

2.2. Appurtenant Rights. During the Term, Tenant shall have, as appurtenant to
its lease of the Premises, the rights, in common with others (as applicable) and
subject to the terms of this Lease, to use the following facilities serving the
Building and/or other portions of the Project. Tenant shall be permitted access
to the Building, the Premises, and the Project’s parking facilities serving the
Building on a 24-hour-per-day, 7-day-per-week basis during the Term, subject to
the terms of this Lease.

(a) Building Site Facilities and General Common Areas. During the Term, Tenant
shall have (i) the exclusive right to use the Building’s loading dock and other
facilities serving the Building that are located on the Building Site and shown
on the Building Site Plan (except that Landlord may use such facilities in
connection with performing its service, repair, and other obligations for the
Building under this Lease) and (ii) the non-exclusive right to use the walkways,
driveways, and other Project Common Facilities that serve the Building
(including, without limitation, the driveways and walkways on other portions of
the Project Land) in common with others, in each case for their customary,
intended purposes and subject to the terms of this Lease.

(b) Parking. During the Term, Tenant shall have the right to use the following
parking areas of the Project for daily and transient parking by Tenant’s
employees, visitors, and other business invitees:

(i) Parking Allocation. The Base Building Work to be constructed by Landlord
under Exhibit B includes the first phase of Garage B and certain surface parking
spaces along the Project roadways as indicated on the “Phase 2A” portion of the
Preliminary Plans. The Preliminary Plans for the Initial Site Work (which is
part of the Base Building Work described under Exhibit B) indicate approximately
1,047 parking spaces in the first phase of Garage B and approximately 14 surface
parking spaces (for a total of approximately 1,061 parking spaces for the
Initial Site Work hereunder), subject to final design and striping under
Exhibit B. Accordingly, the parking spaces that are initially allocated to the
Building under this Section 2.2(b) shall consist of (x) the number

 

12



--------------------------------------------------------------------------------

of parking spaces in the first phase of Garage B that, when combined with such
surface spaces, satisfies the Minimum Parking Ratio (as defined below) for the
Premises RSF (as the final Premises RSF may be adjusted, if applicable, under
Paragraph 3.5(b) of Exhibit B), and (y) the balance of the parking spaces (not
to exceed the Additional Parking Ratio) in the first phase of Garage B. The
“Garage B Spaces” means the number of parking spaces in Garage B that are from
time to time allocated to the Building under the provisions of this
Section 2.2(b). The “Minimum Parking Ratio” shall mean 3.6 parking spaces per
1,000 square feet of Premises RSF (rounded to the nearest integer), and the
“Minimum Parking Allocation” shall mean the number of parking spaces required to
satisfy the Minimum Parking Ratio (i.e., a total of approximately 1,011 parking
spaces based on the Premises RSF set forth in Section 1.4). The “Additional
Parking Ratio” shall mean 0.4 parking spaces per 1,000 square feet of Premises
RSF (rounded to the nearest integer) (i.e., a total of approximately 113 parking
spaces based on the Premises RSF set forth in Section 1.4), and the “Additional
Parking Allocation” shall mean the number of Garage B Spaces actually provided
under clause (y) above (i.e., approximately 50 parking spaces based on the
Premises RSF set forth in Section 1.4 and the capacity of Garage B set forth
above, subject to final design and striping under Exhibit B). The “Total Parking
Allocation” means, collectively, the Minimum Parking Allocation and the
Additional Parking Allocation. The parties hereby acknowledge and agree that
(A) Landlord has re-designed the first phase of Garage B to increase its
capacity (by adding a partially below-grade parking level as shown on the
Preliminary Plans) in order to accommodate Tenant’s request for a portion of the
Additional Parking Allocation, and (B) the exact number of Additional Parking
Allocation spaces may vary based on (1) the final Premises RSF for the final
Building design (as adjusted, if applicable, under Paragraph 3.5(b) of
Exhibit B) and (2) the final design and striping of Garage B and the surface
spaces, all in accordance with Exhibit B.

(ii) Additional Parking Costs. Tenant shall be responsible for the costs (the
“Additional Parking Costs”) of providing Tenant with (A) the Additional Parking
Allocation for the Building as provided in this subparagraph (ii) and (B) the
Garage A Additional Parking Spaces under subparagraph (iii) below. The
Additional Parking Costs for the Additional Parking Allocation spaces in
Garage B are set forth on Exhibit B-7. Additional Parking Costs shall constitute
BBW Tenant Costs that are paid by Tenant under Paragraph 11.1 of Exhibit B.

(iii) Garage A Additional Spaces. To the extent the actual number of Additional
Parking Allocation spaces initially provided in Garage B under Section 2.2(b)(i)
above is less than the number required to fully satisfy the Additional Parking
Ratio for the Original Building, then Project Declarant (pursuant to the
application of its reserved rights under the Project Condominium Documents)
shall cause any remaining spaces required to satisfy the Additional Parking
Ratio for the Original Building (anticipated to be approximately 63 parking
spaces based on the numbers recited in Section 2.2(b)(i) above) to be allocated
to Tenant in Garage A (the “Garage A Additional Parking Spaces”) if, as, and
when Garage A may hereafter be constructed. The Additional Parking Costs for any
Garage A Additional Parking Spaces so provided (the “Garage A Additional Parking
Costs”) shall be based on the per space cost for Garage A spaces, which shall be
determined in the manner provided in Exhibit C-1 for

 

13



--------------------------------------------------------------------------------

the Building 2 Additional Parking Costs, whether Garage A is constructed
pursuant to Exhibit C-1 or otherwise. If Garage A is constructed pursuant to the
applicable Building 2 Rights, then in connection with the construction of
Garage A Tenant shall pay the Garage A Additional Parking Costs to Project
Declarant for any Garage A Additional Parking Spaces so provided, as more
particularly provided under the applicable Building 2 Rights. If Garage A is
constructed but not pursuant to the Building 2 Rights, then Tenant shall pay the
Garage A Additional Parking Costs to Project Declarant at least sixty (60) days
prior to commencement of Garage A construction, on at least thirty (30) days’
prior notice from Project Declarant of the estimated Garage A Additional Parking
Costs (determined in the manner set forth in Exhibit C-1), subject to final
reconciliation upon completion of Garage A in the manner set forth in
Exhibit C-1. Any Garage A Additional Parking Spaces that are provided hereunder
shall, upon the construction and opening of Garage A, be deemed included in
Tenant’s Total Parking Allocation for the Original Building. Nothing in this
Section 2.2(b) shall be construed to impose on Project Declarant or Landlord any
obligation to construct Garage A, except as may be required to be performed by
Project Declarant in connection with Tenant’s exercise of the applicable
Building 2 Rights.

(iv) Adjustments for Future Development. A portion of the Total Parking
Allocation shall be subject to relocation in connection with the further
expansion and development of the Project and its parking facilities, as provided
below.

(A) Construction of Garage A. If and when Garage A is hereafter constructed
(whether pursuant to Tenant’s Building 2 Rights as provided below or otherwise),
then to the extent that the capacity of Garage A exceeds the sixty nine
(69) parking spaces allocated to the hotel (the “Garage A Hotel Spaces”) and the
appurtenant parking spaces for Building 2 (the number of such excess spaces in
Garage A being referred to herein as the “Excess Garage A Capacity”), Project
Declarant reserves the right to relocate a portion of the Total Parking
Allocation to Garage A (after providing the Garage A Additional Parking Spaces
as provided above) up to the extent required to utilize the remaining entire
Excess Garage A Capacity, as and when directed by Project Declarant following
the construction and opening of Garage A. In the event that Tenant has exercised
the Building 2 Expansion Option under Exhibit C-1 or the Building 2 Development
Rights Purchase Option under Exhibit C-2, then upon the construction and opening
of Garage A pursuant thereto, any Excess Garage A Capacity that remains after
provision for the Garage A Additional Parking Spaces as set forth above shall be
used to re-allocate to Garage A the portion of Tenant’s Total Parking Allocation
for the Original Building that is required to use such entire remaining Excess
Garage A Capacity (i.e., with the result that, apart from the Garage A Hotel
Spaces, all spaces in Garage A are allocated to Tenant through the combination
of the foregoing provisions).

(B) Expansion of Garage B. Project Declarant further reserves the right from
time to time to enlarge and expand Garage B in connection with the development
of other building(s) on the Project Land, provided that the number of Total
Parking Allocation spaces for the Building is not reduced. Without limiting

 

14



--------------------------------------------------------------------------------

the generality of the foregoing, the parties acknowledge and agree that
construction of the second phase of Garage B is anticipated to provide for drive
lanes between the two phases of Garage B which may thereby displace certain of
Tenant’s allocated parking spaces from the first phase to the second phase of
Garage B and that Project Declarant will use reasonable and diligent efforts to
cause such construction to be carried out in a manner designed to minimize
interference with Tenant’s on-going use of the first phase of Garage B during
such construction activities.

(C) Allocation of Surface Spaces. Project Declarant further reserves the right
to allocate, designate, relocate, or replace one or more surface spaces for
other Project buildings or purposes (e.g., a future building’s allocation of
such common spaces based on its gross square footage, adjacent roadway location,
or construction-related requirements), as Project Declarant may direct, and
re-allocate the portion of such Tenant spaces to Garage A, Garage B, and/or
other surface parking areas that are reasonably proximate to the Building, in
connection with such development.

(D) Construction Activities. Project Declarant further reserves the right to
temporarily relocate any parking spaces required hereunder that may from time to
time be temporarily displaced by construction activities, or, if such relocated
spaces are not available, render certain spaces temporarily unavailable during
such construction activities provided that reasonable and diligent efforts are
used to minimize such disruption as set forth in subparagraph (B) above.

(E) Visitor Parking Areas. Project Declarant further reserves the right, whether
at the request of Tenant under subparagraph (vi) below or otherwise, to
designate certain spaces in the Project’s common parking facilities for visitor
parking purposes, with any such visitor spaces so requested by Tenant (or
otherwise allocable to Tenant in Garage B or other parking facility serving the
Building pursuant to the provisions of this Section 2.2(b)) being included in
Tenant’s applicable parking allocation hereunder.

(F) Interim Surface Parking Lot for Remaining Spaces. If requested by Tenant, by
written notice to Project Declarant and Landlord on or before December 31, 2016,
Project Declarant will reasonably cooperate with Tenant to seek to obtain
applicable permits for, and to design and construct (after BBW Substantial
Completion has occurred under Exhibit B and prior to construction of Garage A)
an interim surface parking lot on an unimproved portion of site for the future
Garage A (in an area between the hotel’s surface parking lot and Garage B),
which interim surface parking lot (if constructed hereunder) shall be sufficient
to provide for Tenant’s temporary use a number of surface parking spaces at
least equal to the number of parking spaces for the Additional Parking Ratio for
the Original Building that were not provided in Garage B (i.e., approximately 63
spaces based on the numbers recited in Section 2.2(b)(i) above), subject to the
following terms and conditions. Tenant shall pay to Project Declarant, in
advance at the times and manner reasonably designated by Project

 

15



--------------------------------------------------------------------------------

Declarant, one hundred percent (100%) of all hard and soft costs (including a 3%
development fee on all such costs) incurred by Project Declarant to permit,
design, and construct such interim surface parking lot (inclusive of all costs
of related site improvements and related re-configurations of any roadways,
sidewalks, or other Project Common Facilities in connection with such interim
surface parking lot). Prior to commencing construction of such interim surface
parking lot, Project Declarant shall provide Tenant with a reasonably detailed
budget for such work. Any scheduling, funding, or other delivery requirements
relating to the interim surface parking lot (including the timing and manner of
Tenant’s payment of any costs in excess of the estimated costs and the refund to
Tenant of any unapplied deposits made by Tenant for the estimated costs of the
interim surface parking lot) shall be as may be mutually agreed by Project
Declarant and Tenant prior to commencement of construction of such work. Tenant
reserves the right, by written notice to Project Declarant (with a copy to
Landlord) at any time prior to commencement of construction of the interim
surface parking lot, to withdraw its request that Project Declarant construct
such interim surface parking lot, provided that (i) Tenant shall remain
responsible for paying all costs incurred (including permitting, planning,
pre-construction services, and other similar soft costs) in connection with
Tenant’s prior request for such interim surface parking lot and (ii) Project
Declarant shall return to Tenant any pre-funded estimated hard costs of
construction (if any) that Tenant may have paid to Project Declarant in
anticipation of such work. If such interim surface parking lot is constructed,
all costs to operate and maintain the interim surface parking lot and related
walkways leading from such lot to the Building shall be allocated to and paid by
Tenant as Project Common Facilities Expenses allocable to the Building under
Section 4.2(d) and Article 8. If, as, and when construction of Garage A (or any
construction staging for Garage A or Building 2 on such site) is scheduled to
commence (whether pursuant to the Building 2 Rights or otherwise) Project
Declarant reserves the right to permanently discontinue Tenant’s use of such
interim surface parking lot, effective upon not less forty (45) days prior
written notice to Tenant, and without any obligation to provide any replacement
parking spaces of any kind. Tenant’s payment for and use of such interim surface
parking lot shall have no effect on Project Declarant’s obligations under
Section 2.2(b)(iii) or (iv) above to provide, or on Tenant’s obligation to
accept and pay for, the Garage A Additional Parking Spaces if, as, and when
provided under the terms of Section 2.2(b)(iii) or (iv) above. Landlord shall
have no obligation or liability to Tenant of any kind in respect of the
development, delivery, or operation of any such interim surface parking lot, and
any delay or failure by Project Declarant in causing such interim surface
parking lot to be provided shall not give rise to any default by Landlord under
this Lease or otherwise affect any of Tenant’s rights and obligations under this
Lease. Project Declarant reserves the right, at its election, to defer the
development of any such interim surface parking lot in the event that
(1) Project Declarant determines that development of such interim surface
parking lot would adversely impact the schedule for developing or obtaining
permits or approvals for any other phase of the Project, (2) a Material Event of
Default by Tenant then exists,

 

16



--------------------------------------------------------------------------------

or (3) the Lease is assigned to any Third Party or Tenant has entered into one
or more subleases or other agreements with one or more Third Parties for the use
of occupancy of more than fifty percent (50%) of the Premises.

(v) General Parking Provisions. During the Term, Tenant’s use of parking spaces
for the Total Parking Allocation shall be without separate charge to Tenant,
other than for (A) the Additional Parking Costs (including, as applicable, any
Garage A Additional Parking Costs) as set forth above, and (B) the Building’s
allocable share of Project Common Facilities Expenses (as defined below) in
respect of the Total Parking Allocation pursuant to the Project Condominium
Documents, which shall be allocated to the Building and paid by Tenant as part
of Operating Expenses under Article 8, including any additional costs for extra
operational measures requested by Tenant pursuant to Section 2.2(b)(vi) below.
Tenant’s use of the Project’s parking facilities hereunder shall be subject to,
and undertaken in compliance with, the Project Condominium Documents and
applicable rules and regulations thereunder with respect to the use of such
Project parking facilities. The parking rights provided to Tenant under this
Section 2.2(b) are provided solely for the purposes set forth above, shall not
be used by Tenant or any other Tenant Party (as defined below) for any other
purpose, and shall not be assigned, sublicensed, or otherwise transferred to any
other party, except in connection with a sublease or assignment of this Lease
permitted or approved in accordance with Article 13.

(vi) Garage Operational Matters. During the Term, if Tenant from time to time
believes that other Project users are materially infringing on Tenant’s
allocated parking spaces in the garage(s) hereunder, Tenant may from time to
time request the implementation of reasonable controlled access mechanisms
(e.g., card readers, gates, or parking pass systems) that are designed to ensure
that the parking spaces from time to time allocated to Tenant in accordance with
this Section 2.2(b) remain available for Tenant’s use. In such event, Landlord
shall reasonably cooperate with Tenant to develop such controlled access
mechanisms in conjunction with Project Declarant (or, as applicable, the
condominium association responsible for administering the parking garage
facilities under the Project Condominium Documents) and any other Project users
that from time to time share the applicable parking garage in common with Tenant
(e.g., the implementation of a card reader system for Garage B during the period
when both phases of Garage B are operational and used by Tenant and other
Project users). During the period when Tenant is entitled to use all of the
Garage A spaces (through the combination of rights provided above under this
Section 2.2(b)) other than the Garage A Hotel Spaces, such controlled access
measures may include, if requested by Tenant, the installation of an interior
gate regulating the portion of Garage A allocated for Tenant’s exclusive use,
provided that such gate shall be removed at Tenant’s expense at such time as
Tenant shall cease to be entitled (through the combination of rights provided
above under this Section 2.2(b)) to use all of the Garage A spaces other than
the Garage A Hotel Spaces, whether due to the expiration or termination of the
Lease, the occupancy of all or part of Building 2 by a third party, or
otherwise. In addition, if Tenant from time to time requests that a reasonable
number of its allocated parking spaces under Section 2.2(b) be designated for
visitor parking purposes, Landlord shall reasonably cooperate with Tenant,
Project Declarant (or the condominium association, as applicable), and other
Project

 

17



--------------------------------------------------------------------------------

users to implement such visitor parking areas for Tenant and, as applicable,
other Project users in accordance with the Project Condominium Documents. The
implementation of any measures requested by Tenant under this Section 2.2(b)(vi)
shall be at Tenant’s sole cost and expense, whether as a direct reimbursement of
the costs of installing, maintaining, replacing, and removing at the expiration
or earlier termination of the Term any such special parking equipment or access
systems or as on-going reimbursements of additional operating, maintenance,
personnel, and other costs, as the case may be, which amounts in each case shall
be added to the Project Common Facilities Expenses that are allocated to the
Building and paid by Tenant as part of Operating Expenses under Article 8.

(c) Exterior Building Sign. During the Term, Tenant shall have the right, at its
sole cost and expense, to install and maintain (i) a prominent exterior sign
identifying Tenant’s name and corporate logo (using Tenant’s graphics and
colors) in at least one location on the Building’s façade and (ii) a so-called
monument sign identifying Tenant’s name and corporate logo (using Tenant’s
graphics and colors) in a location on the Building Site reasonably approved by
Landlord, in accordance with and subject to the following requirements. All such
exterior signage shall comply with applicable Legal Requirements and shall be
consistent with first-class single-building office tenant signage suitable for a
first-class suburban office park, taking into account its prominent visibility
from Route 128 and its proximity to other Project buildings (the “First-Class
Signage Standard”). Prior to installing any such exterior signage, Tenant shall
submit to Landlord for its review and approval (which shall not be withheld or
unreasonably delayed following Tenant’s submission if such exterior signage
complies with the requirements of this Section 2.2(c)) detailed construction
plans and specifications showing the location, size, height, graphics,
materials, electric lighting, manner of installation, and other details of the
proposed signage installation. Landlord acknowledges that such signage may
include a lighted or back-lit sign consistent with a first-class suburban office
park, subject to receiving all required governmental permits. Tenant shall be
solely responsible, at its sole cost and expense, for installing, maintaining,
operating, and repairing all such exterior signage in compliance with all Legal
Requirements and in accordance with the First-Class Signage Standard. Tenant
shall be responsible for obtaining all governmental permits and approvals
required for the installation of such exterior signage. Landlord shall
cooperate, in its capacity as owner of the Property, as may be reasonably
requested by Tenant in connection with applications for approvals from municipal
authorities for any exterior signage hereunder, provided that Tenant shall
reimburse Landlord, as Additional Rent, for its reasonable, out-of-pocket
third-party expenses (if any) incurred by Landlord in connection with such
efforts. At the expiration or earlier termination of the Term, Tenant shall
remove all such exterior signage (together with all related mounting brackets,
supports, fasteners, wiring, and any other signage-related equipment), repair
any damage to the Building or the Building Site caused by such installations and
removal, and restore the affected areas to their prior condition. Except for
Tenant’s exterior signage rights hereunder, Landlord shall not grant exterior
signage rights on the Building to any third party.

(d) Rooftop Equipment. During the Term, Tenant shall have the right, at its sole
cost and expense, to install and maintain a satellite dish or other rooftop
telecommunications device, and other equipment on the roof of the Building, all
as more particularly provided in Article 11.

 

18



--------------------------------------------------------------------------------

(e) Amphitheater Area. The “Amphitheater Area” means the portion of the Project
Land immediately adjacent to the Building Site that is outlined as the
“Amphitheater Area” on the Preliminary Plans. The site improvements for the
Amphitheater Area are more particularly shown on the “Phase 2A” portion of the
Preliminary Plans and are to be constructed by Landlord as part of the Initial
Site Work in accordance with Exhibit B.

(i) Tenant’s Use of Amphitheater Area. During the Term, Tenant shall have the
right to use the Amphitheater Area for non-exclusive routine exterior usage
(e.g., for employee lunch-time outdoor seating) and for occasional special event
usage (e.g., organized employee gatherings or weekend special events) incident
to Tenant’s use and occupancy of the Premises, in each case in a manner suitable
for a prominent exterior area of a first-class suburban office park, taking into
account its proximity to the Building and other then existing Project buildings
and facilities, and in compliance with applicable Legal Requirements and
applicable provisions of the Project Condominium Documents (the “First-Class
Exterior Use Standard”). The on-going costs of operating and maintaining the
Amphitheater Area shall be allocated as provided in Section 4.2(d) below.

(ii) Limited Common Element; Allocation of Costs. The parties acknowledge that,
pursuant to the Building Condominium Instruments under Section 2.4(a) below,
(A) the Amphitheater Area constitutes a Limited Common Element of the Original
Building Unit (as defined below) under the Project Condominium Documents and
shall not become a Limited Common Element of any other Project building without
the approval of the owner of the Original Building Unit, (B) any substantial
alteration of the Amphitheater Area after its initial construction under
Exhibit B (excluding routine maintenance and periodic replacement of worn
landscaping elements) and any special event usage of the Amphitheater Area shall
require the prior approval of the owner of the Original Building Unit, (C) the
costs of operating, maintaining, and (as applicable) replacement of worn
elements of the Amphitheater Area shall be allocated entirely to the Original
Building (which amounts shall be included in Total Operating Expenses under this
Lease), and (D) the Amphitheater Area shall be an open space within the Project
available for use by occupants and visitors of other Project buildings for
purposes of routine exterior usage (e.g., for employee lunch-time outdoor
seating) in accordance with the First-Class Exterior Use Standard, with any
proposed special event usage by occupants of any other Project building
requiring the prior approval of the owner of the Original Building Unit.
Tenant’s rights to use of the Amphitheater Area shall be without a separate user
charge under the provisions of the Project Condominium Documents, other than for
Total Operating Costs attributable to the Amphitheater Area as provided in this
Lease and costs and expenses arising from any special event usage by Tenant or
any Tenant Party.

(iii) Tenant Approval Rights for Alterations or Special Event Usage. Landlord
hereby agrees that, during the Term provided no Material Event of Default then
exists, (A) any substantial alteration of the Amphitheater Area after its
initial construction under Exhibit B (excluding routine maintenance and periodic
replacement of worn landscaping elements with comparable items consistent with
the First-Class Exterior Use Standard) shall require Tenant’s prior approval,
which approval shall not be unreasonably withheld

 

19



--------------------------------------------------------------------------------

for alterations from time to time required to replace worn-out exterior site
improvements, to remedy unsafe conditions, to comply with applicable Legal
Requirements, and for other improvements consistent with the First-Class
Exterior Use Standard, (B) any proposed special event usage by any occupant of
any other Project building shall require Tenant’s prior approval in its sole
discretion, and (C) Landlord shall not approve the Amphitheater Area becoming a
Limited Common Element of any other Project building without obtaining Tenant’s
prior approval in its sole discretion.

(iv) Routine Use by Other Project Buildings. Tenant acknowledges and agrees that
(A) the Amphitheater Area shall remain an open space within the Project, without
fences or barriers, and shall be freely accessible by means of the common
walkways leading around and through the Project, (B) employees and visitors of
any Project buildings may from time to time use such area for non-exclusive
routine exterior purposes (e.g., employee lunch-time outdoor seating) in
accordance with the First-Class Exterior Use Standard, and (C) neither Landlord,
Project Declarant (or its respective successors and assigns as owners of other
Project phases), nor the condominium association under the Project Condominium
Documents shall have any obligation to monitor or restrict access to the
Amphitheater Area by Project occupants, their guests or invitees, or other third
parties who may from time to time enter such areas.

2.3. Reservations. In addition to other rights reserved herein or by law,
Landlord reserves the right from time to time, without unreasonable (except in
emergency) interference with Tenant’s rights hereunder, including without
limitation Tenant’s use and occupancy of the Premises and access thereto: (i) to
perform repairs to or reconstructions of the Building and to install, use,
maintain, repair, replace and relocate for service to the Premises and other
parts of the Building, or either, pipes, ducts, conduits, wires and appurtenant
fixtures, wherever located in the Premises, the Building, or elsewhere on the
Building Site or the Project Land, provided, however, such work shall not
materially adversely affect the use of the Premises or access thereto for their
intended purposes (other than on a temporary basis to accommodate such work);
(ii) to construct, alter, or relocate any portion of the Project Common
Facilities from time to time in connection with the current or future
development of the Project and the construction, maintenance, repair, and
replacement from time to time of Project Common Facilities in accordance with
Section 16.13, (iii) to grant easements and other rights with respect to the
Project Land in accordance with Section 16.13, and (iv) to designate the street
address of the Building prior to the Commencement Date (and thereafter to change
such address with Tenant’s written consent, not to be unreasonably withheld,
conditioned or delayed). Installations, replacements and relocations within the
Building under clause (i) shall be located as far as practicable in the base
building core areas of the Building, above ceiling surfaces, below floor
surfaces, or within perimeter walls of the Premises. Any entry by Landlord into
the Building hereunder shall be subject to the provisions of Section 9.6, and
Landlord shall use reasonable efforts to minimize disruption to Tenant’s
business activities to the degree reasonably practicable and endeavor to perform
during non-business hours any such work that would materially interfere with
Tenant’s occupancy if the same were performed during business hours.

2.4. Project Development Documents. For purposes of the phased development of
the Project and separately owning and/or financing different Project buildings,
the Project Land was submitted to a commercial condominium regime under the
provisions of Chapter 183A of the

 

20



--------------------------------------------------------------------------------

General Laws of Massachusetts (the “Condominium Statute”) pursuant to the
Project Condominium Documents as set forth in Exhibit A. This Lease, and
Tenant’s rights hereunder, are subject and subordinate to the Project
Condominium Documents, the Master Plan Permits (as defined in the Project
Condominium Documents) as affected by the Special Permit Amendment obtained
under Exhibit B, all other matters of record, and all Legal Requirements (as
defined below) affecting the Building, the Building Site, and the Project Land
(collectively, as amended from time to time, the “Project Documents”), subject
to and in accordance with the provisions of this Lease (including, without
limitation, the provisions of this Section 2.4 set forth below).

2.5. Landlord’s Interest in the Building. Concurrently with the execution of
this Lease, (1) the Project Declarant has assigned to Landlord, an affiliate of
the Project Declarant, the development rights reserved under the Project
Condominium Documents with respect to the construction of the Building
(including site work and related parking areas set forth in Exhibit B) required
under this Lease pursuant to that certain Deed of Easements and Assignment and
Conveyance of Development Rights of even date herewith (the “Development Rights
Assignment”) (the form of which is attached hereto as Exhibit K), and (2) the
parties have executed and recorded a Notice of Lease (in the form attached
hereto as Exhibit L) in respect of this Lease (the “Notice of Lease”). Pursuant
to the Project Condominium Documents and the Development Rights Assignment,
after Landlord’s construction of the portions of the Base Building Work
sufficient under the Condominium Statute to permit the preparation of
condominium unit floor plans and the recording of a unit deed for the
condominium Unit for the Building, the Project Declarant will add the
condominium unit for the Building (the “Building Unit” or the “Original Building
Unit”) to the Condominium pursuant to an amendment to the Master Deed
substantially in the form attached hereto as Exhibit K-1 (the “Building Master
Deed Amendment”) and issue to Landlord and record a unit deed for the Building
Unit substantially in the form attached hereto as Exhibit K-2 (the “Building
Unit Deed”). The Development Rights Assignment, together with the Building
Master Deed Amendment and the Building Unit Deed, are collectively referred to
herein as the “Building Condominium Instruments.” The parties hereby acknowledge
and agree that the rights and obligations of Landlord and Tenant under this
Lease are binding upon and inure to the benefit of Landlord (as holder of the
development rights for the Building under the Development Rights Assignment) and
Tenant, respectively, and shall automatically be binding upon and inure to the
benefit of Landlord (as the holder of the Building Unit Deed upon its recording)
and Tenant, respectively, with the same effect as if the Notice of Lease had
been recorded immediately after the recording of the Building Master Deed
Amendment and the Building Unit Deed, without the requirement for Landlord and
Tenant to execute any further instrument, but in confirmation thereof at the
request of either party the parties shall execute and record, immediately after
the recording of the Building Master Deed Amendment and the Building Unit Deed
as set forth above, an amended and restated Notice of Lease acknowledging the
foregoing. As used in this Lease, references to “Property” or Landlord’s
interest in the Property shall be deemed to mean, as of the Lease Date, all of
Landlord’s right, title, and interest to the Building and the Building Site
under the Development Rights Assignment and, upon the recording of the Building
Master Deed Amendment and the Building Unit Deed as set forth above, all of
Landlord’s right, title, and interest in and to the Building Unit. Landlord
reserves the right, if deemed necessary in connection with the construction
financing for the Building, to cause the Building Site (and related areas of the
Project Land necessary to perform the Base Building Work) to be subjected to a
ground lease for the period prior to the recording of the Building Unit Deed, in
which event this Lease shall be

 

21



--------------------------------------------------------------------------------

subject and subordinate to such ground lease and the related ground leasehold
mortgage as provided in Article 15, provided that such subordination shall be
conditioned upon delivery of a subordination, non-disturbance and attornment
agreement with respect to such ground lease as provided in Article 15 which
provides for the protection of Tenant’s rights under this Lease in a manner
substantially equivalent to the subordination, non-disturbance and attornment
agreement for mortgages required under Article 15.

Landlord shall not amend or terminate any of the Project Condominium Documents
in a manner that (i) materially adversely affects the use of the Premises for
their intended purposes (or with access thereto or the appurtenant parking
rights for the Building from time to time provided under the terms of
Section 2.2(b) for their intended purposes) in each case as more particularly
set forth under the terms and conditions of this Lease; (ii) conflicts with
Tenant’s rights or privileges under the express terms of this Lease, or
(iii) imposes on Tenant any Materially Increased Obligation (as defined below),
without the prior written consent of Tenant. As used herein, “Materially
Increased Obligation” shall mean a material increase in the obligations under
the Project Condominium Documents beyond the obligations from time to time
arising as contemplated and provided for under the terms of the Project
Condominium Documents existing as of the Lease Date (as amended by the Building
Condominium Instruments and as may hereafter be further amended in accordance
with the Master Deed, subject to the limitations set forth in Sections 8.08(q)
and 8.12 of the Master Deed, the “Phased Project Condominium Documents”). For
avoidance of doubt, the parties acknowledge and agree that the development of
future phases of the Project under the Phased Project Condominium Documents, the
construction, addition, alteration, replacement, or other changes of or to any
buildings or common elements of the Project thereunder (including, without
limitation, roadways, sidewalks, landscaped areas, and other facilities
thereunder) in connection the development or re-development of the Project from
time to time, and the allocation of costs in connection with such development or
re-development of the Project and the common elements thereunder, all as
contemplated and provided for under the terms of the Phased Project Condominium
Documents, shall not be deemed to violate the standards set forth in the first
sentence of this paragraph or to require any consent by Tenant with respect
thereto. Landlord shall cause the trustee appointed by Landlord (as owner of the
Building Unit) to the condominium association under the Project Condominium
Documents to exercise the Building Unit’s voting rights thereunder in conformity
with the foregoing restrictions and otherwise in a manner consistent with the
requirements of this Lease.

(b) Joinder by Project Declarant. The Project Declarant, as holder of the
remaining development rights for the Project under the Project Condominium
Documents, has executed the Joinder attached to this Lease for the sole purposes
of:

(1) acknowledging the Development Rights Assignment and Project Declarant’s
obligation to record the Building Master Deed Amendment and issue the Building
Unit Deed to Landlord as set forth therein;

(2) granting to Tenant the Expansion/Purchase Rights under Exhibits C-1, C-2,
and C-3 in respect of the Building 2 phase of the Project (the “Building 2
Rights”) and under Exhibit C-4 in respect of the Building 4 phase of the Project
(the “Building 4 Rights”), in each case subject to and in accordance with the
terms more particularly set forth therein;

 

22



--------------------------------------------------------------------------------

(3) agreeing not to amend or terminate the Project Condominium Documents in a
manner that (i) materially adversely affects the use of the Premises for their
intended purposes (or with access thereto or the appurtenant parking rights for
the Building from time to time provided under the terms of Section 2.2(b) for
their intended purposes) in each case as more particularly set forth under the
terms and conditions of this Lease; (ii) conflicts with the Building 2 Rights or
the Building 4 Rights granted hereunder, or (iii) imposes on Tenant any
Materially Increased Obligation, without the prior written consent of Tenant;
provided that the development of future phases of the Project under the Project
Condominium Documents, the construction, addition, alteration, replacement, or
other changes of or to any buildings or common elements of the Project
thereunder (including, without limitation, roadways, sidewalks, landscaped
areas, and other facilities thereunder) in connection the development or
re-development of the Project from time to time, and the allocation of costs in
connection with such development or re-development of the Project and the common
elements thereunder, all as contemplated and provided for under the terms of the
Phased Project Condominium Documents, shall not be deemed to violate the
standards set forth in this clause (3) or to require any consent by Tenant with
respect thereto. By way of illustration, the addition or alteration of Project
Common Facilities in connection with the development of a future phase of the
Project, or the allocation to the Building of its Proportionate Share (as
defined in the Master Deed) of the costs of maintaining and operating such added
or altered Project Common Facilities, or the adjustment of the Proportionate
Shares of the Units in accordance with Section 8.08(q)(ii) of the Master Deed
shall not be deemed to constitute a Materially Increased Obligation;

(4) agreeing to the provisions of Sections 2.2(b) and 16.13 that are applicable
to the Project Declarant; and

(5) agreeing to the Tenant Competitor Restriction set forth in Exhibit N.

Concurrently with the execution of this Lease, the Project Declarant has also
executed the joinder to the Notice of Lease to give record notice of the
Expansion/Purchase Rights and Tenant Competitor Restriction, which shall
establish record priority for the respective Expansion/Purchase Rights and
Tenant Competitor Restriction and, unless the same have lapsed or been
terminated in accordance with their respective terms, shall be binding (as to
Building 2) on the Project Declarant (and its successors and assigns) in respect
to the Building 2 phase of the Project and (as to Building 4) on the Project
Declarant (and its successors and assigns) in respect to the Building 4 phase of
the Project. The provisions of Section 16.4 shall also be deemed to apply to the
Project Declarant (and its successors and assigns) in respect of their
respective obligations under this Section 2.4(b), as though for purposes thereof
the limitations of liability under Section 16.4 referred to the Project
Declarant’s (and its successors’ and assigns’) respective interests in the
Building 2 phase of the Project and the Building 4 phase of the Project, as
applicable. Tenant acknowledges and agrees that (i) the rights granted to Tenant
by the Project Declarant under this Section 2.4(b) may not be amended or
modified except by written instrument executed by the Project Declarant (or its
respective successors and assigns in respect

 

23



--------------------------------------------------------------------------------

to the respective rights for other Project buildings) and (ii) the rights
inuring to or reserved for the benefit of the Project Declarant under the
express terms of this Lease (including, without limitation, under Section 2.2(b)
above and Section 16.13 below) shall inure to the benefit of, and shall be
directly enforceable by, the Project Declarant (or such respective successors
and assigns). For so long as the Building 2 Rights, the Building 4 Rights, or
the Tenant Competitor Restriction remain applicable to other portions of the
Project, respectively, Landlord and Tenant shall from time to time provide the
Project Declarant (or such respective successors and assigns) with such
information as may from time to time be reasonably requested by Landlord or the
Project Declarant (or such respective successors and assigns) to establish
whether the conditions to the applicability of such rights or restrictions have
been satisfied by Tenant.

ARTICLE 3.

LEASE TERM

3.1 Lease Term. The Initial Term of this Lease is set forth in Section 1.5.
Following the Commencement Date, at the request of either party, Landlord and
Tenant shall enter into a recordable instrument confirming the occurrence of the
Commencement Date in the form of Exhibit B-5, provided, however, that the
failure by either party to execute such an instrument shall not be deemed to
delay the occurrence of the Commencement Date as determined in accordance with
the provisions of this Lease.

3.2 Building Construction and Delivery. Landlord shall perform the Base Building
Work for the Building and Tenant shall perform the TI Work for the Building, all
in accordance with and subject to the provisions of Exhibit B. The procedures
for developing the final Construction Documents for the Base Building Work and
for the final Construction Documents for the TI Work, along with relevant
milestone dates and applicable Tenant and Landlord remedies with respect
thereto, are all set forth in Exhibit B.

3.3 Extension Options. Tenant shall have two (2) options to extend the Initial
Term of the Lease, each for a successive extension period of five (5) years,
subject to and in accordance with the terms and conditions set forth in
Exhibit D-1.

ARTICLE 4.

RENT

4.1 Base Rent. Tenant covenants and agrees to pay to Landlord the Base Rent (at
the rate set forth in Section 1.6) commencing on the Commencement Date (subject
to Section 4.1(a)) and thereafter on the first day of each calendar month during
the Term, in accordance with Section 4.3 below.

(a) Rent Waiver Periods. Notwithstanding the foregoing, subject to the
provisions of Section 14.3(c) below (if applicable), Landlord agrees to waive
payment of (i) the monthly installments of Base Rent (together with the monthly
installments of Additional Rent for Taxes, Operating Expenses, and other Total
Operating Costs defined below) for the four-(4)-month period commencing on the
Commencement Date through the date immediately preceding the Partial Rent
Commencement Date (the “Gross Rent Waiver Period”) and (ii) the monthly
installments of Base Rent (only) during the period commencing on the Partial
Rent

 

24



--------------------------------------------------------------------------------

Commencement Date through the date immediately preceding the Rent Commencement
Date (the “Base Rent Waiver Period”), it being agreed that during the Base Rent
Waiver Period Tenant shall pay all Additional Rent attributable to such period.

(b) Property Management Fee During Rent Waiver Periods. The parties further
agree that (x) no Property Management Fee (as defined in Paragraph 1(a)(17) of
Exhibit E-1) shall be charged to Tenant during the Gross Rent Waiver Period,
(y) during the Base Rent Waiver Period, the Property Management Fee shall be
charged to Tenant at the monthly rate (pro-rated on a per diem basis) based on
2.5% of an imputed monthly Base Rent at the rate that would have applied during
the first Lease Year under Section 1.6 in the absence of the foregoing waiver of
Base Rent, and (z) the Property Management Fee shall thereafter be charged to
Tenant on a monthly basis in advance in accordance with Paragraph 1(a)(17) of
Exhibit E-1 (or, as applicable, Section 10.3(a)(v)).

(c) General. If the Gross Rent Waiver Period ends on a day that is not the last
day of a calendar month, then on the Partial Rent Commencement Date Tenant shall
make a pro-rated payment of Additional Rent (calculated on a per diem basis) for
the balance of the partial calendar month in which the Gross Rent Waiver Period
expires. If the Base Rent Waiver Period ends on a day that is not the last day
of a calendar month, then on the Rent Commencement Date Tenant shall make a
pro-rated payment of Base Rent (calculated on a per diem basis) and continue to
pay the Additional Rent for the balance of the partial calendar month in which
the Base Rent Waiver Period expires. For any partial calendar month at the
expiration or earlier termination of the Term, the regular monthly installment
of Base Rent and Additional Rent shall be pro-rated on a per diem basis.

4.2 Additional Rent. Tenant covenants and agrees to pay to Landlord during the
Term (except as provided in Section 4.1(a) for the Gross Rent Waiver Period) all
Additional Rent (as defined in Section 1.7) as provided in this Section 4.2 and
the applicable provisions of the Lease referred to herein.

(a) Early Occupancy Period. In the event that prior to the Commencement Date
Tenant, at its election, first commences the regular conduct of its business in
any portion(s) of the Premises comprising at least 10,000 RSF in the aggregate
(which commencement of business shall not be deemed to have occurred by virtue
of Tenant’s performance of the TI Work for the Premises or the installation or
testing of computers, equipment, or other personal property in the Premises in
preparation for such commencement of business), then during the period (if any)
from such commencement of business through the end of the day that immediately
precedes the Commencement Date (the “Early Occupancy Period”), all of the
provisions of the Lease applicable to the Premises (including without limitation
under Article 4) shall be applicable to the Premises, other than the obligation
to pay the Base Rent for the Premises during the Early Occupancy Period, and
Tenant shall pay to Landlord all Additional Rent under this Article 4 that is
attributable to such Early Occupancy Period, including, without limitation, the
Property Management Fee under Paragraph 1(a)(17) of Exhibit E-1 at the monthly
rate (pro-rated on a per diem basis) based on 2.5% of an imputed monthly Base
Rent at the rate that would have applied during the first Lease Year under
Section 1.6 in the absence of the waiver of Base Rent. For any portion(s) of the
Premises comprising less than 10,000 RSF in the aggregate that Tenant may occupy
for the regular conduct of its business prior to the Commencement Date, such
occupancy

 

25



--------------------------------------------------------------------------------

shall be on all of the terms of this Lease, other than the obligation to pay
Base Rent or Additional Rent, provided that Tenant shall be responsible for the
costs of any utilities used by Tenant during such period (in the manner set
forth in Section 7.1) and for the costs of any Building Services or services for
parking facilities or other Project Common Facilities actually provided by
Landlord under Section 10.3 during such period, which amounts to the extent
incurred by Landlord shall be paid by Tenant as Additional Rent.

(b) Estimated and Final Payments. For each calendar year or portion thereof
during the Term, Landlord shall estimate the amounts of (i) all Taxes under
Article 5, (ii) all utility costs (to the extent the same are not separately
metered and required to be paid to the applicable utility company by Tenant)
under Article 6, (iii) all insurance premiums to be paid by Landlord under
Article 7, and (iv) all Operating Expenses under Section 8.1 (collectively, the
“Total Operating Costs”). Commencing on the Commencement Date (except for the
Gross Rent Waiver Period under Section 4.1(a)) and thereafter on the first day
of each calendar month during the Term, Tenant shall pay one-twelfth of Tenant’s
Pro Rata Share of such estimated Total Operating Costs monthly in advance
together with the monthly installment of Base Rent then due. Landlord shall
endeavor to provide Tenant with such estimate on or before the Partial Rent
Commencement Date (for the balance of such calendar year) and on or before each
subsequent December 1 (for the next ensuing calendar year) during the Term of
the Lease. Landlord may adjust its estimates of Total Operating Costs at any
time based upon its experience and reasonable anticipation of costs. Such
adjustments shall be effective as of the next Rent payment date after notice to
Tenant. Within approximately one hundred twenty (120) days after the end of each
calendar year following the Commencement Date, Landlord shall provide Tenant
with a final statement of the Total Operating Costs paid or incurred by Landlord
during the immediately preceding calendar year of the Term and a calculation of
Tenant’s Pro Rata Share of such Total Operating Costs; provided that any Project
Common Facilities Expenses (as defined in Section 8.1) under the Project
Condominium Documents shall be reconciled separately within sixty (60) days
following Landlord’s receipt of annual accountings thereunder during the Term.
Within thirty (30) days after delivery of such statements, Tenant shall pay to
Landlord any underpayment, or Landlord shall credit any overpayment to Tenant
against Additional Rent next due, of Tenant’s Pro Rata Share of such Total
Operating Costs (or, if the Term has expired, promptly refund such amount to
Tenant, after deduction of any amounts due to Landlord for unsatisfied Tenant
obligations under the Lease). If the Term expires or this Lease is terminated as
of a date other than the last day of a calendar year, Tenant’s payment of
Additional Rent pursuant to this Section 4.2(b) for such partial year shall be
based on Landlord’s best estimate of the items otherwise includable in Total
Operating Costs and shall be made on or before the later of (i) thirty (30) days
after Landlord delivers such estimate to Tenant or (ii) the last day of the
Term, with an appropriate payment or refund (in the manner provided above) to be
made upon Tenant’s receipt of Landlord’s statement of Total Operating Costs for
such calendar year. This Section 4.2(b) shall survive expiration or earlier
termination of the Term.

(c) General Provisions. This Lease requires Tenant to pay directly to suppliers,
vendors, carriers, contractors, and other parties, certain insurance premiums,
utility costs, personal property taxes, maintenance and repair costs, and other
expenses. In the event that, in accordance with the express provisions of this
Lease, Landlord from time to time shall pay any such amounts, Tenant shall
reimburse Landlord for such costs in full upon demand with the next monthly Rent
payment. Unless this Lease expressly provides otherwise, Tenant shall pay all

 

26



--------------------------------------------------------------------------------

Additional Rent within thirty (30) days after the same has been billed to
Tenant. In no event shall Landlord’s failure to demand payment of Additional
Rent be deemed a waiver of Landlord’s right to such payment.

(d) Allocation of Certain Operating Costs. The parties acknowledge that, in the
event that certain services or facilities are provided solely to the Building or
jointly to the Building and other buildings in the Project at any time during
the Term, then the applicable expenses for such services or facilities shall be
charged entirely to those buildings, including the Building if applicable,
receiving such services. By way of illustration, in the event that certain
facilities initially serve only the Original Building (or, following the
construction of Building 2, serve only the Original Building and Building 2) the
costs relating to such facilities would be shared by the buildings served by
such facilities, in accordance with the Project Condominium Documents governing
the allocation of costs for facilities serving one or more Project buildings but
not all Project buildings. Landlord and Tenant agree that (i) the costs of
maintaining and operating the Amphitheater Area under Section 2.2(e) above,
which is a Limited Common Element of the Building, shall include, without
limitation, costs of trash removal, grass-cutting, snow removal, and general
landscaping work, and that such costs shall be allocated entirely to the
Building, (ii) the costs of maintaining and operating the first phase of
Garage B, which is initially a Limited Common Element of only the Building,
shall be initially allocated entirely to the Building and (during such portion
of the Term in which Garage B may become Limited Common Elements of the Building
and other Project building(s) as provided in Section 2.2(b) above) an allocable
portion of the costs of maintaining and operating Garage B shall be allocated to
the Building in the proportion that the number of parking spaces in Garage B
that are from time to time allocated to Tenant under the applicable provisions
of Section 2.2(b) above bears to the total number of parking spaces in Garage B
(as the same may be expanded), (iii) pursuant to the applicable provisions of
Section 2.2(b) above, if and when Garage A is constructed, an allocable portion
of the costs of maintaining and operating Garage A shall be allocated to the
Building under this Lease in the proportion that the number of parking spaces in
Garage A that are allocated to the Building under the terms of this Lease bears
to the total number of parking spaces in Garage A, (iv) the costs of maintaining
and operating any interim surface parking lot (if any) installed under
Section 2.2(b)(iv)(F) shall be allocated entirely to the Building, (v) the costs
of maintaining and repairing the sidewalks that lead from Garage B (and, if
applicable, from the interim surface parking lot under Section 2.2(b)(iv)(F)) to
the Original Building, which sidewalks serve only the Building, shall be
allocated entirely to the Original Building, and (vi) if, as, and when Garage A
is constructed, the costs of maintaining and repairing the sidewalks that lead
from Garage A to the Original Building and Building 2 shall be allocated between
the Original Building and Building 2 in the respective proportions that the
number of parking spaces in such parking facility that are allocable to each
such building bears to the total number of parking spaces in such parking
facility that are allocable to such buildings.

4.3 Method of Payment. Tenant shall pay the Base Rent to Landlord in advance in
equal monthly installments by the first of each calendar month during the Term
(except as provided in Section 4.1(a) above) and the monthly installment of
Tenant’s Pro Rata Share of Total Operating Costs as provided in Section 4.2.
Tenant shall make a pro-rata payment (on a per diem basis) of Base Rent and
Additional Rent for any period of less than a month at the beginning or end of
the Term. All payments of Base Rent, Additional Rent and other sums due shall be
paid, without demand, set-off or other deduction, except as otherwise expressly
set forth

 

27



--------------------------------------------------------------------------------

herein, in current U.S. exchange. Tenant shall pay the regular monthly
installments of Base Rent under Section 4.1 and Additional Rent under
Section 4.2(b) by electronic fund transfer pursuant to wire instructions from
time to time provided by Landlord unless and until otherwise directed by
Landlord. All other amounts due to Landlord hereunder shall be paid by Tenant
either in the manner provided under the preceding sentence or by check drawn on
a clearinghouse bank and delivered to the Address of Landlord set forth in
Article 1 or to such other place or account as Landlord may from time to time
direct.

It is intended that the Base Rent payable hereunder shall be a net return to
Landlord throughout the Term, free of expense, charge, offset, diminution or
other deduction whatsoever (except as expressly provided herein) on account of
the Premises (excepting Landlord’s financing expenses, federal and state income
taxes of general application, and those expenses that this Lease expressly makes
the responsibility of Landlord), and all provisions hereof shall be construed in
light of such intent. Without limiting the foregoing, except as expressly
provided in this Lease, Tenant’s obligation to pay Rent shall be absolute,
unconditional, and independent of any Landlord covenants and shall not be
discharged or otherwise affected by any law or regulation now or hereafter
applicable to the Premises, or any other restriction on Tenant’s use, or (except
as expressly provided herein) any casualty or taking, or any failure by Landlord
to perform or other occurrence; and Tenant waives all rights now or hereafter
existing to quit or surrender this Lease or the Premises or any part thereof, or
to assert any counterclaim or defense in any action seeking to recover Rent
(unless such counterclaim or defense would be lost by Tenant if not raised in
such proceeding).

4.4 Audit Rights. Landlord shall keep books and records regarding Total
Operating Costs for each year during the Term. All records shall be retained for
at least three (3) years after the end of the applicable year. At the request of
Tenant (“Tenant’s Audit Notice”) given within one hundred twenty (120) days
after Landlord delivers Landlord’s final statement of Total Operating Costs with
respect to any calendar year during the Term, Tenant shall have the right to
examine Landlord’s books and records regarding Total Operating Costs for such
year. Such right to examine the records shall be exercisable (a) upon reasonable
advance notice to Landlord and at reasonable times during Landlord’s business
hours, (b) only during the ninety-(90)-day period (the “Audit Period”) following
Tenant’s Audit Notice, and (c) only if no Material Event of Default then exists.
Landlord shall make such books and records available at Landlord’s office in
Massachusetts or at the Project, or in electronically accessible form. The audit
of Landlord’s Total Operating Costs for such year may be conducted, at Tenant’s
election, either by members of Tenant’s internal financial staff or by a
certified public accountant experienced in suburban Boston office lease audits
as to which Landlord does not reasonably object. If Tenant reasonably requests
copies of any such materials, Tenant shall reimburse Landlord for the
out-of-pocket costs thereof. Tenant shall not engage any such accountant or any
other party on a contingency fee basis in connection with any examination of
Landlord’s books and records hereunder. As a condition precedent to performing
any such examination of Landlord’s books and records, Tenant’s examiners shall
be required to execute and deliver to Landlord an agreement in form reasonably
acceptable to Landlord agreeing to keep confidential any non-public,
confidential information about Landlord, the Building, or the Project in
connection with such examination and not to disclose the results of such
examination except as required by law. If the Additional Rent due as finally
determined for such year is less than the Additional Rent paid by Tenant,
Landlord shall credit the excess against Additional Rent next due from Tenant

 

28



--------------------------------------------------------------------------------

(or, if the Term has expired, promptly refund such amount to Tenant, after
deduction of any amounts due to Landlord for unsatisfied Tenant obligations
under the Lease). Notwithstanding the foregoing, Tenant’s request to audit
Landlord’s books and records shall not extend the time within which Tenant is
obligated to pay the amounts shown on Landlord’s statement of Total Operating
Costs, and Tenant may not make any request to audit Landlord’s books and records
at any time when Tenant is in default of such payments. In the event that, as a
result of such an audit, Tenant has been overcharged by five percent (5%) or
more of the Additional Rent actually due for Total Operating Costs for such
year, Landlord shall (in addition to refunding or crediting the amount
overcharged as provided above) reimburse Tenant for the reasonable third-party
costs of engaging its auditor, not to exceed $20,000. In all other cases, Tenant
shall pay for the cost of such audit.

If requested by Tenant from time to time, Landlord shall authorize Tenant, under
Article 9 of the by-laws of the Project’s condominium association and at
Tenant’s expense, to inspect or examine the books and records of the Project
condominium association with respect of the Project Facilities Expenses
allocated to Tenant hereunder. If Tenant reasonably determines that the Project
condominium association has improperly allocated to the Building any element of
Project Facilities Expenses that are in turn charged to Tenant under the
provisions of this Lease, Tenant may from time to time so notify Landlord of
such claimed improper allocation, and if requested by Tenant, Landlord shall use
reasonable efforts at Tenant’s expense (which may but need not include pursuing
arbitration under Article 13 of the condominium association’s by-laws) to
correct any such misallocation under the applicable provisions of the Project
Condominium Documents or, if such Landlord efforts are unavailing or if Landlord
determines not to pursue such remedies, to permit Tenant, as Landlord’s
designated agent, to pursue the correction of such misallocation under the
applicable provisions of the Project Condominium Documents, provided that Tenant
shall be responsible for all costs thereof (including any late charges or
interest assessed under Section 3.11 of the by-laws of the condominium
association in respect to the disputed amounts in question) and the payment of
all amounts due under the Lease in order to ensure that the Property remains
free of all liens, including without limitation any liens arising under the
Project Condominium Documents from the disputed amounts in question.

4.5 Cooperation With Tenant’s Accounting Requirements. If requested by Tenant
from to time, Landlord will provide, not more often than quarterly, financial
information to Tenant with respect to Total Operating Costs incurred to date for
the then-current year to the extent available to Landlord, as is reasonably
required by Tenant’s accountants and auditors for Tenant to comply with lease
accounting requirements applicable to Tenant (provided that nothing herein shall
be deemed to expand, modify or limit Tenant’s rights under Article 4 above, and
any such information and Tenant’s rights to the same shall be subject to the
provisions of Section 4.4 as if it were an audit of Landlord’s books and
records). Tenant shall reimburse Landlord for the reasonable out-of-pocket costs
to provide such information as Additional Rent within thirty (30) days after
invoice.

 

29



--------------------------------------------------------------------------------

ARTICLE 5.

TAXES

5.1 Taxes. Tenant covenants and agrees to pay to Landlord, as Additional Rent,
Tenant’s Pro Rata Share of the Taxes for each fiscal tax period, or ratable
portion thereof, included in the Term (except for the Gross Rent Waiver Period
under Section 4.1(a)). If Landlord receives a refund of any such Taxes (other
than with respect to such Gross Rent Waiver Period), Landlord shall credit
against Additional Rent next due or, at Landlord’s election, refund to Tenant
(or, if the Term has expired, remit to Tenant any such amounts not then fully
credited or refunded hereunder, after deduction of any amounts due to Landlord
for unsatisfied Tenant obligations under the Lease) Tenant’s Pro Rata Share of
the refund of the Taxes previously paid by Tenant, in each case after deducting
Landlord’s reasonable costs and expenses incurred in obtaining the refund (to
the extent such costs and expenses were not previously included in Operating
Expenses or Taxes), but in any event such refund to Tenant shall not exceed
amounts paid by Tenant for Taxes on account of the period subject to such
refund. Upon Tenant’s request from time to time, Landlord shall furnish Tenant
with a copy of the applicable real estate tax bill. Tenant shall make estimated
payments on account of Taxes in monthly installments on the first day of each
month, in amounts reasonably estimated from time to time by Landlord pursuant to
Section 4.2(b).

5.2 Definition of “Taxes”. The term “Taxes” means all real estate taxes,
assessments, betterments, excises, user fees and all other governmental charges
and fees of any kind or nature, or impositions or agreed payments in lieu
thereof or voluntary payments made in connection with the provision of
governmental services or improvements of benefit to the Building, the Building
Site, or the Property, and all penalties and interest thereon (to the extent due
to Tenant’s failure to make timely payments hereunder), assessed or imposed
against the Building, the Building Site, or the Property (including without
limitation any personal property taxes levied on the Building or the Property or
on fixtures or equipment used in connection therewith), other than a federal or
state income tax of general application.

(a) Exclusions. Notwithstanding the foregoing, Taxes shall not include (i) any
of the foregoing which are levied or assessed against the Property to the extent
(x) the same are not attributable to the Term (other than for the Early
Occupancy Period, if applicable) or (y) the same are special development fees or
governmental development assessments (as opposed to general real estate taxes)
for the initial construction of on-site or off-site street or intersection
improvements, roads, rights of way, lighting, and traffic signals for the
initial development or construction of the Building or any other building of the
Project, (ii) any inheritance, estate, gift, excise, franchise, income, gross
receipts, capital levy, revenue, rent, state, payroll, stamp or profit taxes,
however designated; (iii) any interest or penalties resulting from the late
payment of taxes by Landlord (except to the extent due to Tenant’s failure to
make timely payments hereunder); or (iv) reserves for future Taxes.

(b) Allocations for Common Elements. Subject to the foregoing exclusions, to the
extent not already included in the municipality’s assessment for the Building
Unit, (i) Taxes imposed with respect to any Limited Common Elements that are
exclusive to the Building (including, without limitation, the Amphitheater Area
during the Term and the first phase of Garage B during the period such garage
exclusively serves the Building) shall be allocated entirely to the Building,
(ii) Taxes imposed with respect to any Limited Common Elements that are shared
by the Building and any other Project building(s) (e.g., the shared Garage A
under the circumstances set forth in Section 2.2(b)) shall be allocated among
such buildings based on their respective Proportionate Shares (or, in the case
of any shared garage facility, based on the respective number of parking spaces
allocated to the respective buildings), and (iii) Taxes for any other Project
Common Facilities shall be included in the Project Common Facilities Expenses
allocable under Article 8.

 

30



--------------------------------------------------------------------------------

(c) Changes in Taxation. If during the Term the present system of taxation of
real or personal property shall be changed so that, in lieu of or in addition to
the whole or any part of such tax there shall be assessed, levied or imposed on
the Property or Premises or on Landlord any kind or nature of federal, state,
county, municipal or other governmental capital levy, income, sales, franchise,
excise or similar tax, assessment, levy, charge or fee (as distinct from the
federal and state income tax in effect on the Lease Date) measured by or based
in whole or in part upon Building valuation, mortgage valuation, rents, services
or any other incidents, benefits or measures of real property or real property
operations, then any and all of such taxes, assessments, levies, charges and
fees shall be included within the term of Taxes; provided, however, that
Tenant’s obligation with respect to such substitute taxes shall be limited to
the amount thereof as computed at the rates that would be payable if the
Building and Property were the only property of Landlord.

(d) Abatement Expenses. Taxes shall also include reasonable expenses, including
reasonable fees of attorneys, appraisers and other consultants, incurred by
Landlord in connection with any efforts to obtain abatements or reduction or to
assure maintenance of Taxes for any year wholly or partially included in the
Term, whether or not successful and whether or not such efforts involved filing
of actual abatement applications or initiation of formal proceedings.

(e) Taxes Prior to Assessment of Building Unit. In the event that the
condominium trust receives an assessment from the Town for any period of the
Term or the Early Occupancy Period before the Building Unit is separately
assessed by the Town for real estate tax purposes, Landlord will reasonably and
equitably allocate to the Building, in accordance with the Building Condominium
Instruments, (i) the portion of the assessment received by the condominium trust
attributable to the Building, any other improvements on the Building Site, and
any improvements on the Project Land that are Limited Common Elements of the
Building or otherwise exclusively serve the Building (e.g., the municipal
assessor’s work sheets regarding the valuation of the Building, any other
improvements on the Building Site, and the first phase of Garage B) and (ii) an
allocable share of the assessment for the Project Land and other general common
elements of the Project based on the proportion that the gross square footage of
the Building bears to the gross square footage of the Project phases that have
not been separately assessed, whether undeveloped or developed (including the
Building), and provide Tenant with reasonable back-up documentation for such
allocations of the assessment received by the condominium trust for such period.

(f) Abatements. Landlord shall, upon the written request of Tenant provided no
Event of Default then exists, commence a proceeding for abatement of real estate
Taxes attributable to the Building Unit, provided Landlord shall thereafter have
the right to settle such proceeding in its reasonable discretion. From and after
the date on which Landlord acquires the unit deed for the Building Unit, Tenant
may, in its sole discretion if Landlord declines to pursue an abatement
proceeding for the applicable fiscal year during the Term, initiate an abatement
proceeding for real estate Taxes payable for such year at Tenant’s sole cost and
expense by prior written notice to Landlord and in compliance with any Legal
Requirements applicable to such

 

31



--------------------------------------------------------------------------------

proceeding. If Tenant pursues an abatement of real estate Taxes pursuant to the
immediately preceding sentence, then any abatement proceeds shall be payable to
Landlord after deducting Tenant’s reasonable expenses incurred in obtaining such
abatement. In the event of any abatement of Taxes for a period occurring during
the Term of this Lease, Tenant shall be entitled to Tenant’s Pro Rata Share of
any refund (after deducting Landlord’s or Tenant’s, as applicable, reasonable
cost in obtaining an abatement, if any, to the extent not previously included in
Operating Expenses or Taxes) but in any event such refund to Tenant shall not
exceed the amounts on account of Taxes actually paid by Tenant with respect to
the period subject to the abatement.

5.3 Personal Property Taxes. Tenant shall pay directly all taxes charged against
Tenant’s trade or business fixtures, furnishings, equipment, inventory, or other
personal property (collectively, “Tenant Property”). Tenant shall use
commercially reasonable efforts to have Tenant Property taxed separately from
the Property. Landlord shall notify Tenant if any of Tenant Property is taxed
with the Property, and Tenant shall pay such taxes to Landlord within
thirty (30) days after such notice.

5.4 TIF Incentives. Any exemption from real property taxes for the Building or
the Property due to any Tax Increment Financing Agreement entered into by the
Tenant and the Town of Needham shall be allocated entirely to the Building, so
that Taxes payable by Tenant during the Term reflect the full amount of the
exemption to which Tenant is entitled under the terms of such Tax Increment
Financing Agreement for the applicable periods provided thereunder.

ARTICLE 6.

UTILITIES

6.1 Utilities. Tenant shall pay all charges for water, sewer, gas, electricity,
telecommunications, and other utilities or like services used or consumed at the
Premises, the Building, or the Building Site (each, a “Utility Service” and
collectively the “Utility Services”), including without limitation any Utility
Services used or consumed by all mechanical equipment serving the Premises, the
Building, or the Building Site, wherever located, whether called use charge,
tax, assessment, fee or otherwise as the same become due. Each company or third
party providing the applicable Utility Service hereunder is referred to a
“Utility Service Provider.”

(a) Tenant’s Direct-Metered Utilities. Tenant shall pay, directly to the
applicable Utility Service Provider, all costs and expenses associated with all
separately metered Utility Services exclusively serving the Premises or (while
Tenant is the sole tenant) the Building as and when due to such Utility Service
Provider (“Tenant’s Direct-Metered Utilities”). The costs of Tenant’s
Direct-Metered Utilities, to the extent paid by Tenant directly to the
applicable Utility Service Provider, shall not constitute part of the
reimbursable Operating Expenses under Article 8. Tenant shall be responsible for
maintaining all utility deposits required by the applicable Utility Service
Provider for such Tenant’s Direct-Metered Utilities and will from time to time
upon Landlord’s reasonable request provide evidence of Tenant’s payment of all
charges to the applicable Utility Service Provider.

 

32



--------------------------------------------------------------------------------

(b) Landlord Utilities. For any Utility Services serving the Building or the
Building Site that from time to time are not paid by Tenant as Tenant
Direct-Metered Utilities (e.g., a Utility Service, if any, that is not metered
separately to the Building or that may serve the Building or the Building Site
in common with other portions of the Project) and are paid by Landlord
(“Landlord Utilities”), Tenant shall pay to Landlord, as Additional Rent, all
costs and expenses associated with such utility charges based on check-meters or
similar sub-metering equipment (or, if none exists, on reasonable allocations
prepared by Landlord’s building engineer) and periodic reading of such meters,
at the same rate paid by Landlord to the Utility Service Provider; provided that
Additional Rent for any such metered (or sub-metered) utilities paid by Landlord
may be reasonably estimated monthly by Landlord, subject to periodic
reconciliations based on actual readings, and shall be paid monthly by Tenant
within thirty (30) days after being billed with a final accounting based upon
actual bills received from the applicable Utility Service Providers following
the conclusion of each year. The costs of such Landlord Utilities shall be
included as part of the reimbursable Operating Expenses under Article 8.

(c) Metering. The Base Building Work will include a common switching point(s) at
the Building for certain Utility Services for the Building (collectively, the
“Utility Switching Points”), as and to the extent specified in Exhibit B-2 to be
part of Base Building Work. Metering equipment for or within the Building will
be installed by the respective parties as specified under Exhibit B-2. Tenant
shall pay for any and all costs to install and connect Utility Services from the
Utility Switching Points to the Premises and other parts of the Building and the
Building Site used by Tenant hereunder. Landlord shall be under no obligation as
to any Utility Services beyond the foregoing responsibility to install the
Utility Services to the Utility Switching Points, and Landlord shall not be
liable for any interruption or failure in the supply of any utilities or Utility
Services, except to the extent expressly set forth below.

(d) Utility Service Providers. At either party’s request from time to time (or
at annual service meetings under Section 10.3), the parties shall review
alternative Utility Service Providers for the Building. The parties acknowledge
that such alternatives may from time to time include Utility Service Providers
for Utility Services to the Building and other Project building(s) or facilities
(e.g., for multi-year electricity service contracts for multiple buildings),
provided that Landlord makes no representation or warranty as to the
availability or terms from time to time of any such multi-year or multi-building
arrangements for any such Utility Service. For any Tenant’s Direct-Metered
Utilities under Section 6.1(a), Tenant shall have the right to select or approve
(or thereafter change) the applicable Utility Service Provider. For any Landlord
Utilities under Section 6.1(b), to the extent permitted by law, Landlord shall
have the right at any time and from time to time during the Term to contract for
or purchase one or more of such Utility Services as Landlord may determine to
reflect market terms and conditions; provided that if such Utility Service
exclusively serves the Premises, the same shall be subject to Tenant’s approval,
not to be unreasonably withheld, conditioned, or delayed. In requesting Tenant’s
approval for any such proposed Utility Service Provider, Landlord shall provide
Tenant with such information as Tenant may reasonably request regarding the
proposed contract for such service. Provided there shall be no unreasonable
interference with Tenant’s operations within the Premises, Tenant agrees
reasonably to cooperate with Landlord and the Utility Service Providers and at
all times as reasonably necessary, and on reasonable advance notice, shall allow
Landlord and the Utility Service Providers reasonable access to any utility

 

33



--------------------------------------------------------------------------------

lines, equipment, feeders, risers, fixtures, wiring and any other such machinery
or personal property within the Building or the Building Site and associated
with the delivery of Utility Services. If Tenant desires to select or change a
particular Utility Service Provider from time to time as set forth above, (i) as
to any Utility Service Provider for Tenant’s Direct-Metered Utilities under
Section 6.1(a), Tenant shall provide Landlord with reasonable prior notice of
such change and any alterations in connection therewith shall be subject to
Tenant’s compliance with Section 10.5 and other provisions of this Lease,
(ii) as to any Utility Service Provider for Landlord Utilities under
Section 6.1(b), Landlord shall not unreasonably withhold its approval of the
same (subject to Tenant’s compliance with Section 10.5 and other provisions of
this Lease), and (ii) in all cases, Tenant shall be responsible for all costs
relating thereto, including without limitation all costs of designing and
installing new service lines or equipment, granting or otherwise coordinating
under the applicable Project Documents any necessary utility easements,
connecting to and/or removing other existing base building equipment or other
equipment in the Building or elsewhere on the Building Site or the Project Land,
and terminating the prior Utility Service Provider, and any such installation
shall comply with the applicable provisions of Section 10.5 and other provisions
of this Lease.

(e) Service Interruption. Tenant shall look solely to the applicable Utility
Service Provider for all service issues with respect to all Tenant’s
Direct-Metered Utilities under Section 6.1(a), and Landlord shall (to the
maximum extent permitted by law) have no liability to Tenant, nor shall Rent be
abated, for any interruption, curtailment, or suspension of any such service. In
the event that there shall be an interruption, curtailment, or suspension of any
Landlord Utilities under Section 6.1(b) (and no reasonably equivalent
alternative service or supply is provided by Landlord or Tenant, e.g., Tenant’s
own emergency generator or other back-up power supply equipment) that renders
all or a portion of the Premises untenantable for its intended purposes for a
period of three (3) consecutive days (in the case of service interruption due to
the negligence of Landlord or its employees, contractors, or agents (“Landlord
Parties”)) or seven (7) consecutive days (in the case of service interruption
not due to such negligence) following receipt by Landlord of written notice from
Tenant of such event, other than as caused, in whole or in part, by reasons
beyond Landlord’s reasonable control (such as a generally applicable power
outage or other off-site occurrence) or by an act or omission in violation of
this Lease by Tenant or by any negligence or willful misconduct of any of
Tenant’s agents, employees, contractors, invitees, subtenants, successors or
others using the Premises under or through Tenant (collectively, with Tenant,
the “Tenant Parties” or any one of them, including Tenant, a “Tenant Party”) (an
event that satisfies the foregoing conditions being referred to herein as a
“Service Interruption”), then Tenant shall be entitled to an equitable abatement
of Base Rent and Tenant’s Pro Rata Share of Total Operating Costs, based on the
nature and duration of the Service Interruption, the area of the Premises so
affected, and the then current Rent amounts, for the period that commencing on
the expiration of such three-day or seven-day period and ending on the day such
Service Interruption shall cease. The provisions of this paragraph shall not
apply to any Service Interruption caused by fire or other damage or destruction
of the Building, which shall be governed by Section 12.1 of this Lease.

 

34



--------------------------------------------------------------------------------

ARTICLE 7.

INSURANCE

7.1 Tenant’s Coverage. Tenant shall maintain during the Term insurance for the
benefit of Tenant and Landlord (as their interests may appear) from insurers
rated at least A-/X by A. M. Best (subject to the provisions of Section 7.2
below), with terms and coverages reasonably satisfactory to Landlord and with
such increases in limits as Landlord may from time to time reasonably request,
consistent with requirements at other comparable first class suburban office
buildings in the “Route 128 West, Class A Market” (“Comparable Properties”).
Initially, Tenant shall maintain the following:

(a) Commercial general liability insurance naming Landlord, Landlord’s property
manager, Landlord’s mortgagee(s), and other parties designated by Landlord from
time to time as additional insureds, with coverage for premises/operations,
personal injury, and contractual liability with combined single limits of
liability of not less than $10,000,000 for bodily injury and property damage per
occurrence with a per location aggregate;

(b) Property insurance that shall be primary on all Tenant Property (including
Tenant’s FF&E) and, if applicable, on any Tenant-Insured Work (as defined below)
in an amount adequate to cover their replacement cost, including a vandalism and
malicious mischief endorsement, and sprinkler leakage coverage; business
interruption insurance, loss of income and extra expense insurance covering all
perils covered by a standard, “Special Form” (as defined from time-to-time by
the insurance industry) property insurance policy. As used herein,
“Tenant-Insured Work” shall mean any Tenant Work that is not required to be
insured as Leasehold Improvements under Landlord’s property insurance policy for
the Building under Section 7.4(b) below. Tenant’s insurance on any
Tenant-Insured Work shall name Landlord and Landlord’s mortgagee(s) from time to
time as additional loss payees as their interests may appear. Tenant’s property
insurance under this subparagraph (b) shall cover special perils including theft
and such other risks Landlord may from time to time reasonably designate if such
risks are required by landlords to be insured by tenants of Comparable
Properties under similar circumstances, for the full replacement cost value of
the covered items and in amounts that meet any co-insurance clause of the
policies of insurance;

(c) Workers’ compensation insurance with statutory benefits, and employers’
liability insurance with customary limits (in no event less than $100,000 per
employee and $500,000 per policy); and

(d) Automobile liability insurance on vehicles operated by employees of Tenant
including own and non-owned automobiles, if applicable.

In addition, Tenant shall carry such other coverages, and in such amounts, as
are required by Landlord from time to time, so long as such coverages and
amounts are within the range of coverages typically required for comparable
tenancies in Comparable Properties or are required under the Project Condominium
Documents.

Prior to the Commencement Date and on each anniversary of that date (or on the
policy renewal date), Tenant shall give Landlord certificate(s) evidencing such
coverage in a customary

 

35



--------------------------------------------------------------------------------

form (for institutionally-owned properties) reasonably specified by Landlord and
with an affirmative statement from the issuer of such policy that it may not be
canceled or coverage limits reduced without at least thirty (30) days’ prior
written notice to Landlord and Tenant; provided that if the issuer will not
provide such affirmative statement, then the statement will require the issuer
to endeavor to provide notice of such cancellation or change to Landlord at
least thirty (30) days in advance and Tenant shall provide Landlord with notice
of such cancellation or change at least thirty (30) days in advance. Liability
insurance maintained by Tenant shall be deemed to be primary insurance, and any
liability insurance maintained by Landlord shall be deemed secondary to it.

Tenant may use blanket or excess umbrella coverage to satisfy any of the
requirements of this Section 7.1, provided that the Premises is specifically
named in any blanket coverage and the limits thereon are available on a per
property basis and on such basis comply with the required limits set out herein
and that any umbrella coverage is provided on a “following form” basis.

7.2 Action Increasing Rates. Tenant shall comply with Sections 9.1, 9.2, 9.3,
and 9.4 and in addition shall not, directly or indirectly, use the Premises in
any way that is prohibited by law. If Tenant, directly or indirectly, uses the
Premises in any way that jeopardizes any insurance coverage carried by Landlord
or Tenant as reasonably documented by evidence provided by Landlord to Tenant,
then Tenant shall, if such use is in violation of the other terms and conditions
of this Lease, promptly stop such use. Tenant shall, in any event, reimburse
Landlord upon demand for all of Landlord’s costs incurred in providing any
insurance to the extent attributable to any special endorsement or increase in
premium resulting from the particular business or operations of Tenant, and any
special or extraordinary risks or hazards resulting therefrom, including without
limitation, any risks or hazards associated with the generation, storage and
disposal of hazardous or toxic materials. Notwithstanding the foregoing,
Tenant’s use of the Premises for the Permitted Uses specified in Section 1.11
(as opposed to Tenant’s particular use) in compliance with the terms and
conditions of this Lease shall not be deemed legally prohibited or dangerous to
people or property for the purposes of this Section 7.2. Tenant shall cure any
breach of this Lease on account of Tenant’s failure to carry the insurance
required by this Section 7.2 within ten (10) days after notice from Landlord and
Tenant shall have no further notice or cure right under Article 14 for any such
breach.

7.3 Waiver of Subrogation. Landlord and Tenant each waive any and every claim
for recovery from the other for any and all loss of or damage to the Premises,
the Building, or the Property or any part of it, or to any of its contents
(including without limitation any Tenant Property), to the extent such loss or
damage is covered by property insurance or would have been covered by property
insurance required hereunder. Landlord waives any and every such claim against
Tenant that would have been covered had the insurance policies required to be
maintained by Landlord by this Lease been in force, to the extent that such loss
or damage would have been recoverable under such policies. Tenant waives any and
every such claim against Landlord that would have been covered had the insurance
policies required to be maintained by Tenant under this Lease been in force, to
the extent that such loss or damage would have been recoverable under such
policies. This mutual waiver precludes the assignment of any such claim by
subrogation (or otherwise) to an insurance company (or any other person), and
Landlord and Tenant each agree to give written notice of this waiver to each
insurance company that has issued or shall issue any property insurance policy
to it, and to have the policy properly endorsed, if

 

36



--------------------------------------------------------------------------------

necessary, to prevent invalidation of the insurance coverage because of this
waiver. Reference is further made to the provisions on waivers of claims and
subrogation rights set forth in the Project Condominium Documents, which shall
apply in accordance with their terms.

7.4 Landlord’s Insurance and Indemnity. Landlord shall purchase and maintain,
during the Term, policies with insurance companies and with such coverages,
amounts, and deductibles as may be required under the Project Condominium
Documents or by Landlord’s mortgagee (or otherwise determined by Landlord to be
prudent or appropriate in a manner consistent with Comparable Properties), for
the following: (a) commercial general liability insurance for incidents
occurring in or about the common areas of the Building or the Building Site; and
(b) property insurance written on a “special form” policy (or its then
equivalent) covering property damage to the Building and improvements on the
Building Site (including the Leasehold Improvements, but excluding Tenant’s FF&E
and other Tenant Property) and loss of rental income (covering a period of not
less than eighteen (18) months from the date of fire of other casualty),
covering special perils for the full replacement cost value, together with such
other policies for coverages, amounts, deductibles, and risks as may be required
under the Project Condominium Documents or such mortgagee or otherwise
determined by Landlord to be prudent or appropriate in a manner consistent with
Comparable Properties. As used herein, “Leasehold Improvements” shall mean
(i) the TI Work initially installed by Tenant under Exhibit B and (ii) any other
Tenant Work that may be installed in the Building from time to time during the
Term in accordance with and pursuant to plans approved by Landlord under
Section 10.5, in each case exclusive of Tenant’s FF&E and other Tenant Property.
As set forth in Section 4.2(b), the cost of such insurance shall be included in
Total Operating Costs, and Tenant’s Pro Rata Share of the cost thereof shall be
borne by Tenant. The Building’s allocable share of insurance costs for the
Project Common Facilities maintained under the Project Condominium Documents
shall also be included in Operating Expenses under Article 8. Subject to the
terms and limitations set forth in this Lease (including, without limitation,
Sections 7.3 and 16.4), and except to the extent due to the negligence or
willful misconduct of Tenant or any Tenant Party, Landlord shall indemnify, save
harmless and defend Tenant from and against any claims, damage, loss, cost, or
expense (including without limitation reasonable legal fees) made against Tenant
for injury or damage to person or property in the common areas of the Building
or the Building Site to the extent caused by the negligence or willful
misconduct of Landlord or any Landlord Party.

ARTICLE 8.

OPERATING EXPENSES

8.1 Operating Expenses. “Operating Expenses” shall mean (a) all costs and
expenses associated with the operation, management, maintenance and repair of
the Building, the Building Site, and the Property as more particularly
described, and subject to the exclusions set forth, in Exhibit E-1 and (b) the
portion of the Common Expenses and Parking Expenses (as defined in the Project
Condominium Documents) that is allocated and assessed to the Building for the
Project Common Facilities and any Limited Common Elements in accordance with the
Phased Project Condominium Documents as amended from time to time in accordance
with the requirements set forth in Section 2.4 above (the “Project Common
Facilities Expenses”). The Project Common Facilities Expenses include, without
limitation, the costs of operating and maintaining the Amphitheater Area (as
provided in Section 2.2(e) and Section 4.2(d) above) and

 

37



--------------------------------------------------------------------------------

the share of the Parking Expenses that is allocable under the Project
Condominium Documents to Tenant’s Total Parking Allocation under Section 2.2(b)
and Section 4.2(d) above, subject to the limitations set forth in Exhibit E-1.
For avoidance of doubt, with respect to the initial portion of the Term when the
first phase of Garage B is a Limited Common Element of the Original Building and
all parking spaces in the first phase of Garage B are allocated to Tenant under
Section 2.2(b), all Parking Expenses for the first phase of Garage B (except as
limited under the terms of Exhibit E-1) shall be allocated to Tenant as part of
the Project Common Facilities Expenses hereunder. For any portion of the Term
during which Tenant shares the use of Garage B (or Garage A, as applicable) as
shared Limited Common Elements serving the Building and other Project buildings,
the Parking Expenses for such shared parking facilities shall be allocated to
Tenant based on the number of spaces allocated to Tenant under this Lease in the
applicable garage. Tenant shall pay Tenant’s Pro Rata Share of Operating
Expenses in accordance with Section 4.2.

ARTICLE 9.

USE OF PREMISES

9.1 Permitted Uses. Tenant may use the Premises only for the Permitted Uses
described in Section 1.11 and shall not use the Premises for any other purpose.
Tenant shall keep the Premises equipped with appropriate safety appliances to
the extent required by applicable laws or insurance requirements relating to
Tenant’s use of the Premises. Tenant shall comply with Landlord’s rules and
regulations (the “Rules and Regulations”) reasonably promulgated from time to
time for the Building and the Building Site and provided to Tenant, provided the
same are not inconsistent with the provisions of this Lease, and Tenant shall
use reasonable efforts to cause its agents, contractors, customers and business
invitees to comply therewith. Landlord’s initial Rules and Regulations for the
Building and the Building Site are attached hereto as Exhibit F and shall
further be deemed to include the Rules and Regulations applicable to the Project
Common Facilities and other areas of the Project under the Project Condominium
Documents (copies of which have been provided to Tenant). Without limiting the
generality of the foregoing, Tenant shall not use the Premises or any
Appurtenant Exterior Area (as defined below) in a manner that violates the
Project Condominium Documents or the Rules and Regulations thereunder.

9.2 Indemnification. From and after the Commencement Date, subject to the
provisions of this Lease, (a) Tenant shall assume exclusive control of all areas
of the Premises, including all improvements, utilities, equipment, and
facilities therein, and (b) Tenant shall be responsible for the Premises and all
of Tenant’s improvements, equipment, facilities and installations, wherever
located on the Property and all liabilities, including without limitation tort
liabilities incident thereto. Tenant shall indemnify, save harmless and defend
Landlord, and its members, managers, officers, directors, employees, property
manager, and mortgagees (collectively, “Indemnitees”) from and against any and
all claims, damages, losses, penalties, costs, expenses and fees (including
reasonable attorneys’ fees) arising in whole or in part out of (i) any injury,
loss, theft or damage (except to the extent due to the negligence or willful
misconduct of any Indemnitee or Landlord Party) to any person or property while
in or about the Premises or the Building or (to the extent caused by the
negligence or willful misconduct of any Tenant Party) elsewhere on the Building
Site, the Project Common Facilities, or other areas of the Project
(collectively, the “Appurtenant Exterior Areas”); (ii) any condition in or about
the

 

38



--------------------------------------------------------------------------------

Premises, the Building, or the Appurtenant Exterior Areas caused by any work or
installations by any Tenant Party or the negligence or willful misconduct of any
Tenant Party; (iii) the use of the Premises, the Building, or the Appurtenant
Exterior Areas by, or any act or omission of, any Tenant Party, (iv) any
mechanics lien or similar lien against the Building, the Building Site, the
Property, or the Project Land arising from work or services provided for or
arranged by any Tenant Party, and (v) any other failure by Tenant to perform its
obligations under this Lease. The provisions of this Section 9.2 are subject to
the limitations set forth elsewhere in this Lease (including, without
limitation, Section 16.4(b)) and shall survive the expiration or earlier
termination of this Lease.

9.3 Compliance With Legal Requirements. Tenant shall not cause or (by any Tenant
Party) permit the Premises or any Appurtenant Exterior Areas to be used in any
way that violates any applicable laws, ordinance, orders, codes, rules,
regulations, permits and approvals of any court, governmental entity, or
governmental agency of competent jurisdiction or any restrictive covenant,
encumbrance, or other Project Document applicable to the Premises, the Building,
or the Appurtenant Exterior Areas (each a “Legal Requirement” and collectively
the “Legal Requirements”) or any provision of this Lease, or constitutes a
nuisance or waste, and shall comply with all Legal Requirements applicable to
the Premises and Tenant’s use of the Property. Tenant shall obtain and pay for
all permits and shall promptly take all actions necessary to comply with all
Legal Requirements applicable to Tenant’s use of the Premises, including without
limitation the Occupational Safety and Health Act. Notwithstanding the foregoing
two sentences to the contrary, Landlord shall be responsible for the compliance
of the Base Building Work with all Legal Requirements that are applicable to the
Base Building Work as of the Commencement Date, in each case in accordance with
and subject to the terms of Exhibit B. Tenant shall maintain in full force and
effect all certificates of occupancy, governmental permits, certifications, or
approvals required for Tenant’s operations at the Premises (collectively, the
“Operating Permits”). Tenant shall be solely responsible for procuring and
complying at all times with any and all necessary Operating Permits and shall
provide Landlord with a copy of all Operating Permits promptly upon issuance.
Tenant shall also be solely responsible for complying with all reporting
requirements directly relating or incident to the conduct of its activities on
the Premises, including without limitation (if applicable) with respect to the
transportation, storage, handling, use and disposal of any Hazardous Substances
(if any) in connection with Tenant’s operations at the Property. Within ten (10)
business days after a request by Landlord, which request shall be made not more
than once during each period of twelve (12) consecutive months during the Term
hereof, unless otherwise requested by any purchaser, investor, or mortgagee of
Landlord, Tenant shall furnish Landlord with copies of all Operating Permits
that Tenant possesses or has obtained together with a certificate certifying
that such Operating Permits are all of the Operating Permits that Tenant
possesses or has obtained with respect to the Premises. Tenant shall promptly
give notice to Landlord of any written orders, warnings or violations relative
to the above received from any federal, state, or municipal agency or by any
court of law and shall promptly comply with and cure the conditions causing any
such violations in accordance with applicable Legal Requirements. Tenant shall
not be deemed to be in default of its obligations under the preceding sentence
to promptly cure any condition causing any such violation in the event that, in
lieu of such cure, Tenant shall contest the validity of such violation by
appellate or other proceedings permitted under applicable law, provided that
(i) any such contest is made reasonably and in good faith, (ii) Tenant makes
provisions, including, without limitation, posting bond(s) or giving other
security, reasonably

 

39



--------------------------------------------------------------------------------

acceptable to Landlord to protect Landlord, the Building and the Property from
any liability, costs, damages or expenses arising in connection with such
alleged violation and failure to cure, (iii) Tenant shall agree to indemnify,
defend (with counsel reasonably acceptable to Landlord) and hold Landlord
harmless from and against any and all liability, costs, damages, or expenses
arising in connection with such alleged condition and/or violation, (iv) Tenant
shall promptly cure any violation in the event that it exhausts all available
appeals without success, and (v) Tenant shall certify to Landlord’s reasonable
satisfaction that Tenant’s decision to delay such cure shall not result in any
actual or threatened bodily injury or property damage to Landlord, any tenant or
occupant of the Building or the Project, or any other person or entity.

9.4 Hazardous Substances.

(a) Definitions. As used in this Lease:

“Environmental Law” means all statutes, laws, rules, regulations, codes,
ordinances, authorizations and orders of federal, state and local public
authorities pertaining to any Hazardous Substances or to environmental
compliance, contamination, cleanup or disclosures of any release or threat of
release to the environment, of any Hazardous Substances, including, without
limitation, the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq.; the
Clean Water Act, 33 U.S.C. § 1251, et seq.; the Clean Air Act, 42 U.S.C. § 7401,
et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f-300j, et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1321, et seq.; the Solid Waste
Disposal Act, 42 U.S.C § 6901, et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. Section 9601 et
seq.; the Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901
et seq.; the Superfund Amendments and Reauthorization Act of 1986, Public Law
No. 99-499 (signed into law October 17, 1986); M.G.L. c.21C; and oil and
hazardous materials as defined in M.G.L. c.21E, as any of the same are from time
to time amended, and the rules and regulations promulgated thereunder, and any
judicial or administrative interpretation thereof, including any judicial or
administrative orders or judgments, and all other federal, state and local
statutes, laws, rules, regulations, codes, ordinances, standards, guidelines,
authorizations and orders regulating the generation, storage, containment or
disposal of any Hazardous Substances, including but not limited to those
relating to lead paint, radon gas, asbestos, storage and disposal of oil,
biological, chemical, radioactive and hazardous wastes, substances and
materials, and underground and above-ground oil storage tanks; and any
amendments, modifications or supplements of any of the foregoing.

“Hazardous Substances” means, but shall not be limited to, any hazardous
substances, hazardous waste, environmental, biological, chemical, radioactive
substances, oil, petroleum products and any waste or substance, which because of
its quantitative concentration, chemical, biological, radioactive, flammable,
explosive, infectious or other characteristics, constitutes or may reasonably be
expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, including without limitation any
asbestos (whether or not friable) and any asbestos-containing materials, lead
paint, waste oils, solvents and chlorinated oils, polychlorinated biphenyls
(PCBs), toxic metals, etchants, pickling and plating wastes, explosives,
reactive metals and compounds, pesticides, herbicides, radon gas, urea
formaldehyde foam insulation and chemical, biological and radioactive wastes, or
any other similar materials that are regulated by any Environmental Law.

 

40



--------------------------------------------------------------------------------

(b) Tenant Operations. Tenant shall not generate, produce, bring upon, use,
store or treat Hazardous Substances in the Premises, the Building, the
Appurtenant Exterior Areas or any other portion of the Project, except and
unless (x) the same are for customary office uses (e.g., normal office cleaning
supplies and printing supplies) for its operations at the Premises, (y) such use
is in compliance with all applicable Legal Requirements, including without
limitation Environmental Laws, and in compliance with the terms and conditions
of this Lease, and (z) as to any Hazardous Substances, processes, or procedures
not then subject to Legal Requirements, such activities are conducted in
accordance with standard practices for tenants conducting similar office
operations in Comparable Properties, and do not endanger or create a hazard to
public health, safety or welfare or to the environment, within the Premises, the
Building, or any Appurtenant Exterior Areas, or other areas in the vicinity
thereof generally. Furthermore, beginning on the Commencement Date, on an annual
basis or upon Landlord’s request following the occurrence of any environmental
incident, or on no more than one additional occasion during any year if
reasonably requested by Landlord’s mortgagee(s) in connection with any financing
or refinancing of the Property, Tenant shall provide Landlord with a list
detailing the types and amounts of all Hazardous Substances being generated,
produced, brought upon, used, stored, treated or disposed of by or on behalf of
Tenant in or about or on the Premises, Building or Property and, upon Landlord’s
request, copies of any manifests or other federal, state or municipal filings by
Tenant with respect to such Hazardous Substances (redacted to protect
confidential information to the extent such redactions are permitted by the
applicable federal, state or municipal authorities having jurisdiction over such
filings). Tenant agrees to pay the reasonable cost of any environmental
inspection or assessment requested by any lender that holds a security interest
in the Property or this Lease, or by any insurance carrier, to the extent that
such inspection or assessment pertains to any release, reasonable threat of
release, contamination, or a loss or damage or determination of condition
related to the foregoing in the Premises, the Building, the Appurtenant Exterior
Areas, or any other portion of the Project caused by Tenant or any other Tenant
Party.

(c) Tenant Environmental Incident. If any transportation to or from, or any
storage, use or disposal of Hazardous Substances on or about, the Premises, the
Building, or the Appurtenant Exterior Areas by any Tenant Party results in any
escape, or release, reasonable threat of release, contamination of the soil or
surface or ground water or any loss or damage to person or property (any such
event, a “Tenant Environmental Incident”), Tenant agrees to: (a) notify Landlord
immediately of the occurrence; (b) after consultation with Landlord, clean up
the occurrence in full compliance with all applicable Environmental Laws; and
(c) indemnify, save harmless and defend the Indemnitees from and against any and
all claims, damages, losses, penalties, costs, expenses and fees (including
reasonable attorneys’ fees) arising in whole or in part out of such occurrence.
In the event of such occurrence, Tenant agrees to cooperate fully with Landlord
and provide such documents, affidavits, and information and take such actions as
may be requested by Landlord from time to time (1) to comply with any
Environmental Law or Legal Requirement, (2) to comply with any reasonable
request of any mortgagee, insurer, or other affected owner or tenant in the
Project, and/or (3) for any other reason deemed reasonably necessary by Landlord
in a manner consistent with standard practices for Comparable Properties. In the
event of any such occurrence that is required to be reported to a governmental
authority under any Environmental Law or Legal Requirement, Tenant shall
simultaneously deliver to Landlord copies of any notices given or received by
Tenant and shall promptly pay when due any fine or assessment against Landlord,
Tenant, or the Premises, the Building, or other portions of the Project relating
to such occurrence.

 

41



--------------------------------------------------------------------------------

(d) Environmental Reports. Tenant acknowledges that it has received and reviewed
certain environmental reports listed on Exhibit J (the “Environmental Reports”)
regarding the condition of the Project Land. Landlord represents to Tenant that,
as of the Lease Date, to the best of Landlord’s knowledge and except as set
forth in the Environmental Reports, the Building Site does not contain any
material amounts of Hazardous Substances that would constitute a violation of
applicable Environmental Laws or adversely affect in any material way Tenant’s
use and occupancy of the Premises, the Building, or the Building Site under this
Lease. Landlord shall indemnify Tenant from and against any breach by Landlord
of such representation.

(e) Environmental Insurance. At no cost to Tenant, Landlord shall cause Tenant
to be named as an additional insured on the Pollution Legal Liability Select
Policy number PLS 16850034, issued by Lexington Insurance Company, that is
currently in effect as of the Lease Date through April 20, 2014, with respect to
the following Insured Properties: 360 First Avenue, 410 First Avenue, 66B Street
and 37 A Street, all in Needham, MA (the “Policy”). If the Policy is extended
beyond its current expiration date, or if Landlord is from time to time named as
an insured under any new environmental insurance policy covering all or any part
of the Project Land, then at Tenant’s request Landlord shall use reasonable
efforts to cause Tenant to be named as an additional insured on such extended
Policy or new policy, as the case may be, if the same can be done at no cost to
Tenant (or, if the same can be done at an additional cost, at Tenant’s request
and expense), in each case subject to any customary exclusions (if any) arising
from Tenant’s use of or conduct at the Building, provided that this sentence
shall not give rise to any obligation of Landlord or any of its affiliates or
any other party to obtain, maintain, extend, or replace any such environmental
insurance policy from time to time during the Term.

(f) General. The provisions of this Section 9.4 shall survive the expiration or
earlier termination of this Lease.

9.5 Signage. Landlord shall install, or cause to be installed, standard
directional signage within the Project Common Facilities to direct employees,
visitors, and other business invitees of Tenant and other Project occupants to
the appropriate building within the Project. Such initial standard directional
signage for Tenant shall be installed at Landlord’s expense. During the Term,
the general costs of maintenance and repair of such signage shall be included in
Project Common Facilities Expenses, with any changes in such signage requested
or required by Tenant being allocated to the Building. Tenant shall be
responsible, at its sole cost and expense, for installing (a) Tenant’s
directional signage in the lobby and other areas of the Building and (b) as
provided in Section 2.2(c), Tenant’s exterior Building signage. Except as set
forth in Section 2.2(c), Tenant shall not install any other exterior signage on
the Building, the Building Site, or the Project Land.

9.6 Landlord’s Access. Landlord or its agents may enter the Building and the
Premises at all reasonable times (i) to perform the service, maintenance, and
repair obligations of Landlord hereunder, (ii) to inspect and monitor Tenant’s
compliance with the terms of this Lease

 

42



--------------------------------------------------------------------------------

and applicable Legal Requirements, (iii) for purposes described in Sections 2.3,
9.4, 10.3 and/or 10.4, as applicable, (iv) to show the Premises to prospective
and actual buyers, investors, and lenders at any time or, in the last two years
of the Term, to prospective tenants; or (v) for any other purpose Landlord
reasonably deems necessary in connection with the exercise of Landlord’s rights
and obligations under this Lease. Except in cases of regularly scheduled
services provided under clause (i) or in cases of emergency, any entry under
this Section 9.6 shall require at least two (2) business days’ prior notice
(which notice may be made orally or by email to Tenant’s Designated
Representative (as defined below)) and shall be made during normal business
hours (unless otherwise scheduled by mutual agreement). Landlord shall cooperate
with Tenant to schedule any such entry and activity at a time designed to reduce
any inconvenience to Tenant’s business operations in the Premises. Tenant shall
have the right to have a representative of Tenant accompany Landlord during any
such entry, but entry shall not be prohibited if Tenant fails to provide an
accompanying representative. However, in case of emergency, Landlord may enter
any part of the Premises or the Building with such notice as is reasonably
practicable or without prior notice if notice is impracticable and without
Tenant’s representative, if necessary, and shall, if no notice was provided
(Landlord agreeing that it shall endeavor to provide an oral or e-mail notice to
Tenant’s Designated Representative as provided above), promptly notify Tenant of
the nature and extent of such entry. During Landlord’s access to the Premises,
Landlord shall comply with reasonable security provisions required by Tenant to
preserve the confidential nature of information in whatever form maintained
within the Premises. For safety, security, confidentiality or compliance with
law purposes, Tenant may designate certain limited areas as limited access areas
to be shown on plans provided by Tenant to Landlord (as updated by Tenant as
reasonably necessary in the future) to which Landlord and related parties shall
not have access except in an emergency or as otherwise reasonably necessary and
then only in accordance with a mutually agreed-upon plan to protect Tenant’s
reasonable concerns regarding safety, security and confidentiality, provided
that such limited access areas shall be reasonably identified and necessary to
protect the health of persons or security of confidential and proprietary
information. Landlord and Tenant will develop a protocol limiting and
controlling the distribution of Landlord’s keys or other access devices to the
Premises. “Tenant’s Designated Representative” shall mean (a) a person with an
office at the Premises identified by Tenant in writing to Landlord from time to
time as the primary point of contact for Landlord’s access to the Premises and
(b) the on-site supervisor of Tenant’s private security, if any, that is then on
duty. Tenant shall provide Landlord with a phone number for Tenant’s Designated
Representative with any notice designating such person, and any change in the
identification of Tenant’s Designated Representative shall take effect two (2)
business days following delivery of such notice to Landlord and its property
manager.

9.7 Security. Tenant shall be solely responsible, at Tenant’s sole cost and
expense, to provide any security measures that Tenant deems necessary,
appropriate, or desirable for the Building and the Building Site, which may
include, without limitation, Tenant’s security personnel, lobby attendants,
and/or security access card readers, security video cameras, and other security
equipment installed by Tenant from time to time (whether in connection with the
initial TI Work or subsequent Tenant Work during the Term) in or around
entrances, exits, lobbies, and loading docks for the Building, on or within
different floors of the Premises, and/or elsewhere on the Building Site. Tenant
shall have reasonable access to portions of the Building or the Building Site
outside the Premises to install and operate any such security measures, subject
to Landlord’s reasonable approval in accordance with Exhibit B or Article 10, as

 

43



--------------------------------------------------------------------------------

applicable, provided that such security measures shall not restrict or impede
access through Project Common Facilities serving other parts of the Project.
Tenant shall provide Landlord with a written description of its security plan
from time to time, outlining Tenant’s security measures to the extent applicable
to visitors, guests, and others entitled to access the Premises (Tenant being
permitted to redact from such security plan any Confidential Information, as
defined in Section 16.14). Tenant’s security plan shall include the designation
of a person or persons (as a Tenant’s Designated Representative under
Section 9.6) who shall be on the Premises 24 hours, 7 days a week, but only to
the extent required for the purposes of fulfilling municipal fire command
obligations (Landlord acknowledging that such person may be a third-party
contractor or designee thereof).

The parties acknowledge that the operation of the Project Common Facilities may
from time to time (but shall not be required to) involve security personnel,
equipment, and/or procedures, the costs of which (to the extent provided and
generally applicable to the Project as opposed to a particular building within
the Project) shall be included in Project Common Facilities Expenses.
Notwithstanding the fact that Landlord, the Project Declarant, or the
condominium association may from time to time provide such services during the
Term, to the maximum extent permitted by applicable law, neither Landlord nor
such other parties shall be deemed to owe Tenant, or any person claiming by,
through or under Tenant, any special duty or standard of care as a result of
such provision of such security services or be responsible for the efficacy of
any such security measures.

ARTICLE 10.

CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

10.1 Condition of Premises and Property. Tenant acknowledges that, except for
any express representations in this Lease, neither Landlord nor any person
acting under Landlord has made any representation as to the condition of the
Property or the suitability of the Property for Tenant’s intended use. Tenant
represents and warrants that Tenant has made its own inspection and inquiry
regarding the Property and is not relying on any representations of Landlord or
any Broker or persons acting under either of them except for any express
representations in this Lease.

10.2 Tenant Property. Tenant shall insure its personal property, Tenant’s FF&E
(as defined in Exhibit B), and all other Tenant Property under a “Special Form”
(as defined by the insurance industry) policy in accordance with Section 7.1.
Landlord shall not be liable for any damage or injury to such Tenant Property or
to other person, property or business (including loss of revenue, profits or
data) of any Tenant Party, to the maximum extent permitted by law and subject to
the provisions of Section 7.3 and limitations on liability set forth in
Section 16.4, provided that nothing in this sentence shall be construed to limit
Tenant’s express remedies pursuant to Sections 6.1(e) and 12.1 of this Lease.
Tenant Property expressly includes all business fixtures and equipment,
including without limitation any security or access control systems installed
for the Premises, filing cabinets and racks, removable cubicles and partitions,
kitchen and cafeteria equipment, computers and related equipment, raised
flooring, supplemental cooling equipment, audiovisual and telecommunications
equipment, non-building standard signage, and other tenant equipment
installations, in each case including related conduits, cabling, and brackets or
mounting components therefor and any connectors to base building

 

44



--------------------------------------------------------------------------------

systems and in each case whether installed, bolted, or otherwise affixed in or
about the Premises, in building core areas, or elsewhere in the Project. Except
as otherwise expressly provided in this Lease, the exemption hereunder shall
apply whether such damage or injury to Tenant Property is caused by (among other
things): (i) fire, steam, electricity, water, gas, sewage, sewer gas or odors,
snow, ice, frost or rain; (ii) the breakage, leaking, obstruction or other
defects of pipes, faucets, sprinklers, wires, appliances, plumbing, windows, air
conditioning or lighting fixtures or any other cause; (iii) any other casualty
or any Taking; (iv) theft; (v) conditions in or about the Property or from other
sources or places; or (vi) any act or omission of any other Project tenant or
occupant or their respective employees, visitors, or business invitees.

10.3 Landlord’s Obligations for Building Services, Repair and Maintenance.

(a) Building Services. During the Term, subject to the provisions of this
Section 10.3 below, Landlord shall provide or cause to be provided the general
office cleaning, trash removal, exterior window washing, general base building
systems maintenance, exterior landscaping and snowplowing services, and other
general services for the Building, in each case as initially set forth on the
preliminary list of services set forth on Exhibit E or as subsequently adjusted
from time to time during the Term pursuant to the following provisions. For
purposes hereof, the services for the Premises, the Building, and the Building
Site are referred to herein as the “Building Services” (which term, for
avoidance of doubt, does not include the Project Common Facilities Services),
and the services provided under the Project Condominium Documents for the
Project Common Facilities (including Limited Common Elements serving the
Building but not on the Building Site) are referred to herein as the “Project
Common Facilities Services.” The costs of all Building Services provided to the
Building or its appurtenant areas by or through Landlord shall be included in
Operating Expenses in accordance with and subject to Article 8 and other
provisions of this Lease. The allocable share of the costs of all Project Common
Facilities Services provided to the Building or its appurtenant areas by or
through Landlord or the condominium association, as the case may be, shall be
included in Operating Expenses in accordance with and subject to Article 8 and
other provisions of this Lease.

(i) Selection of Service Contractors. At least ninety (90) days prior to the
Term Commencement Date, at the request of either party, the parties (or their
designated property management representatives) shall meet to review the scope
of initial Building Services set forth on Exhibit E, including any adjustments
thereto that may be necessary, appropriate, or desirable in relation to the
final design, fit-out, and expected initial Tenant operations in the Premises,
and to confirm the adjusted scope of services initially to be provided to
Landlord under this Section 10.3. Landlord shall solicit, or cause its
designated property manager to solicit, bids from at least three (3) qualified,
reputable service contractors for each of the separate Building Services (e.g.,
cleaning services, trash removal services, HVAC maintenance, elevator
maintenance, and the like) for which the annual cost is expected to exceed
$25,000 for the Building. All such service contractors shall be experienced in
providing the applicable service in comparable first-class suburban office
buildings and provide a level and quality of services consistent with the
operation and maintenance of a first-class suburban office building, without
creating labor disharmony, without impairing applicable warranties for the
Building’s base building systems, roof, or exterior shell, and otherwise in
compliance with the terms of this Lease (collectively, the “First-Class Service
Standard”) and mutually approved by

 

45



--------------------------------------------------------------------------------

Landlord and Tenant. After soliciting bids from such service contractors,
Landlord and Tenant shall review the bids and Tenant shall promptly select from
such bidders the service contractor for the applicable service in question.
After such a service contractor has been selected for the applicable Building
Service pursuant to the foregoing process, Landlord or its property manager may
continue to engage such service contractor from year to year, subject to
replacement at Landlord’s initiative at any time (for cause or otherwise) or (if
requested by Tenant at least ninety (90) days prior to the end of a calendar
year) to re-bidding and/or replacement, in which event Landlord shall cause its
property manager to solicit bids from applicable service contractors in the
manner set forth above. For avoidance of doubt, the parties acknowledge that
Landlord intends to engage the Management Company (as defined in Section 1.14)
or its affiliate to provide the initial property management services for the
Building, that any replacement property management company designated by
Landlord shall be a reputable third party property management company
experienced in the management of comparable first-class suburban office
buildings, and that Landlord shall not be obligated to solicit bids for property
management services under the foregoing provisions.

(ii) Periodic Review and Adjustment of Tenant’s Desired Services. At the request
of either party, either on an annual basis or otherwise as from time to time
reasonably requested, the parties (or their designated property management
representatives) shall meet to evaluate the renewal and/or potential replacement
of applicable service contractors under subparagraph (i) above and to review the
particular scope of Building Services to be provided by Landlord for the ensuing
calendar year of the Term, in order to consider reasonable adjustments to such
Building Services as may be necessary, appropriate, or desirable in connection
with Tenant’s business operations. The implementation of any such replacements
of service contractors or any such adjustments to Building Services shall
require reasonable prior notice, including without limitation with respect to
services being provided under applicable annual service contracts. The resulting
costs of any such service contractor replacements or Building Service
adjustments (whether increased or decreased) shall be included in Operating
Expenses in accordance with Article 8. Tenant may similarly request changes to
the level of Project Common Facilities Services from time to time, provided that
(A) for any Project Common Facilities that then exclusively serve the Building
or are Limited Common Elements of only the Building (e.g., initially the first
phase of Garage B and at all times the Amphitheater Area), the resulting costs
of any such Project Common Facilities Services adjustments (whether increased or
decreased) shall be allocated to the Building and included in Operating Expenses
in accordance with Article 8 and (B) for any Project Common Facilities Services
that do not then exclusively serve the Building (e.g., shared parking areas,
common roadways, or other Project Common Facilities), any increased costs
thereof shall be allocated (in proportion to their respective gross square
footages or, in the case of parking facilities, the number of allocated parking
spaces therein, unless otherwise mutually agreed) to the Building and any other
Project building that requested such increased service level for such shared
facilities, and any decreased costs of reduced services shall be allocated among
the Building and all other Project building(s) served by such Project Common
Facilities. Nothing in this subparagraph (ii) shall be construed to require
Landlord to reduce any Building Services to a level that Landlord determines
would not satisfy the First-Class Service Standard or to cause any

 

46



--------------------------------------------------------------------------------

Project Common Facilities Services to be reduced to a level that Project
Declarant (or, as applicable, the condominium association then administering the
applicable Project Common Facilities) determines would not satisfy the
First-Class Service Standard.

(iii) Selected Tenant-Provided Services to the Premises. In connection with such
periodic reviews, on Tenant’s reasonable prior notice to Landlord (which may be
required to avoid cancellation costs for certain annual service contracts),
Tenant may from time elect to use its own personnel or engage its own service
contractors, at Tenant’s sole cost and expense, to provide certain services that
are provided exclusively to the Premises (which term, for avoidance of doubt,
does not include base building systems or equipment or the roof or exterior
shell of the Building) and do not affect base building systems or equipment, the
roof or exterior shell of the Building, or Project Common Facilities, provided
that the level and quality of such services is consistent with the First-Class
Service Standard. Such selected services to the Premises under this
subparagraph (iii) may from time to time include, for example, one or more of
the following: interior office cleaning services, day porter service, restroom
cleaning and supplies, interior glass cleaning, carpet and tile cleaning,
recycling and trash removal, general maintenance and repairs of tenant
improvements and other tenant installations, light bulb replacements, touch-up
painting, and the like. To the extent that, pursuant to the foregoing
procedures, Tenant should elect to provide any such services for the Premises
under this subparagraph (iii), then Tenant shall provide such services in
accordance with the First-Class Service Standard pursuant to service plans and
service contracts reasonably approved by Landlord, provide Landlord with
evidence of appropriate insurance for the service contractors engaged by Tenant,
coordinate such Tenant-provided service activities with Landlord’s property
management staff, and provide such regular periodic reports as Landlord may
reasonably require to ensure that the Premises are being maintained and serviced
by Tenant in accordance with the First-Class Service Standard. Any such Tenant
rights to provide services for the Premises shall not apply to the Project
Common Facilities (which are operated and maintained under the Project
Condominium Documents) or to property management services (which are addressed
in subparagraph (v) below). For avoidance of doubt, Tenant shall pay directly to
the applicable service contractors from time to time engaged by Tenant for its
self-provided services under subparagraph (iii) all amounts due to such parties,
and such amounts paid directly by Tenant shall not be included in Operating
Expenses.

(iv) First-Class Service Standard. If Landlord shall fail to provide Building
Services (other than those provided by Tenant under subparagraph (iii) above) in
a manner consistent with the First-Class Service Standard, then Tenant shall
from time to time give Landlord a written notice advising Landlord of such
deficiency, the parties (or their designated property management
representatives) shall meet to review the nature and extent of the deficiency,
and Landlord shall promptly restore the applicable service to the First-Class
Service Standard. Such remedial actions by Landlord may include, without
limitation, correction of a particular deficiency at issue, replacement of
service contractors or personnel in the case of persistent failure to satisfy
the First-Class Service Standard, or other appropriate corrective measures,
taking into account the nature and extent of the deficiency. For avoidance of
doubt, Landlord shall not be responsible under this Section 10.3 for any
deficiencies that may arise in whole or in part from any damage

 

47



--------------------------------------------------------------------------------

or abuse by Tenant or any Tenant Party, any overloading of base building systems
due to Tenant’s particular manner of use, any inadequate sizing or capacity of
Tenant’s HVAC distribution system within the Premises, any supplemental cooling
equipment or other equipment or installations installed by Tenant, any defects
in any Tenant Work, Tenant’s FF&E, or other items installed by Tenant, or any
such matters covered by any applicable warranty held by Tenant for any such
items installed by Tenant.

(v) Self-Management of Building Services. If, prior to the end of the first
three (3) Lease Years, Tenant reasonably determines that the failure by Landlord
to provide Building Services (other than those provided by Tenant under
subparagraph (iii) above) in accordance with the First-Class Service Standard
has continued for more than ninety (90) days after notice from Tenant without
Landlord undertaking and implementing appropriate remedial actions that restore
such services to the First-Class Service Standard (either at Landlord’s own
direction through its property management company or by retaining a replacement
property management company meeting the First-Class Service Standard), then
Tenant may elect to require Landlord to terminate its existing property
management company on not less than thirty (30) days’ notice to Landlord. In
addition, after the first three (3) Lease Years, either Tenant or Landlord may
elect, with or without cause, on not less than ninety (90) days’ prior written
notice to the other party, for Tenant to provide all Building Services
hereunder. In the event that Landlord’s property manager is terminated under
this subparagraph (v), Tenant shall engage, at its sole cost and expense, a
reputable third party property management company that is experienced in the
management of comparable first-class suburban office buildings, subject to
Landlord’s reasonable approval, who shall provide all such Building Services in
accordance with the First-Class Service Standard. Any such property management
company engaged by Tenant shall perform such Building Services pursuant to
service plans and service contracts reasonably approved by Landlord, provide
Landlord with evidence of appropriate insurance for the property management
company engaged by Tenant and for the service contractors engaged thereunder,
coordinate such Tenant-provided service activities with Landlord’s property
management staff, and provide such regular periodic reports as Landlord may
reasonably require (such as reports of the type described under Section 10.4(c)
for equipment servicing) to ensure that the Premises, the Building’s base
building systems, and the Building Site are being maintained and serviced by
Tenant in accordance with the First-Class Service Standard, together with
immediate reporting of any incidents or conditions adversely affecting any base
building systems or equipment, structural or building shell elements (including
the roof), or any exterior elements of the Building or the Building Site.
Notwithstanding the foregoing, Landlord may from time to time, upon reasonable
prior notice to Tenant, elect to retain the maintenance responsibility for the
Building’s roof and exterior shell. Any such Tenant rights to engage the
property management company under this subparagraph (v) shall not apply to the
Project Common Facilities, which are operated and maintained under the Project
Condominium Documents. For any period in which Tenant provides Building Services
under this subparagraph (v), Tenant shall pay all amounts due directly to the
applicable property management company and service vendors from time to time
engaged by Tenant (which amounts shall not be included in Operating Expenses),
and the Property Management Fee charged by Landlord as part of the Operating
Expenses under Paragraph 1(a)(17) of Exhibit E-1 shall be reduced to three

 

48



--------------------------------------------------------------------------------

quarters of one percent (0.75%) of the Base Rent, provided that if any such
termination of Landlord’s property management services occurs during the period
between the end of the third (3rd) Lease Year and the third (3rd) anniversary of
the Partial Rent Commencement Date, then the Property Management Fee for the
period during the period from such termination until the third (3rd) anniversary
of the Partial Rent Commencement Date shall continue to be charged to Tenant
during such period at the monthly rate (i.e., 2.5% of the monthly Base Rent) set
forth in Paragraph 1(a)(17) of Exhibit E-1 and pro-rated on a per diem basis
during such period. The parties acknowledge that, notwithstanding any such
provision of Building Services by Tenant hereunder, Landlord shall continue to
provide services for administering Building insurance, real estate taxes, (if
applicable) roof and exterior shell, supervisory Building oversight, accounting,
coordination of Project Common Facilities services, and other matters hereunder.

(vi) General. Any such election by Tenant to use its own personnel or service
contractors to provide certain Building Services as provided in
subparagraph (iii) above, or any such engagement by Tenant of a property
management company for Building Services under subparagraph (v) above, as the
case may be, in accordance with the foregoing provisions shall continue from
year to year unless otherwise agreed by the parties. If Tenant shall fail to
provide such Building Services in a manner consistent with the First-Class
Service Standard, then Landlord may from time to time (but shall have no
obligation to) give Tenant a written notice advising Tenant of such deficiency,
the parties (or their designated property management representatives) shall meet
to review the nature and extent of the deficiency, and Tenant shall promptly
restore the applicable service to the First-Class Service Standard. Such
remedial actions by Tenant may include, without limitation, correction of a
particular deficiency at issue, replacement of service contractors or personnel
in the case of persistent failure to satisfy the First-Class Service Standard,
or other appropriate corrective measures, taking into account the nature and
extent of the deficiency and its potential adverse impact on the Building or
applicable building systems (provided such prior notice shall not be required in
cases of emergency or other conditions posing a risk of injury to persons or
damage to property), in which event Landlord reserves the right, but shall not
be obligated, to implement such curative measures as may be reasonably required
to remedy such deficiency in accordance with the procedures set forth in
Section 10.4(d). If, notwithstanding such efforts, Landlord reasonably
determines that the failure by Tenant to provide such Building Services in
accordance with the First-Class Service Standard has continued for more than
ninety (90) days after notice from Landlord without Tenant restoring such
services to the First Class Service Standard (either at Tenant’s own direction
through its existing property management company or by retaining a replacement
property management company meeting the First-Class Service Standard), then
Landlord may require Tenant to terminate its existing property management
company on not less than thirty (30) days’ notice to Tenant, in which event
Landlord shall resume providing the Building Services in accordance with
Section 10.3(a) above. If Tenant, having made the election to self-provide or
“self-manage” the applicable services hereunder for the Building or the
Premises, as the case may be, subsequently requests that Landlord resume
providing such services, any such service resumption shall require such
reasonable prior notice as Landlord may require to engage appropriate personnel
or contractors, and Landlord may

 

49



--------------------------------------------------------------------------------

require that any work (if any) required to restore the base building systems and
equipment and other elements of Base Building Work to good working order and
repair shall be performed, at Tenant’s cost, either prior to or pursuant to
Landlord’s resumption of services.

(b) Repair and Maintenance. Subject to the provisions of Sections 10.3 and 10.4
and Article 12, and except for damage caused by any act or omission of Tenant or
any other Tenant Party, Landlord shall make such repairs and replacements to the
roof structure and roof membrane; exterior walls; floor slabs, footings,
foundations, columns, and other structural components installed as part of the
Base Building Work; glass in exterior windows and exterior doors of the Building
installed as part of the Base Building Work; and other Base Building Work
systems (provided that Tenant shall be responsible for maintaining the utilities
distribution and mechanical systems installed by Tenant, whether in the Premises
or elsewhere in or about the Building, beyond the applicable Utility Switching
Points or (as applicable) beyond the base building equipment and electrical
panels installed by Landlord as part of the Base Building Work) as may be
necessary to properly maintain them in good repair and condition. Landlord shall
have no obligation to repair or maintain any portion of the Premises or perform
any service, except as specifically set forth in this Section 10.3. Tenant shall
promptly report in writing to Landlord any defective condition known to it that
Landlord is required to repair. If, after receiving such report, any failure by
Landlord to make necessary repairs unreasonably interferes with Tenant’s use or
occupancy of the Premises, then Tenant may, upon reasonable prior notice to
Landlord (which shall be not less than thirty (30) days, unless the condition
poses a substantial risk to person or property, in which event Tenant shall
provide such reasonable prior notice to Landlord as is reasonably possible in
the circumstances) if Landlord has not then commenced or undertaken to commence
such repairs, perform such repairs at Tenant’s expense, provided that Tenant
shall comply with all requirements under Section 10.3 that would have been
applicable to such repair work if Tenant had elected to provide such services or
self-manage the Premises as provided in Section 10.3(a). If and to the extent
reasonably required for Landlord to carry out its maintenance or service
obligations hereunder, Tenant shall assign, make available to Landlord, or use
reasonable efforts to enforce (but without any obligation to undertake
applicable enforcement proceedings) any applicable warranties held by Tenant or
any Tenant Party. Tenant waives the benefit of any present or future law that
provides Tenant the right to repair the Premises or Property at Landlord’s
expense or to terminate this Lease because of the condition of the Property or
Premises. Notwithstanding anything to the contrary in this Lease, Landlord shall
have no liability or responsibility for the storage, containment or disposal of
any Hazardous Substances generated, stored or contained by Tenant or any other
Tenant Party in or about the Building or the Building Site, and Tenant hereby
agrees to store, contain and dispose of any and all such Hazardous Substances at
Tenant’s sole cost and expense in accordance with the provisions of Article 9.

10.4 Tenant’s Obligations for Repair and Maintenance.

(a) General Obligations. Except for work that Section 10.3 or Article 12
requires Landlord to perform, Tenant at its sole cost and expense (i) shall keep
the Premises, including all TI Work, Tenant Work, and Tenant Property, initially
or thereafter in or about the Premises or on the Building Site, in good order,
condition and repair, in compliance with all Legal Requirements, and
substantially in the condition the same were in upon completion of the TI

 

50



--------------------------------------------------------------------------------

Work (or subsequent TI Work), normal wear and tear, casualty and condemnation
(to the extent the repair is the responsibility of Landlord pursuant to
Article 12 hereof) excepted, (ii) shall keep in a safe, secure and sanitary
condition all trash and rubbish temporarily stored at the Premises (prior to its
removal by Landlord’s trash removal service if applicable under Section 10.3),
and (iii) shall make all repairs and replacements and do all other work
necessary for the foregoing purposes whether the same may be ordinary or
extraordinary, foreseen or unforeseen. The foregoing obligations shall not apply
to defects in Base Building Work or items covered under any then applicable
warranties held by Landlord for Base Building Work, but shall include without
limitation Tenant’s obligation to repair, maintain, and replace floors and floor
coverings, to paint and repair walls and doors, to replace and repair all glass
in windows and doors of the Buildings (except glass in the exterior walls of the
Buildings and in exterior doors, unless damage thereto is caused by Tenant or
any other Tenant Party), ceiling tiles, lights and light fixtures, pipes,
conduits, wires, drains and the like in the Premises and to make as and when
needed as a result of misuse by, or neglect or improper conduct of Tenant or any
Tenant Party or otherwise, all repairs necessary, which repairs and replacements
shall be in quality and class equal to the original work. If and to the extent
reasonably required for Tenant to carry out its maintenance or service
obligations hereunder, Landlord shall assign, make available to Tenant, or use
reasonable efforts to enforce (but without any obligation to undertake
applicable enforcement proceedings) any applicable warranties held by Landlord
for Base Building Work in the Building. If anything required pursuant to this
Section 10.4 to be repaired cannot be fully repaired or restored, Tenant upon
prior notice to Landlord shall replace it at Tenant’s cost, in accordance with
the requirements of Section 10.5.

(b) Cafeteria/Food Service Operations. Without limiting the generality of the
foregoing, Tenant shall be solely responsible, at its sole cost and expense, for
installing, operating, cleaning, maintaining, and repairing such employee
cafeteria, café, and lunch rooms as may from time to time be installed by Tenant
in the Premises, in a good and clean condition, in compliance with applicable
Legal Requirements, and otherwise in accordance with the terms of this Lease.
Such obligations shall include, without limitation, general cleaning services
for such areas, proper storage of food and beverage products, pest control
measures, and periodic cleaning of grease traps and ventilation equipment
serving such facilities (whether such equipment is located in the Premises or
elsewhere in or about the Building), in each case in accordance with applicable
Legal Requirements, insurance requirements, and prudent operational standards
for a first-class suburban office building, as reasonably approved by Landlord
from time to time, taking into account the particular nature of Tenant’s cooking
and food service operations in the Building.

(c) Supplemental HVAC and Other Systems. If Tenant shall from time to time
install (or at Tenant’s request, cause Landlord to install) supplemental HVAC or
similar equipment (or, pursuant to the provisions of Section 10.3 above,
undertake maintenance of any base building equipment serving the Premises),
Tenant shall secure, pay for, and keep in force third-party maintenance and
service contracts with appropriate and reputable service companies approved by
Landlord (such approval not to be unreasonably withheld, conditioned or delayed)
providing for the regular maintenance of all such equipment or systems that
landlords of Comparable Properties typically service by use of third-party
service companies (collectively, the “Service Contracts”), copies of which shall
be provided to Landlord, and Tenant shall provide to Landlord in a timely manner
such periodic inspection reports (but no less frequently

 

51



--------------------------------------------------------------------------------

than annually) as are prepared by the service providers under the Service
Contracts. Without limitation, Tenant shall be responsible for all supplemental
heating, ventilating and air-conditioning systems installed in connection with
the initial TI Work or as an upgrade to Base Building Work.

(d) Non-Performance. If Tenant shall fail to perform any of its obligations
under Section 10.4, Landlord may provide notice of such failure to Tenant. In
the event that Tenant fails to perform or fails to commence and thereafter
diligently perform its obligations within ten (10) business days following such
notice, then (on not less than a further three (3) days’ notice to Tenant of
such failure) Landlord may (but shall not be obligated to) perform such
maintenance, repair or replacement on Tenant’s behalf. Notwithstanding the
foregoing, in the case of emergency, Landlord may (but shall not be obligated
to) undertake such work without prior notice to Tenant and promptly advise
Tenant of such work. Tenant shall reimburse Landlord for all costs reasonably
incurred by Landlord under this Section 10.4(d), plus an administrative charge
of ten percent (10%) of such costs, within thirty (30) days following invoice
from Landlord.

10.2. Tenant Work. The terms and provisions of the Work Letter in Exhibit B (and
not this Section 10.5) shall apply to Tenant’s design and construction of the
initial TI Work. The terms and provisions of this Section 10.5 below (and not
Exhibit B) shall apply to any Tenant Work performed after the initial TI Work is
completed under Exhibit B.

As used in this Lease, “Tenant Work” shall mean all tenant improvement work
performed by or through Tenant in or at the Building or the Building Site,
including without limitation (i) the initial TI Work under Exhibit B and
(ii) all future work, including demolition, improvements, additions and
alterations, in or to the Premises, but excluding the Landlord’s Base Building
Work under Exhibit B. Without limitation, Tenant Work includes any penetrations
in the walls, partitions, ceilings or floors and all attached carpeting. Tenant
Work shall not, however, include Tenant Property, but the provisions of
Exhibit B or this Section 10.5 below (as the case may be) shall apply to
Tenant’s design, construction, and installation work for all Tenant Property to
be installed, attached, or affixed by Tenant in or about the Premises, the
Building, or the Building Site. All Tenant Work shall be subject to Landlord’s
prior written approval and arranged and paid for by Tenant, all as provided in
and subject to the provisions of Exhibit B (with respect to the initial TI Work)
or this Section 10.5 (as to future work), as the case may be.

(a) General Provisions.

(i) Submission of Construction Documents. Tenant shall submit Construction
Documents (as defined below) for the proposed Tenant Work requiring Landlord’s
approval under this Section 10.5. Landlord shall review, comment upon (if
desired), and approve or disapprove such plans by written notice in sufficient
detail for Tenant to be able to reply, within ten (10) business days following
the delivery of such plans to Landlord after Landlord’s actual receipt of such
request, provided that such review period shall be reasonably extended as the
special nature of the proposed Tenant Work in question may reasonably require
(e.g., for structural or exterior work or work affecting base building systems).
Landlord shall not unreasonably withhold, condition or

 

52



--------------------------------------------------------------------------------

delay Landlord’s approval of Tenant Work, but Landlord’s disapproval of proposed
Tenant Work shall not be unreasonable where, in Landlord’s reasonable judgment,
such proposed Tenant Work (A) adversely affects any structural component of the
Building, (B) would be incompatible with the fire-safety, telecommunications,
electrical, mechanical, or plumbing systems of the Building (“Core Building
Systems”), (C) affects the exterior or the exterior appearance of the Building
or common areas within or around the Building or other property than the
Premises (except as expressly permitted under the terms of the Lease), or
(D) requires unusual expense to readapt the Premises for general office
purposes. Landlord shall cooperate with Tenant, at no cost and liability to
Landlord, to execute any permit applications requiring execution by the Building
owner in connection with Tenant Work. If Landlord shall timely fail to approve,
disapprove, or provide comments on the Construction Documents within the time
period set forth above, and if such failure by Landlord continues for five (5)
business days after Landlord’s receipt of Tenant’s notice of such failure, which
notice shall bear the legend “NOTICE FOR LANDLORD’S FAILURE TO APPROVE
CONSTRUCTION DOCUMENTS UNDER SECTION 10.5(A) OF THE LEASE; FAILURE TO RESPOND
WITHIN FIVE (5) BUSINESS DAYS SHALL BE DEEMED AN APPROVAL”, then Landlord shall
be deemed to have approved the Construction Documents so submitted for the
Tenant Work shown thereon, and Tenant may proceed with the performance of such
Tenant Work in accordance with the provisions of Section 10.5.

(ii) Minor Alterations. Notwithstanding the foregoing, any interior,
non-structural Tenant Work (including any series of related Tenant Work
projects) that (A) costs less than $250,000 in the aggregate (the “Tenant Work
Threshold Amount”), (B) does not affect any Core Building Systems, and (C) does
not affect any penetrations in or otherwise affect any structural walls, floors,
roofs, or other structural elements of the Building or any signs visible from
the exterior of the Premises or any change in the exterior appearance of the
windows in the Premises (including shades, curtains and the like), shall not
require Landlord’s prior approval if Tenant delivers the Construction Documents
(as defined in Section 10.5(b)) for such work to Landlord at least five (5)
business days’ prior to commencing such work.

(iii) Work Affecting HVAC Systems. Prior to commencing any work affecting air
disbursement from ventilation systems serving the Premises or the Building,
including without limitation the installation of Tenant’s exhaust systems,
Tenant shall provide to Landlord, if reasonably requested by Landlord in view of
the nature of the proposed work in question, a third party report from a
consultant, and in a form, reasonably acceptable to Landlord, showing that such
work will not adversely affect the ventilation systems of the Building (or of
any other tenant in the Building) and Tenant shall, upon completion of such
work, be responsible for ensuring that such work does not adversely affect such
systems.

(iv) Identification of Restoration Items. At the time Landlord grants approval
of any Tenant Work under this Section 10.5, Landlord shall specify the items of
such Tenant Work (if any) that must be removed by Tenant upon the expiration or
earlier termination of the Term (which shall be limited to items that are not
readily useable for first class office purposes or would require unusual expense
to demolish or readapt for

 

53



--------------------------------------------------------------------------------

general office purposes). For any Tenant Work for which Landlord’s approval is
not required (or is performed without obtaining a required approval) under the
terms of this Lease, Landlord may designate for removal, prior to the expiration
of the Term or otherwise upon Tenant’s reasonable prior request, items of Tenant
Work that are not readily useable for first class office purposes or would
require unusual expense to demolish or readapt for general office purposes.
(Paragraph 3.3(d) of the Work Letter acknowledges certain elements of the
initial TI Work that are not required to the removed.) The parties acknowledge
that, without limiting the generality of the foregoing provisions, Landlord
reserves the right (if so specified by Landlord as provided above) to require
Tenant to remove, at the expiration or earlier termination of the Term, any
stairwell or floor openings not shown on the Preliminary Plans (if any) and any
private or executive restroom facilities (if any) that Tenant may install in the
Premises during the Term.

(b) Construction Documents. No Tenant Work shall be effected except in
accordance with complete, coordinated construction drawings and specifications
(“Construction Documents”) prepared in accordance with Exhibit B-6. Before
commencing any Tenant Work (other than work that does not typically involve
construction drawings or specifications) requiring Landlord’s approval
hereunder, Tenant shall obtain Landlord’s prior written approval of the
Construction Documents for such work, which approval shall not be unreasonably
withheld, conditioned or delayed as provided in Section 10.5(a) above. The
Construction Documents shall be prepared by an architect or, where applicable, a
qualified engineer (in either case, “Tenant’s Architect”) registered in the
Commonwealth of Massachusetts, experienced in the construction of tenant space
improvements in comparable buildings in the area where the Premises are located
and, if the value of such Tenant Work will equal or exceed the Tenant Work
Threshold Amount or will affect any Core Building Systems or structural
components of the Building, the identity of such Tenant’s Architect shall be
approved by Landlord in advance, such approval not to be unreasonably withheld,
conditioned, or delayed. Tenant shall be solely responsible for the liabilities
associated with and expenses of all architectural and engineering services
relating to Tenant Work and for the adequacy, accuracy, and completeness of the
Construction Documents even if approved by Landlord (and even if Tenant’s
Architect has been otherwise engaged by Landlord in connection with the
Building). The Construction Documents shall set forth in detail the requirements
for construction of the Tenant Work and shall show all work necessary to
complete the Tenant Work including all cutting, fitting, and patching and all
connections to the mechanical, electrical, and plumbing systems and components
of the Building. Submission of the Construction Documents to Landlord for
approval shall be deemed to constitute Tenant’s agreement that, except as is
specifically and expressly set forth therein, Tenant shall be and remain solely
responsible for ensuring that all Tenant Work described in the Construction
Documents (i) complies with all applicable Legal Requirements, building codes,
and customary industry design standards for first-class suburban office
buildings, (ii) does not materially and adversely affect any structural
component of the Building, (iii) is compatible with and does not adversely
affect the Core Building Systems, (iv) does not affect any property other than
the Premises, and (v) conforms to floor loading limits of the Building as
specified for the Base Building Work under Exhibit B-2. The Construction
Documents shall comply with Landlord’s reasonable requirements for the uniform
exterior appearance of the Building. Landlord’s approval of Construction
Documents shall signify only Landlord’s consent to the Tenant Work shown and
shall not result in any responsibility of Landlord concerning compliance

 

54



--------------------------------------------------------------------------------

of the Tenant Work with applicable Legal Requirements or building codes, or
coordination or compatibility with any component or system of the Building, or
the feasibility of constructing the Tenant Work without damage or harm to the
Building, all of which shall be the sole responsibility of Tenant. Tenant shall
reimburse Landlord for all reasonable out-of-pocket third-party expenses
incurred by Landlord in reviewing the Construction Documents and coordinating
and inspecting Tenant’s work hereunder, estimates for which Landlord shall
provide upon Tenant’s request.

(c) Performance. The identity of any contractor, subcontractor, or other person
or entity (including any employee or agent of Tenant) performing or designing
any Tenant Work (“Tenant Contractor”) shall, if the cost of such work in any
instance is in excess of the Tenant Work Threshold Amount or will affect any
Core Building Systems or structural components of the Building or involves any
work other than interior, nonstructural alterations, be approved pursuant in
advance by Landlord, such approval not to be unreasonably withheld or delayed.
Tenant shall procure at Tenant’s expense all necessary permits and licenses
before undertaking any Tenant Work. Tenant shall perform all Tenant Work at
Tenant’s risk in compliance with all applicable Legal Requirements and in a good
and workmanlike manner employing new materials of good quality and producing a
result at least equal in quality to the other parts of the Premises. When any
Tenant Work is in progress, Tenant shall cause to be maintained insurance as
described in the Tenant Work Insurance Schedule attached as Exhibit G and (as
indicated, if applicable, in connection with Landlord’s approval of the work in
question) such other insurance as may be reasonably required by Landlord
covering any additional hazards due to such Tenant Work, and (only if a Material
Event of Default then exists, an LC Trigger Event has occurred without cure as
provided in Section 14.6 below, or Tenant has suffered within the preceding
five-(5)-year period any mechanics or similar lien to be filed with respect to
any Tenant Work without a timely discharge under Section 10.5(d) below) also
such bonds or other assurances of satisfactory completion and payment as
Landlord may reasonably require, in each case for the benefit of Landlord. If
the Tenant Work in any instance requires Landlord’s approval hereunder, Tenant
shall reimburse Landlord for Landlord’s reasonable out-of-pocket third-party
costs of reviewing the Construction Documents and proposed Tenant Work and
inspecting installation of the same (estimates for which Landlord shall provide
upon Tenant’s request), such reimbursement to be made within thirty (30) days
after submission by Landlord of invoices for such costs and expenses. At all
times while performing Tenant Work, Tenant shall require any Tenant Contractor
to comply with all applicable Legal Requirements and the Rules and Regulations
(as defined in Section 9.1) relating to such work. For any work that from time
to time affects the roof or any penetrations therein, each Tenant Contractor
working on the roof of the Building shall coordinate with Landlord’s roofing
contractor, shall comply with its reasonable requirements, and shall not violate
existing roof warranties. Each Tenant Contractor shall work on the Premises
without causing delay to or impairing of any guaranties, warranties, or the work
of any other contractor.

(d) Payment. Tenant shall pay the entire cost of all Tenant Work, including
without limitation any services provided to Tenant or those claiming by or
through Tenant in connection with Tenant Work giving rise to a lien pursuant to
the Massachusetts General Laws, so that the Premises, the Property, and the
Project Land, including Tenant’s leasehold hereunder, shall always be free of
liens for labor, materials, or services, or as otherwise provided under such
statutes. If any such lien is filed, then Tenant shall promptly (and always
within twenty (20)

 

55



--------------------------------------------------------------------------------

days after receiving notice of such lien from any source) discharge the same. If
Tenant shall fail to timely discharge any such lien as and when required under
this Section 10.5(d), Landlord may, but shall have no obligation to, discharge
such lien or obtain a bond to remove such lien, in which event Tenant shall
reimburse Landlord for all costs incurred by Landlord in connection with such
discharge or bond, within ten (10) days after written demand for such
reimbursement. The provisions of this Section 10.5(d) shall survive the
expiration or earlier termination of this Lease.

(e) Work Coordination. Tenant shall schedule and coordinate all aspects of
Tenant Work with the Landlord’s property manager or designated representative.
If an operating engineer is required by any union regulations, Tenant shall pay
for such engineer. If shutdown of risers and mains for electrical, mechanical
and plumbing work is required, such work shall be supervised by Landlord’s
representative (the reasonable out-of-pocket third party costs of which shall be
reimbursed by Tenant). No work shall be performed to portions of Building
systems that serve other tenants without Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed, and all such work
shall be performed under Landlord’s supervision. Except in case of emergency, at
least two (2) business days’ prior notice must be given to the Building
management office prior to the shutdown of fire, sprinkler and other alarm
systems, and in case of emergency, prompt notice shall be given. In the event
that such work unintentionally alerts the Fire or Police Department or any
private alarm monitoring company through an alarm signal, Tenant shall be
responsible for any fees or charges levied in connection with such alarm. Tenant
shall pay to Landlord such charges as may from time to time be in effect with
respect to any such shutdown. All demolition, installations, removals or other
work that is reasonably likely to inconvenience other tenants of the Building or
interfere with Building services provided by Landlord must be scheduled with the
Building manager at least twenty-four (24) hours in advance.

(f) No Labor Disharmony. With respect to any Tenant Work in or around the
Building that Tenant may from time to time perform during the Term, Tenant shall
be solely responsible for managing, at its expense, any disruption to Tenant’s
use and occupy of the Building from labor disputes arising from workers employed
by any Tenant Contractor and for ensuring that any such labor disputes do not
disrupt the use of the Project Common Facilities or other Project buildings.
With respect to any construction work in or around the Building (if any) that
Landlord may from time to time perform during the Term, Landlord shall be
responsible for ensuring that any such work is carried out without disruption to
Tenant’s use and occupancy of the Premises arising from workers employed by
Landlord’s contractor.

(g) Work Close-out Requirements. Upon completion of any Tenant Work, Tenant
shall provide to Landlord (i) copies of the permanent certificate of occupancy
(if and to the extent, if any, such certificate is required for occupancy after
the applicable Tenant Work in question) and any other final governmental
approvals and sign-offs required for completion of such work, (ii) a record set
of Construction Documents (compiling all approved change orders and bulletins)
prepared by Tenant’s architect for the Tenant Work in question and a set of “as
built” plans prepared by Tenant’s general contractor for the Tenant Work in
question (in each case, other than for work that does not typically involve
construction drawings or specifications), (iii) proof of payment for all labor
and materials, including a reconciliation of total construction-related costs,
evidence of payments made, and lien waivers from all Tenant Contractors and

 

56



--------------------------------------------------------------------------------

other parties who would be entitled to a mechanics lien or similar lien if not
paid in full, and (iv) copies of applicable warranties for such Tenant Work
(which, as to any such warranty that extends beyond the expiration of the Term
and is assignable in accordance with their terms, shall be assigned to Landlord
at the expiration or earlier termination of the Term if so requested by
Landlord).

10.6 Condition upon Termination. At the expiration or earlier termination of the
Term, Tenant (and all persons claiming under or through Tenant) shall, without
the necessity of notice or demand, vacate, surrender, and deliver the Premises
to Landlord in a broom-clean condition, in compliance with all Legal
Requirements, and substantially in the condition the same were in upon
completion of the TI Work (or subsequent Tenant Work) installed and maintained
by Tenant in accordance with the terms of this Lease, reasonable wear and tear
and (subject to the provisions of Article 12) damage by casualty or taking
excepted. As part of such delivery, Tenant shall remove all Tenant Property,
provide keys (or lock combinations, codes, or electronic passes) to any locks in
and to the Premises to Landlord, provide Landlord with copies of any owners’
manuals or software required for the operation of equipment or systems remaining
in the Premises, and remove any items of Tenant Work (if any) required to be
removed under the provisions of Paragraph 3.3(d) of Exhibit B or
Section 10.5(a)(iv), as the case may be. Tenant shall repair all damage that
results from the removal of such items and restore the areas affected by such
removal. Any property not so removed shall be deemed abandoned, shall at once
become the property of Landlord, and may be disposed of in such manner as
Landlord shall from time to time determine in its discretion; and Tenant shall
pay the cost of removal and disposal to Landlord upon demand to the extent such
cost exceeds the value received, if any, from any sale of such property. The
covenants of this Section shall survive the expiration or earlier termination of
the Term.

ARTICLE 11.

ROOFTOP EQUIPMENT

11.1 Rooftop Installations. Subject to Legal Requirements, Tenant shall have the
exclusive right, as appurtenant to its Lease of the Premises and without a
separate rental charge, but otherwise subject to the terms and conditions of
this Lease, to install (in accordance with Exhibit B or thereafter Section 10.5)
and thereafter during the Term to operate, maintain, repair, replace, upgrade
and remove, solely for accessory use to Tenant’s business operations within the
Premises, (a) a satellite dish or other rooftop telecommunications devices and
(b) supplemental HVAC equipment (collectively and in each case including
associated wires, cabling, brackets, supports, and conduits located on the roof
or in other portions of Building to connect such rooftop equipment to the
applicable portions of the Premises, the “Rooftop Equipment”) in locations on
the roof of the Building reasonably approved by Landlord and (as to connecting
wiring, cabling and other equipment) in Building shafts and conduits pursuant to
plans approved by Landlord under Exhibit B or Section 10.5, as the case may be.
Notwithstanding the foregoing provisions, Tenant acknowledges that certain base
building equipment or other equipment serving the Building or Appurtenant
Exterior Areas (such as security cameras) may also from time to time be located
on the roof. Any such rooftop equipment on the Building that Landlord from time
to time desires to install to serve Appurtenant Exterior Areas of the Project
(if any) shall be subject to Tenant’s prior approval, which shall not be
unreasonably, conditioned, or delayed. Landlord shall not grant rooftop rights
on the Building to any third party.

 

57



--------------------------------------------------------------------------------

11.2 Installation and Maintenance of Rooftop Equipment. Tenant shall install the
Rooftop Equipment at its sole cost and expense (except as otherwise provided for
the TI Allowance in Exhibit B), at such times and in such manner as Landlord may
reasonably designate and in accordance with all of the applicable provisions of
this Lease regarding Tenant Work. Tenant shall not install or operate the
Rooftop Equipment until it receives prior written approval of the Construction
Documents in accordance with Exhibit B or Section 10.5, as the case may be,
which Construction Documents shall include plans and specifications showing the
proposed location, height, dimensions, materials, and other technical
specifications, together with such appropriate screening or visual barriers as
Landlord may reasonably deem appropriate. Such Construction Documents shall also
be sufficient to demonstrate that the proposed installation or operation of the
Rooftop Equipment shall not damage the structural integrity of the Building,
interfere with other Building operations or systems, or impair any applicable
roof warranty.

Tenant shall engage Landlord’s roofer (or another roofing contractor reasonably
approved by Landlord and approved by Landlord’s roof manufacturer) before
beginning any rooftop installations or repairs of the Rooftop Equipment, whether
under this Article 11 or otherwise, and shall always comply with the roof
warranty governing the protection of the roof and modifications to the roof.
Tenant shall obtain a letter from Landlord’s roof manufacturer following
completion of such work stating that the roof warranty remains in effect, if
required pursuant to the terms of the roof warranty. Tenant, at its sole cost
and expense, shall inspect areas on the rooftop where the Rooftop Equipment is
located on a periodic basis as reasonably required by Landlord (taking into
account the nature of Tenant’s installations and operational history of the
equipment in question) and correct any loose bolts, fittings or other
appurtenances and shall repair any damage to the roof caused by the installation
or operation of the Rooftop Equipment. Tenant covenants that the installation,
existence, maintenance and operation of the Rooftop Equipment shall not violate
any Legal Requirements or constitute a nuisance under law. Tenant shall pay
Landlord on demand (i) all applicable taxes or governmental charges, fees, or
impositions imposed on Landlord because of Tenant’s use of the Rooftop Equipment
under this Article 11 and (ii) the amount of any increase in Landlord’s
insurance premiums as a result of the installation or existence of the Rooftop
Equipment.

11.3 Operation of Rooftop Equipment. Landlord shall have no responsibility for
ensuring the proper operation of the Rooftop Equipment, but shall reasonably
cooperate with Tenant (at no cost to Landlord) to address Tenant’s reasonable
requests regarding any such operational issues in a manner consistent with
comparable rooftop usage in Comparable Properties. If Tenant’s Rooftop Equipment
(i) causes physical damage to the roof or the structural integrity of the
Building, or (ii) materially, adversely interferes with any of the Building’s
mechanical or other systems, Tenant shall within five (5) business days after
notice of a claim of damage or interference reasonably cooperate with Landlord
to determine the source of the damage or interference and effect a prompt
solution at Tenant’s expense (if Rooftop Equipment caused such interference or
damage). In the event that, after Tenant’s installation of the Rooftop
Equipment, Landlord requires any particular elements of the Rooftop Equipment
(including, without limitation, any pipes, ducts, conduits, wires and
appurtenant equipment) to be relocated on account of other Building-related
equipment, the same shall be relocated to comparably functional space on the
roof or in other portions of the Building, as applicable, provided that Landlord
shall pay or reimburse Tenant for the reasonable costs of moving such

 

58



--------------------------------------------------------------------------------

equipment to such other space, taking such other steps necessary to ensure
comparable functionality of equipment, and installing connecting equipment to a
condition comparable to the then condition of the current location of such
equipment. Tenant shall arrange for the relocation of the affected equipment
within ninety (90) days after a comparable space is agreed upon or selected by
Landlord. Any actions by Landlord in connection with a relocation hereunder
shall be performed in a manner designed to minimize interference with Tenant’s
business.

ARTICLE 12.

DAMAGE OR DESTRUCTION; CONDEMNATION

12.1 Damage or Destruction of Premises.

(a) Repairs and Restoration. If the Building or the Premises or any part thereof
shall be damaged by fire or other insured casualty, then, subject to the
provisions below, Landlord shall proceed with diligence, subject to then
applicable Legal Requirements and the Project Condominium Documents, to repair
or cause to be repaired such damage, including the Base Building Work and the
Leasehold Improvements, but excluding Tenant’s FF&E, other Tenant Property, and
any Tenant-Insured Work. Any restoration of Leasehold Improvements may include
such changes or re-designs to the prior Tenant Work that Tenant may desire and
are approved by Landlord in accordance with Section 10.5, provided that Tenant
shall be responsible for all costs and delays arising from such Tenant-requested
changes. To the extent that the cost of repairs is less than the deductible
amount in Landlord’s property insurance policy maintained in accordance with
Section 7.4, such repairs shall be made by Landlord at Tenant’s expense
(including all hard and soft costs incurred by Landlord in making such repairs,
which shall be paid by Tenant as Additional Rent hereunder), provided that
(i) such repairs shall be made at Landlord’s expense, to the extent the damage
was due to the negligence or willful misconduct of Landlord, and (ii) in the
case of such a casualty (for which the repair costs are less than such
deductible amount) that primarily involves damage to Tenant Work, Landlord
reserves the right to require Tenant to perform such repairs at Tenant’s
expense.

(b) Tenant Restoration Items. In the case of fire or other casualty, Tenant
shall be solely responsible for making, at its expense, all repairs to and
replacements of Tenant’s FF&E, other Tenant Property, or Tenant-Insured Work.
Tenant shall promptly and diligently restore, replace, or remove any such
damaged items as Tenant may determine are then necessary for the conduct of its
business in the Premises, with all such work being performed by Tenant at its
sole expense in accordance with Section 10.5 and the provisions of the Lease.

(c) Abatement of Rent Due to Casualty. If the Building or the Premises or any
part thereof shall have been rendered unfit for use and occupation for the
Permitted Use hereunder by reason of such damage, the Base Rent and Tenant’s Pro
Rata Share of Total Operating Costs, or a just and proportionate part thereof
according to the nature and extent to which the Building or the Premises or
applicable portion thereof shall have been so rendered unfit, shall be abated
until the Premises (except as to Tenant’s FF&E, other Tenant Property, or
Tenant-Insured Work) shall have been restored as nearly as practicable to the
condition in which they were immediately prior to such fire or other casualty
(excluding the period of any delay due to Tenant’s changes or re-designs to the
prior Tenant Work as provided above, or any period

 

59



--------------------------------------------------------------------------------

beyond the time reasonably required to restore the Premises in the case of
repairs to Tenant Work performed by Tenant as provided above) and for such
further period (not to exceed thirty (30) days) reasonably required for Tenant
to recommence occupancy of the restored portion of the Premises.

(d) Restoration Work. Landlord shall, from time to time upon Tenant’s request,
advise Tenant of the then expected date on which Landlord’s repairs will be
substantially completed. Landlord shall not be liable for delays in the making
of any such repairs that are due to Force Majeure, nor shall Landlord be liable
for any inconvenience or annoyance to Tenant or injury to the business of Tenant
resulting from delays in repairing such damage, subject to the abatement of Rent
as provided above, but Landlord shall use diligent efforts to pursue such
repairs promptly in view of the nature and extent of such Force Majeure.
Landlord shall have the right, but not the obligation, to suspend or delay any
repair or replacement work hereunder for so long as a Material Event of Default
by Tenant then exists.

(e) Termination Due to Casualty. If (i) the Building or the Premises or any
substantial portion thereof are so damaged by fire or other casualty (whether or
not insured) at any time during the last three (3) years of the Term (as the
same may have been extended, provided that Tenant may irrevocably exercise any
then remaining Extension Option under Exhibit D-1 by notice to Landlord within
thirty (30) days after such fire or other casualty in order to avoid the
application of this clause (i), notwithstanding the fact that the extension
procedures set forth in Exhibit D-1 may not have then been commenced) that the
cost to repair such damage is reasonably estimated to exceed one-third of the
total Base Rent payable hereunder for the period from the estimated completion
date of repair until the end of the Term, (ii) the Building or the Premises or
any substantial portion thereof are so substantially damaged that Legal
Requirements prohibit Landlord from restoring the Building to substantially the
same condition and at least the same size existing prior to such casualty, or
(iii) the Building or the Premises or any substantial portion thereof are
damaged by an uninsured casualty that was not covered (and was not required to
be covered) under Landlord’s property policy under the terms of Section 7.4 and
Landlord determines not to repair such damage (and Tenant does not elect, by
notice given within thirty (30) days after Landlord’s notice of such
determination, to pay for the costs of performing such repair work), then and in
any of such events, this Lease and the Term hereof may be terminated at the
election of Landlord by a notice from Landlord to Tenant within sixty (60) days
after such damage, or such longer period as is required to complete adjustment
of such casualty loss with the insurer, and the effective termination date
pursuant to such notice shall be not less than sixty (60) days after the day on
which such termination notice is received by Tenant. Notwithstanding the
foregoing, in the event that, in the case of a fire or other casualty event
during the last three (3) years of the Term under clause (i) above, at least
half of the Premises remains tenantable (without abatement of rent for such
portion of the Premises), then Tenant may elect, by notice given to Landlord
within thirty (30) days after delivery of Landlord’s termination notice
thereunder, to postpone the effective date of Landlord’s termination notice to a
date specified in such Tenant’s notice that is not later than eighteen (18)
months after the date of the fire or other damage (but not later than the date
on which Term would have expired in the absence of such termination), in which
event Tenant shall continue to pay rent on the portion of the Premises that is
tenantable and Landlord shall have the right, but not the obligation, to restore
any portion of the damage hereunder.

 

60



--------------------------------------------------------------------------------

If, following any fire or other casualty, Landlord has failed to commence such
repair or replacement work as required under this Section 12.1 within three (3)
months following adjustment of such casualty loss with the insurer (subject to
any delays caused by Tenant, and to events of Force Majeure not exceeding
ninety (90) days), then Tenant may, until any such repair or replacement work
commences, terminate this Lease by giving at least thirty (30) days prior
written notice thereof to Landlord and such termination shall be effective on
the date specified in such notice if such repair or replacement work has not
then commenced.

If less than twelve (12) months remain in the Term at the time of a fire or
other casualty that requires Tenant to cease operations in all or any
substantial portion (for such purposes, at least half) of the Premises for a
period of at least thirty (30) days and in Landlord’s reasonable estimate the
time to restore the Premises will take more than one-half of the then remaining
Term, then either party may upon thirty (30) days’ prior written notice
terminate this Lease provided that such termination election by Tenant shall be
null and void if Landlord completes such restoration within thirty (30) days
after such notice; provided that if Landlord so elects to terminate, Tenant may
elect, by notice given to Landlord within thirty (30) days after delivery of
Landlord’s termination notice thereunder, to defer the effective date of
Landlord’s termination notice to a date specified in such notice (but not later
than the date on which Term would have expired in the absence of such
termination), in which event Tenant shall continue to pay rent on the portion of
the Premises that is tenantable and Landlord shall have the right, but not the
obligation, to restore any portion of the damage hereunder.

In the event of any termination under this Section 12.1, the Term shall expire
as though such effective termination date were the date originally stipulated in
Section 1.5 for the end of the Term (with all remaining Extension Options being
deemed terminated) and the Base Rent and Additional Rent (to the extent not
abated as set forth above) shall be apportioned as of such date.

12.2 Eminent Domain. In the event that all or any substantial part of the
Premises or the Building (or the Project Common Facilities necessary for access
and use of the Premises or the Building) for Tenant’s business operations as
then conducted are taken (other than for temporary use hereafter described) by
public authority under power of eminent domain (or by conveyance in lieu
thereof), then by notice given within three months following the recording of
such taking (or conveyance) in the appropriate registry of deeds, this Lease may
be terminated at either party’s election thirty (30) days after such notice, and
Rent shall be apportioned as of the date of termination. If this Lease is not
terminated as aforesaid, subject to the rights of mortgagees and applicable
Legal Requirements, Landlord shall within a reasonable time thereafter
diligently restore what may remain of the Premises (excluding any Tenant’s FF&E,
other Tenant Property, or Tenant-Insured Work, or other items installed or paid
for by Tenant that Tenant is permitted or may be required to remove upon
expiration) to a tenantable condition for occupancy by Tenant for the Permitted
Uses. In the event some portion of useable floor area of the Premises is taken
(other than for temporary use) and this Lease is not terminated, Base Rent shall
be proportionally abated for the remainder of the Term. In the event of any
taking of the Premises or any part thereof for temporary use, (i) this Lease
shall be and remain unaffected thereby and rent shall not abate, and (ii) Tenant
shall be entitled to receive for itself such portion or portions of any award
made for such use with respect to the period of the taking that is within the
Term, provided that if such taking shall remain in force at the expiration or
earlier

 

61



--------------------------------------------------------------------------------

termination of this Lease, then Tenant shall pay to Landlord a sum equal to the
reasonable cost of performing Tenant’s obligations hereunder with respect to
surrender of the Premises and upon such payment shall be excused from such
obligations.

Any damages that are expressly awarded to Tenant on account of Tenant’s FF&E or
other Tenant Property and Tenant’s relocation expenses, and specifically so
designated, shall belong to Tenant. Except as provided in the preceding sentence
of this paragraph, Landlord reserves to itself, and Tenant releases and assigns
to Landlord, all rights to damages accruing on account of any taking or by
reason of any act of any public authority for which damages are payable. Subject
to its rights hereunder, Tenant agrees to execute such further instruments of
assignment as may be reasonably requested by Landlord, and to turn over to
Landlord any damages that may be recovered in any proceeding or otherwise.

ARTICLE 13.

ASSIGNMENT AND SUBLETTING

13.1 Landlord’s Consent Required. Except for a Permitted Transfer (as defined
below), Tenant shall not transfer, or permit the transfer of, all or any part of
the Premises or of its interest in this Lease to any other entity, whether by
sale, assignment, mortgage, sublease, license, transfer, operation of law
(including, without limitation by merger, consolidation, sale or other transfer
of all or substantially all of the stock or business and assets of Tenant, or
otherwise) or act of Tenant, subtenant, or any other party acting under or
through Tenant (each a “Transfer” to a “Transferee”) without Landlord’s prior
written consent as provided in Section 13.3 below. Consent to one Transfer shall
not imply consent to any other Transfer or waive the consent requirement as to
any other Transfer. As used herein, the term “Third Party” shall mean any party
other than a Permitted Transferee (as defined below). Any attempted Transfer
without having received the required Landlord consent hereunder shall be void at
the election of Landlord. Any entity to which a Transfer is made is a
“Transferee”. Notwithstanding anything to the contrary herein, so long as
Tenant’s shares are and remain traded on a nationally recognized stock exchange,
any sale of Tenant’s shares on such exchange shall not be deemed a Transfer for
purposes of this Article 13. Tenant acknowledges that the covenants contained in
this Article 13 are material to the transaction contained herein and that
Landlord shall have, in addition to any other rights and remedies available
under this Lease or at law, the right to seek injunctive relief and/or specific
performance in order to enforce such covenants.

13.2 Permitted Transfers. The following transactions set forth in this
Section 13.2 (each, a “Permitted Transfer” to a “Permitted Transferee”) shall
not require the consent of Landlord provided that (i) Landlord shall receive
prior notice (except to the extent prohibited by applicable securities or other
laws or regulations, in which event such notice shall be given when such notice
is permissible under such laws or regulations) thereof plus reasonable evidence
upon closing that the transaction is in fact a Permitted Transfer, and (ii) the
Permitted Transfer complies with all other provisions of this Lease (including,
without limitation, this Article 13), does not alter Landlord’s rights under
this Lease, does not impose any additional obligation on Landlord, and the
transaction is not part of a series of transfers that, when taken together,
avoids the restrictions on Transfers to a Third Party under this Article 13
(such as a sublease or assignment to a Tenant affiliate that is thereafter
acquired by a Third Party):

(a) An assignment of the Lease to an entity acquiring all or substantially all
of the stock or business and assets of the Tenant originally named herein (or of
any Successor Entity or any Third Party assignee approved by Landlord under
Section 13.3), whether by way of merger, consolidation, acquisition, sale of
stock or business and assets, or otherwise (any such entity, a “Successor
Entity”); or

 

62



--------------------------------------------------------------------------------

(b) Any sublease, license, or other Transfer (other than an assignment of the
Lease) of all or any portion of the Premises to a Related Entity (as defined
below); provided that the Permitted Transferee shall remain a Related Entity of
Tenant and Guarantor; or

(c) An assignment of the Lease to a Related Entity, provided that the Related
Entity shall have a financial condition sufficient to satisfy Tenant’s then
remaining obligations under the Lease and remain a Related Entity of Tenant and
Guarantor.

As used herein, “Related Entity” shall mean an entity directly or indirectly
controlled, controlling, or under common control with Tenant, and “control” (and
its cognates) shall mean possession of more than fifty percent (50%) ownership
of the shares, membership interests, or other beneficial ownership interest of
the entity in question, together with the power to control and manage the
affairs thereof either directly or by election of directors and/or officers. For
avoidance of doubt, the parties acknowledge that Tenant is the operating company
that owns and operates the TripAdvisor on-line travel services business and
that, as recited in the Guaranty, Tenant is a wholly owned subsidiary of
TripAdvisor Holdings LLC, a Delaware limited liability company, and TripAdvisor
Holdings LLC is a wholly owned subsidiary of Guarantor, a publicly traded
company. Accordingly, the parties acknowledge that clause (a) above refers to an
assignment of the Lease to a Successor Entity that acquires all or substantially
all of the stock or business and assets of Tenant, whether such transaction is
structured by way of merger, consolidation, acquisition, or sale of stock or
business and assets of Tenant, TripAdvisor Holdings LLC, or Guarantor, or
otherwise.

13.3 Consent Procedures. Tenant’s request for Landlord’s consent to any Transfer
for which Landlord’s consent is required under this Article 13 shall be made at
least thirty (30) days prior to the effective date of the proposed Transfer,
describe the details of the proposed Transfer, including the name, business and
financial condition of the prospective Transferee, and the financial terms of
the proposed Transfer (e.g., payments in consideration of the proposed Transfer,
term, rent, construction, and security deposit), and Tenant shall also provide
any other information in Tenant’s possession (or reasonably obtainable from the
proposed Transferee) Landlord reasonably deems relevant, including without
limitation the proposed form of Transfer documentation. Landlord shall not
unreasonably withhold, condition or delay (more than twenty (20) days following
receipt of Tenant’s request for consent with all information required herein)
its consent to any assignment or subletting of the Premises, provided that
Tenant is not then in default under this Lease (following the giving of notice
of such default, where applicable). It shall not be deemed unreasonable for
Landlord to deny consent for the following reasons, among others: (i) the
business of the proposed Transferee or the proposed use of the Premises are
inconsistent with the Permitted Uses; (ii) the net worth and financial condition
of any proposed assignee or subtenant of a substantial portion of the Premises
is not reasonably satisfactory to Landlord, taking into account the then
remaining obligations under this Lease (in the case of an assignment) or under
the sublease (in the case of a sublease) and Tenant’s then net

 

63



--------------------------------------------------------------------------------

worth and financial condition; (iii) any Material Event of Default shall then
exist, (iv) the Transferee’s proposed particular use of the Premises is
reasonably incompatible with a first class suburban office building, taking into
account the existing tenants and use mix at the Project, or the Transferee’s
business reputation is reasonably unsatisfactory to Landlord (e.g., a current or
recent criminal conviction or investigation), or the Transferee’s proposed
occupancy would result in a use of the Building that is open to the general
public, (v) the Transferee or its affiliate has filed a petition for insolvency
or for appointment of a receiver, trustee or assignee or for adjudication,
reorganization or arrangement under any bankruptcy act, or if any similar
petition has been filed against such Transferee or affiliates, or (vi) the
Transfer in question would result in a violation of the Project Condominium
Documents or any Legal Requirement, including without limitation any Legal
Requirement governing contracts or agreements with so-called “prohibited
persons” under the laws, rules and regulations promulgated by the Office of
Foreign Asset Control in the United States Department of the Treasury or any
Legal Requirement under the Employee Retirement Income Security Act of 1974, as
amended.

13.4 Sharing of Transfer Profits. Tenant shall pay to Landlord, as Additional
Rent, fifty percent (50%) of the Profits (as defined below) arising from any
Transfer (other than a Permitted Transfer) as and when received by Tenant,
unless Landlord notifies Tenant and the Transferee that the Transferee shall pay
Landlord’s share of the Profits directly to Landlord. “Profits” means (a) all
rent, fees and other consideration paid for or in respect of the Transfer
(excluding the fair market value of personal property purchased from Tenant by
such Transferee, but including consideration in excess of the fair market value
of personal property and fees in excess of reasonable amounts under collateral
agreements, the intent being to prohibit Tenant from shifting occupancy costs to
collateral agreements), less (b) the sum of (i) the Rent and other sums payable
under this Lease (or if the Transfer is a sublease of part of the Premises,
allocable to the subleased premises) and (ii) all reasonable costs and expenses
directly incurred by Tenant for all reasonable real estate broker’s commissions,
legal fees, and costs of renovation or construction of tenant improvements in
the applicable space required by the Transfer for the applicable space, with the
costs of such improvements to be amortized on a straight-line basis over the
applicable term of the Transfer transaction. Tenant shall give Landlord a
written statement certifying all amounts to be paid from any Transfer (including
any collateral agreements) within thirty (30) days after the transfer agreement
is signed and from time to time thereafter on Landlord’s request, and Landlord
may inspect Tenant’s books and records to verify the accuracy of such
statements. On written request, Tenant shall promptly furnish to Landlord copies
of all Transfer documents, certified by Tenant to be complete, true and correct.
The provisions of this Section shall survive the expiration or earlier
termination of the Lease.

13.5 No Release. Notwithstanding any Transfer (whether a Permitted Transfer or a
Transfer to a Third Party, and whether or not the same is consented to), the
liability of Tenant to Landlord for all obligations under this Lease shall
remain direct and primary. Any Transferee shall be jointly and severally liable
with Tenant to Landlord for the performance of all of Tenant’s covenants under
this Lease, but only to the extent undertaken in the Transfer instrument; and
such Transferee shall, upon Landlord’s request, execute and deliver such
instruments as Landlord reasonably requests in confirmation thereof. Tenant
hereby irrevocably authorizes Landlord, upon the occurrence of a default
(following the giving of notice of such default, where applicable) to collect
rent directly from any Transferee (and upon notice any

 

64



--------------------------------------------------------------------------------

Transferee shall pay directly to Landlord) and apply the net amount collected to
the Rent and other charges reserved under this Lease. No Transfer (whether or
not consented to by Landlord, and whether or not such consent is required) shall
be deemed a waiver of the provisions of this Section, or the acceptance of the
Transferee as a tenant, or a release of Tenant from direct and primary liability
for the performance of all of the covenants of this Lease. The consent by
Landlord to any Transfer shall not relieve Tenant or any Transferee from the
obligation of obtaining the express consent of Landlord to any modification of
such Transfer or a further Transfer by Tenant or such Transferee.
Notwithstanding anything to the contrary in the documents effecting the
Transfer, Landlord’s consent shall not alter in any manner whatsoever the terms
of this Lease, to which any Transfer at all times shall be subject and
subordinate.

13.6 Additional Provisions.

(a) Delivery of Documents, Etc. Within five (5) business days after the final
execution of the documents for any Transfer for which Tenant has received
Landlord’s consent hereunder or for any Permitted Transfer, Tenant shall deliver
to Landlord (i) a true and complete copy of the fully executed instrument or
instruments evidencing such Transfer and (ii) a written agreement of the
Transferee agreeing with Landlord to perform and observe all of the terms,
covenants, and conditions of this Lease undertaken by such Transferee under such
Transfer documents. Tenant shall pay to Landlord, as Additional Rent, all
reasonable third party costs incurred by Landlord (including, without
limitation, reasonable attorneys’ fees) in reviewing any proposed Transfer,
whether or not any such proposed Transfer is consummated by Tenant pursuant to
the provisions of this Article 13.

(b) Prohibition on Rents Based on Net Profits. Anything contained in the
foregoing provisions of this Article 13 to the contrary notwithstanding, neither
Tenant nor any Transferee nor any other person having an interest in the
possession, use, occupancy or utilization of the Premises shall enter into any
lease, sublease, assignment, license, concession or other agreement for use,
occupancy or utilization of space in the Premises that provides for rental or
other payment for such use, occupancy or utilization based, in whole or in part,
on the net income or profits derived by any person from the Premises leased,
used, occupied or utilized (other than an amount based on a fixed percentage or
percentages of receipts or sales), and any such purported lease, sublease,
assignment, license, concession or other agreement shall be absolutely void and
ineffective as a conveyance of any right or interest in the possession, use,
occupancy or utilization of any part of the Premises.

ARTICLE 14.

EVENTS OF DEFAULT AND REMEDIES

14.1 Events of Default. As used herein, an “Event of Default” shall mean and be
deemed to have occurred if any of the following occurs:

(a) if Tenant fails to pay the Base Rent or any portion thereof under
Section 4.1 or any regular monthly installment of Additional Rent under
Section 4.2 when due and such default continues for five (5) days after written
notice from Landlord, provided that such notice and cure period shall not apply
after the second occasion during any twelve-(12)-month period in which a default
notice for such a failure is given to Tenant,

 

65



--------------------------------------------------------------------------------

(b) if Tenant, with respect to any non-recurring payment of Additional Rent,
fails to pay any such Additional Rent when due and such default continues for
ten (10) days following notice from Landlord,

(c) if Tenant (or any Transferee) makes any Transfer (each as defined in
Article 13) in violation of this Lease,

(d) if a petition is filed by Tenant (or any assignee of Tenant’s interest in
this Lease) or any Guarantor for insolvency or for appointment of a receiver,
trustee or assignee or for adjudication, reorganization or arrangement under any
bankruptcy act, or if any similar petition is filed against Tenant (or such
assignee) or any Guarantor and such petition is not dismissed within sixty
(60) days thereafter,

(e) if any representation or warranty made by Tenant in this Lease is untrue in
any material respect and is not cured within ten (10) days after notice thereof,
or

(f) if Tenant fails to perform any other covenant or condition hereunder and
such default continues longer than any period (following notice, if expressly
required) expressly provided in this Lease for the correction thereof (and if no
period is expressly provided, then for thirty (30) days after notice is given,
provided, however, that such period shall be reasonably extended in the case of
any such non-monetary default that cannot be cured within such period (but in
any event shall not exceed ninety (90) days in the aggregate) only if the matter
complained of can be cured, Tenant begins promptly and thereafter diligently
completes the cure, and Tenant gives Landlord notice of such intent to cure
within ten (10) days after notice of such default).

Time is of the essence in performance of all covenants and conditions set forth
herein.

14.2 Right to Terminate. If any Event of Default occurs, then, and in any such
case, Landlord and its agents lawfully may, in addition to any remedies for any
preceding breach, immediately or at any time thereafter without further demand
or notice, enter upon any part of the Premises in the name of the whole, or mail
or deliver a notice of termination of the Term of this Lease addressed to Tenant
at the Premises or any other address herein, and thereby terminate the Term and
repossess the Premises in accordance with process of law. At Landlord’s election
such notice of termination may be included in any notice of default, subject to
any applicable cure period. Upon such entry or mailing of such notice of
termination, the Term shall terminate, all executory rights of Tenant and all
obligations of Landlord will immediately cease, and Landlord may expel Tenant
and all persons claiming under Tenant and remove their effects without any
trespass and without prejudice to any remedies for arrears of Rent or prior
breach; and Tenant waives all statutory and equitable rights to its leasehold
(including rights in the nature of further cure or redemption, if any, to the
extent such rights may be waived). If Landlord engages attorneys in connection
with any failure by Tenant to perform its obligations hereunder, any collection
of amounts not paid when due hereunder, or any enforcement of Tenant’s
obligations hereunder that Tenant has failed to perform, Tenant shall reimburse
Landlord, as Additional Rent, for the reasonable fees of such attorneys on
demand from time to time. Without implying that other provisions do not survive,
the provisions of this Article 14 shall survive the expiration of the Term or
any earlier termination of this Lease.

 

66



--------------------------------------------------------------------------------

14.3 Remedies for Default.

(a) Reletting Expenses Damages. If the Term of this Lease is terminated for
default, Tenant covenants, as an additional cumulative obligation after such
termination, to pay all of Landlord’s reasonable costs and expenses, including
without limitation reasonable attorneys’ fees, related to Tenant’s default and
in collecting amounts due and all reasonable expenses in connection with
reletting, including tenant inducements to new tenants, brokerage commissions,
fees for legal services, expenses of preparing the Premises or part of parts
thereof for reletting and the like (collectively, “Reletting Expenses”). It is
agreed that Landlord may (i) relet the Premises or part or parts thereof for a
term or terms that may be equal to, less than, or exceed the period that would
otherwise have constituted the balance of the Term, and may grant such tenant
inducements, including free rent and other concessions, as Landlord in its sole
good faith discretion considers advisable, and (ii) make such alterations to the
Premises or part or parts thereof as Landlord in its sole good faith discretion
considers advisable, and no failure to relet or to collect rent under any
reletting shall operate to reduce Tenant’s liability hereunder. Any obligation
imposed under applicable law on Landlord to use reasonable efforts to relet the
Premises shall be subject to Landlord’s reasonable objectives of developing and
leasing its property and the Project to reputable first-class tenants in a
harmonious manner with appropriate mixes of tenants, uses, floor areas, terms
and the like, and in no event shall Landlord shall be obligated to relet the
Premises or any portion thereof to any party to whom Landlord or its affiliate
may desire to lease other available space in the Project. Landlord’s Reletting
Expenses, together with all other sums provided for whether incurred prior to or
after such termination, shall be due from Tenant to Landlord upon Landlord’s
demand from time to time.

(b) Termination Damages. If the Term of this Lease is terminated for default,
unless and until Landlord elects lump sum liquidated damages described in the
next paragraph, Tenant covenants, as an additional, cumulative obligation after
any such termination, to pay punctually to Landlord all the sums and perform all
of its obligations in the same manner as if the Term had not been terminated. In
calculating such amounts Tenant will be credited with the net proceeds of any
rent (if any) then actually received by Landlord from a reletting of the
Premises after deducting all Reletting Expenses that have not then been paid by
Tenant to Landlord, provided that in no event shall Tenant be entitled to
receive any portion of the re-letting proceeds, even if the same exceed the Rent
originally due hereunder.

(c) Lump Sum Liquidated Damages. If the Term of this Lease is terminated for
default, Tenant covenants, as an additional, cumulative obligation after any
such termination, to pay forthwith to Landlord at Landlord’s election made by
written notice at any time after termination, as liquidated damages, a single
lump sum payment equal to the sum of (i) all sums to be paid by Tenant and not
then paid at the time of such election, plus (ii) the excess of (x) the present
value of all of the Rent reserved for the residue of the Term in the absence of
such termination (with Additional Rent deemed to increase 5% in each year on a
compounding basis) over (y) the present value of the aggregate fair market rent
and Additional Rent (with Additional Rent deemed to increase 5% in each year on
a compounding basis) payable (if less than the Rent payable hereunder) on
account of the Premises during such period, which fair market rent shall be
reduced by reasonable projections of vacancies and by Landlord’s Reletting
Expenses described above to the extent not theretofore paid to Landlord), plus
(iii) the amount of free rent provided under Section 4.1(a) of the Lease (less a
pro-rata portion thereof, in proportion that the

 

67



--------------------------------------------------------------------------------

number of months of the Term after the Rent Commencement Date for which Tenant
made payment of all Base Rent due to Landlord bears to the total number of
months in the Initial Term following the Rent Commencement Date in the absence
of such termination). The Federal Reserve discount rate (or equivalent) shall be
used in calculating such present values under clause (ii), and in the event the
parties are unable to agree on such fair market rent, the matter shall be
submitted, upon the demand of either party, to the office of the American
Arbitration Association in Boston, with a request for arbitration in accordance
with the expedited commercial arbitration rules of the Association by a single
arbitrator who shall be a licensed real estate broker with at least ten (10)
years’ experience in the leasing of 1,000,000 or more square feet of floor area
of buildings similar in character and location to the Premises, and who shall
not be affiliated with either Landlord or Tenant and has not worked for either
party or its affiliates at any time during the prior five (5) years, whose
decision shall be conclusive and binding on the parties.

(d) Remedies Cumulative; Jury Waiver; Late Performance. The remedies to which
Landlord may resort under this Lease, and all other rights and remedies of
Landlord are cumulative, and any two or more may be exercised concurrently or in
such order as Landlord may from time to time elect, except where this Lease
specifically provides otherwise. In addition to the other remedies expressly
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease by Tenant or to a decree
compelling specific performance of any such covenants, conditions or provisions.
Nothing in this Lease shall limit the right of Landlord to prove and obtain in
proceedings for bankruptcy or insolvency an amount equal to the maximum allowed
by any statute or rule of law in effect at the time, but not to exceed the
limitations set forth in this Section 14.3; provided that Tenant agrees that the
fair value for occupancy of all or any part of the Premises occupied by Tenant
under such proceedings at all times shall never be less than the Base Rent and
all Additional Rent payable from time to time. Tenant shall also indemnify and
hold Landlord harmless, in the manner provided in Section 9.2, if Landlord shall
become or be made a party to any claim or action necessary to protect Landlord’s
interest under this Lease in a bankruptcy proceeding, or other proceeding under
Title 11 of the United States Code, as amended. LANDLORD AND TENANT WAIVE TRIAL
BY JURY IN ANY ACTION TO WHICH THEY ARE PARTIES, and further agree that any
action arising out of this Lease (except an action for possession by Landlord,
which may be brought in whatever manner or place provided by law) shall be
brought in the Trial Court, Superior Court Department, in the county where the
Premises are located.

(e) Waivers; Accord and Satisfaction. No consent by Landlord or Tenant to any
act or omission that otherwise would be a default shall be construed to permit
other similar acts or omissions. Neither party’s failure to seek redress for
violation or to insist upon the strict performance of any covenant, nor the
receipt by Landlord of Rent with knowledge of any breach of covenant, shall be
deemed a consent to or waiver of such breach. No breach of covenant shall be
implied to have been waived unless such waiver is in writing, signed by the
party benefiting from such covenant and delivered to the other party; and no
acceptance by Landlord of a lesser sum than the Rent due shall be deemed to be
other than on account of the earliest installment of such Rent. No endorsement
or statement on any check or in any letter accompanying any check or payment
shall be deemed an accord and satisfaction; and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
installment or

 

68



--------------------------------------------------------------------------------

pursue any other right or remedy. The acceptance by Landlord of any Rent
following the giving of any default and/or termination notice shall not be
deemed a waiver of such notice. Tenant shall not interpose any counterclaim or
counterclaims (other than compulsory counterclaims that would be lost if not
interposed) in a summary proceeding or in any action based on non-payment of
Rent, it being agreed that Tenant shall not be deemed to have waived any such
claims (other than compulsory counterclaims) that are not so interposed.

(f) Landlord’s Right to Cure. If Tenant fails to perform any covenant within any
applicable notice and/or cure period, then Landlord at its option may (without
waiving any right or remedy for Tenant’s non-performance), after giving Tenant
not less than ten (10) days’ prior notice of Landlord’s intent to exercise its
right to undertake such curative work under this Section 14.3(f) at any time
thereafter, perform the covenant for the account of Tenant, provided that Tenant
has not then effected such cure. Tenant shall, within thirty (30) days after
demand therefor accompanied by reasonable supporting documentation, reimburse
Landlord’s cost (including reasonable attorneys’ fees) of so performing such
work as Additional Rent. Notwithstanding any other provision concerning cure
periods, Landlord may cure any non-performance for the account of Tenant after
such notice to Tenant, if any, as is reasonable under the circumstances if
curing prior to the expiration of the applicable cure period is reasonably
necessary to prevent likely damage to the Premises or Building or possible
injury to persons, or to protect Landlord’s interest in the Premises or
Building.

14.4. Late Charge. Tenant acknowledges that, if Rent is not paid when due under
the provisions of this Lease, Landlord shall incur unanticipated costs, which
shall be extremely difficult to ascertain exactly. Such costs include processing
and accounting charges, together with late charges that may be imposed on
Landlord by any mortgage on the Property. Accordingly, if Landlord does not
receive any Rent payment within five (5) days following its due date, Tenant
shall pay Landlord a late charge equal to two percent (2%) of the overdue
amount. The parties agree that this late charge represents a fair and reasonable
estimate of the costs Landlord shall incur by reason of Tenant’s delay or
failure to pay the Rent when due. Payment of the late charge shall not cure
Tenant’s payment default or prevent Landlord from exercising other rights and
remedies. Notwithstanding the foregoing, no late charges under this Section 14.4
shall accrue until Landlord provides notice of such late payment to Tenant and
five (5) business days elapse from such notice without Tenant having made such
payment; provided, however, that Landlord shall not be required to give such
notice more than once during any twelve-(12)-month period.

14.5. Interest. Any Rent not paid when due under the provisions of this Lease
shall bear interest from the date due until the date paid at the annual rate
(the “Default Rate”) equal to the greater of (a) twelve percent (12%) per annum
or (b) the prime rate of interest from time to time published by the Wall Street
Journal (or its successor) plus four percent (4%) per annum, provided that, if
such Default Rate should exceed the rate permitted by applicable law, the
Default Rate shall be reduced to the rate legally permitted. Payment of such
interest shall not cure Tenant’s payment default or prevent Landlord from
exercising other rights and remedies. Notwithstanding the foregoing, no interest
under this Section 14.5 shall accrue until Landlord provides notice of such late
payment to Tenant and five (5) business days elapse from such notice without
Tenant having made such payment; provided, however, that Landlord shall not be
required to give such notice more than once during any twelve-(12)-month period.

 

69



--------------------------------------------------------------------------------

14.6. Letter of Credit.

(a) LC Amount. Tenant shall provide to Landlord a clean, irrevocable letter of
credit as security for the performance of the obligations of Tenant hereunder,
subject to the terms and conditions set forth in this Section 14.6 (together
with any renewal, replacement, or increase thereof or supplement thereto in
accordance herewith, the “Letter of Credit”). Simultaneously with Tenant’s
execution of this Lease, Tenant shall provide the Letter of Credit in the
initial amount set forth for the Letter of Credit in Section 1.7 (the “Initial
LC Amount”). Any Letter of Credit delivered under this Section 14.6 shall comply
with and be subject to the requirements of Exhibit I. The amount of the Letter
of Credit that is from time to time required to be maintained under the terms of
this Section 14.6 is referred to herein as the “LC Amount.”

(b) Increased LC Amount. Notwithstanding the foregoing, if an LC Increase
Trigger Event (as defined below) occurs, Tenant shall (i) give Landlord notice
of the LC Increase Trigger Event within ten (10) days after its occurrence and
(ii) increase the Letter of Credit to an amount equal to six (6) times the
Initial LC Amount (the “Increased LC Amount”) as required herein. Tenant shall
cause such increase in the LC Amount to be effected, within thirty (30) days
after the occurrence of the LC Increase Trigger Event, by delivering to Landlord
either an amendment to the existing Letter of Credit or (if so desired by
Tenant) a replacement or supplemental Letter of Credit for such Increased LC
Amount, in either case in compliance with the requirements of Exhibit I.
Tenant’s obligations under this Section 14.6(b) shall be automatic upon the
occurrence of an LC Increase Trigger Event, without the requirement for any
notice or demand by Landlord. The failure by Tenant to timely increase the
Letter of Credit as and when required under this Section 14.6(b) shall
constitute an Event of Default, without any notice or cure period under
Section 14.1. After the occurrence of an LC Increase Trigger Event, Tenant shall
maintain the Letter of Credit in the Increased LC Amount, except as provided in
Section 14.6(e) below.

(c) Definitions. As used herein:

“LC Increase Trigger Event” shall mean the occurrence of either (x) a Credit
Agreement Default (as defined below) or (y) a Net Worth Shortfall (as defined
below).

“Credit Agreement Default” shall mean a default under the terms of any Credit
Agreement (as defined below) beyond (i) any applicable notice and cure period
under such Credit Agreement and (ii) any forbearance period or waiver of a
covenant violation, if any, that such Credit Agreement lender may have granted
prior to the expiration of the such notice and cure period.

“Credit Agreement” shall mean the $400,000,000 credit line agreement with
TripAdvisor Inc. (or any subsidiary thereof) existing on the Lease Date, as the
same may hereafter be extended, supplemented, or modified from time to time, and
any replacement or new credit agreement(s) existing from time to time under
which Tenant or any Related Entity is a borrower, including without limitation
any credit agreement from time to time maintained by TripAdvisor Holdings LLC
(which currently owns 100% of the ownership interests in Tenant) or TripAdvisor,
Inc. (which currently owns 100% of the ownership interests in TripAdvisor
Holdings LLC).

 

70



--------------------------------------------------------------------------------

“Net Worth Shortfall” shall mean that the Net Worth (as defined below) of Tenant
is less than Four Hundred Million Dollars ($400,000,000).

“Net Worth” shall mean the Total Stockholder’s Equity of Tenant as defined by
generally accepted accounting standards, in a manner consistent with TripAdvisor
Inc.’s financial statements as reported in its quarterly and annual filings with
the U.S. Securities and Exchange Commission (“SEC”).

(d) Confirmations. Tenant represents and warrants that, as of the Lease Date,
Tenant has disclosed to Landlord the existence of all existing Credit
Agreements, no Credit Agreement Default exists, and there has been no material
adverse change in Tenant’s Net Worth since the date of the audited Tenant
financial statements provided to Landlord prior to the execution of this Lease.
Within ten (10) business days after Landlord’s request from time to time, Tenant
shall provide Landlord with (i) a certification, signed by Tenant’s chief
financial officer, that no Credit Agreement Default or Net Worth Shortfall then
exists or has occurred during the preceding twelve-(12)-month period (or, if
such an event has occurred, stating that such event has occurred and whether
such event continues to exist), (ii) a list of all then existing Credit
Agreements, and (iii) a copy of Tenant’s most recent annual and quarterly
financial statements, whether then audited or unaudited, evidencing Tenant’s Net
Worth as of the date of such financial statements. If requested from time to
time by Landlord, on an annual basis, from the Lease Date until the end of the
Term, Tenant shall also provide Landlord with a copy of its annual financial
statements for the fiscal year just ended (which, if Tenant does not have
audited statements, may be unaudited so long as Guarantor remains a publicly
traded company and a Related Entity of the then Tenant under the Lease and which
shall be audited if Guarantor is no longer a publicly traded company or no
longer a Related Entity of the then Tenant under the Lease), within ten (10)
business days after the issuance of such financial statements.

(e) Restoration of Initial LC Amount. In the event that the Letter of Credit is
increased due to an LC Increase Trigger Event as set forth above, Landlord shall
thereafter permit Tenant to reduce the Letter of Credit to the Initial LC
Amount, if and only if Tenant, at any time after the date that is six (6) months
after the delivery of the Letter of Credit for the Increased LC Amount, submits
to Landlord evidence reasonably satisfactory to Landlord that Tenant then
satisfies the following conditions (any such submission being referred to herein
as a “Reduction Submission”):

 

  (i) in the case of an LC Increase Trigger Event that arose from a Credit
Agreement Default, that no Credit Agreement Default then exists or has existed
at any time during the six-(6)-month period immediately preceding the Reduction
Submission;

 

  (ii) in the case of an LC Increase Trigger Event that arose from a Net Worth
Shortfall, that (x) for the two consecutive quarterly reporting periods
immediately preceding the Reduction Submission, Tenant’s financial statements
(which shall be prepared in a manner consistent with the financial statements
filed by Guarantor with the SEC) show that the reported Net Worth of Tenant
equals or exceeds $400,000,000 and (y) Tenant’s audited financial statements for
the most recent calendar year (which shall be prepared in a manner consistent
with the financial statements filed by Guarantor with the SEC) subsequent to the
occurrence of the Net Worth Shortfall reflect a Tenant’s Net Worth balance of at
least $400,000,000; and

 

71



--------------------------------------------------------------------------------

  (iii) in the case of either clause (i) or (ii) above, that (x) no draw on the
Letter of Credit has occurred within the six-(6)-month-period immediately
preceding the Reduction Submission and (ii) no Material Event of Default then
exists and no event has occurred or condition then exists which with notice and
the passage of time would constitute such a Material Event of Default.

If the LC Amount is reduced to the Initial LC Amount under this Section 14.6(e),
the provisions of Section 14.6(b) shall again apply in the event of any
subsequent LC Increase Trigger Event.

14.7. Guaranty. Simultaneously with Tenant’s execution of this Lease, Tenant
shall cause Guarantor to execute and deliver to Landlord the Guaranty in the
form attached hereto as Exhibit M.

14.8. Holdover. If Tenant (or anyone claiming through Tenant) shall remain in
occupancy of the Premises or any part thereof after the expiration or earlier
termination of the Term (without a written agreement therefor executed and
delivered by Landlord), then, without limiting Landlord’s other rights and
remedies, the person remaining in possession shall be deemed a tenant at
sufferance, and Tenant shall thereafter pay to Landlord monthly rent (pro-rated
for such portion of any partial month as Tenant shall remain in possession) at a
rate equal to 125% for up to the first thirty (30) days of such holdover (and
150% for any holdover period thereafter) of the greater of (a) the Base Rent
applicable to the Premises during the last monthly period immediately preceding
such expiration or termination or (b) the fair market rent for the Premises (on
a so-called “triple net” basis), in each case with all Additional Rent also
payable as provided in this Lease. The foregoing provisions shall not serve as
permission for Tenant or anyone claiming by, through, or under Tenant to
holdover, nor serve to extend the Term (although Tenant shall remain bound to
comply with all provisions of this Lease until Tenant vacates the Premises), and
Landlord shall have the right at any time after the expiration or earlier
termination of this Lease to enter and possess the Premises and remove all
property and persons therefrom or to require Tenant to surrender possession of
the Premises as provided in this Lease upon the expiration or earlier
termination of the Term. If, within forty (45) days after the expiration or
earlier termination of this Lease, Tenant fails to vacate and surrender the
Premises as required under this Lease, Tenant shall indemnify, defend and hold
harmless Landlord from all costs, loss, expense or liability arising from such
failure, including, without limitation, claims made by any succeeding tenant and
real estate brokers’ claims and attorneys’ fees. No acceptance by Landlord of
any Rent during or for any period following the expiration or termination of
this Lease shall operate or be construed as an extension or renewal of this
Lease. The provisions of this Section 14.8 shall survive the termination or
earlier expiration of this Lease.

 

72



--------------------------------------------------------------------------------

ARTICLE 15.

PROTECTION OF LENDERS

15.1 Subordination and Superiority of Lease. Landlord represents and warrants
that, as of the Lease Date, there is no mortgage on the Property or the Project
Land to which this Lease is subject. Tenant agrees that this Lease and the
rights of Tenant hereunder will be subject and subordinate to any lien of the
holder of any future mortgage, and to the rights of any lessor under any ground
or improvements lease, of the Building or the Property (all mortgages and ground
or improvements leases of any priority are collectively referred to in this
Lease as a “mortgage,” and the holder or lessor thereof from time to time as a
“mortgagee”), and to all advances and interest thereunder and all modifications,
renewals, extensions and consolidations thereof; provided that any subordination
of this Lease shall, if no Event of Default then exists, be conditioned upon
Landlord delivering to Tenant a written, recordable subordination,
non-disturbance and attornment agreement from the mortgagee seeking to have this
Lease subordinated to its interest in the form attached as Exhibit H or in such
other substantially equivalent form as such mortgagee may reasonably request.
Such subordination, non-disturbance and attornment agreement shall include,
among other things, provisions for the application of casualty insurance
proceeds for the restoration of the Building substantially in the form set forth
in Section 4.3 of Exhibit H. Tenant shall not be required to execute any
subordination, non-disturbance and attornment agreement and this Lease shall not
be subordinate to any junior mortgage where a mortgagee having priority over
such junior mortgage has prohibited execution of a further subordination,
nondisturbance and attornment agreement in any agreement with Tenant and has not
consented to Tenant so executing a subordination, nondisturbance and attornment
agreement with respect to such junior mortgage.

Tenant agrees that this Lease shall survive the merger of estates of any ground
or improvements lessor and lessee, if any. Until a mortgagee (either superior or
subordinate to this Lease) forecloses Landlord’s equity of redemption (or
terminates or succeeds to a new lease in the case of a ground or improvements
lease) no mortgagee shall be liable for failure to perform any of Landlord’s
obligations (and such mortgagee shall thereafter be liable only after it
succeeds to and holds Landlord’s interest and then only as limited herein).
Tenant shall, if requested by Landlord or any mortgagee, give notice of any
alleged non-performance on the part of Landlord to any such mortgagee, provided
that an address for such mortgagee has been designated to Tenant in writing, and
Tenant agrees that such mortgagee shall have a separate, consecutive reasonable
cure period of no less than thirty (30) days (to be reasonably extended in the
same manner Landlord’s cure period is to be extended and for such additional
periods as is necessary to allow such Mortgagee to take possession of the
Property) following Landlord’s cure period during which such mortgagee may, but
need not, cure any non-performance by Landlord. The agreements in this Lease
with respect to the rights and powers of a mortgagee constitute a continuing
offer to any person that may be accepted by taking a mortgage (or entering into
a ground or improvements lease) of the Premises. This Section 15.1 shall be
self-operative, but in confirmation thereof, Tenant shall execute and deliver
the subordination, nondisturbance and attornment agreement in the form of
Exhibit H or in such other substantially equivalent form as such mortgagee may
reasonably request.

15.2 Attornment. If Landlord’s interest in the Property is acquired by mortgagee
or purchaser at a foreclosure sale, Tenant shall, at the election of such
mortgagee or purchaser (except as may be required pursuant to any applicable
subordination, non-disturbance and attornment agreement then in effect), attorn
to the transferee of or successor to Landlord’s interest in the Property and
recognize it as Landlord under this Lease. Tenant waives the protection of any
statute or rule of law which gives Tenant any right to terminate this Lease or
surrender possession of the Premises upon the transfer of Landlord’s interest.
Upon such

 

73



--------------------------------------------------------------------------------

attornment, this Lease shall continue in full force and effect as a direct lease
between the mortgagee and Tenant upon all of the terms, conditions and covenants
as are set forth in this Lease, except that the mortgagee shall not (except as
may be required pursuant to any applicable subordination, non-disturbance and
attornment agreement then in effect) be (i) liable in any way to Tenant for any
act or omission, neglect or default on the part of Landlord under this Lease
(nothing in this clause (i) being deemed to relieve any mortgagee succeeding to
the interest of Landlord hereunder of its continuing obligations as landlord
under this Lease from and after the date of such succession), (ii) responsible
for any monies owing by or on deposit with Landlord to the credit of Tenant
(except to the extent any such deposit is actually received by such mortgagee),
(iii) subject to any counterclaim or setoff which theretofore accrued to Tenant
against Landlord, (iv) bound by any amendment or modification of this Lease
subsequent to such mortgage, or by any previous prepayment of Rent for more than
one (1) month, which was not approved in writing by the mortgagee, or bound by
the representations set forth in Section 9.4, (v) liable beyond mortgagee’s
interest in the Property, (vi) responsible for the performance of any work to be
done by the Landlord under this Lease to render the Premises ready for occupancy
by the Tenant or the payment of the TI Allowance, or (vii) required to remove
any person occupying the Premises or any part thereof, except if such person
claims under the mortgagee. Notwithstanding the foregoing, for any
subordination, non-disturbance and attornment agreement delivered prior to
completion of Landlord’s construction-related obligations for the Building under
Exhibit B, any such agreement shall include provisions, substantially in the
form set forth in Section 4.4(a) of Exhibit H, that recognize Tenant’s rent
abatement remedies, term commencement delay remedies, off-set rights, and
termination rights under Paragraphs 11.2(c), 12.2, and 12.3 of Exhibit B. Tenant
agrees that any present or future mortgagee may at its option unilaterally elect
to subordinate, in whole or in part and by instrument in form and substance
satisfactory to such mortgagee alone, the lien of its mortgagee (or the priority
of its ground lease) to some or all provisions of this Lease.

15.3 Rent Assignment. If from time to time Landlord assigns this Lease or the
rents payable hereunder to any mortgagee, whether such assignment is conditional
in nature or otherwise, such assignment shall not be deemed an assumption by the
assignee of any obligations of Landlord; but, subject to the limitations herein
including Section 15.1 and 16.4, the assignee shall be responsible only for
non-performance of Landlord’s obligations that occur after it succeeds to, and
only during the period it holds possession of, Landlord’s interest in the
Property after foreclosure or voluntary deed in lieu of foreclosure, subject to
the provisions of Section 15.2 above.

15.4 Other Instruments. The provisions of this Article 15 shall be
self-operative; nevertheless, Tenant agrees to execute, acknowledge and deliver
any subordination, attornment or priority agreements conforming to the
provisions of this Article 15 from time to time requested by Landlord or any
mortgagee, and further agrees that its failure to do so within ten (10) business
days after written request shall be an Event of Default. Without limitation,
where Tenant in this Lease has agreed to indemnify or otherwise make covenants
for the benefit of Landlord’s mortgagee, such agreements are for the benefit of
such mortgagee as third party beneficiaries; and at the request of Landlord or
such mortgagee, Tenant from time to time will confirm such matters in a
confirmatory instrument, in a commercially reasonable form consistent with the
provisions of this Lease, directly with such mortgagee.

 

74



--------------------------------------------------------------------------------

15.5 Estoppel Certificates. Within ten (10) business days after request by a
party to this Lease, the other party shall execute, acknowledge and deliver a
written statement certifying: (i) that none of the terms or provisions of this
Lease has been changed (or if they have been changed, stating how); (ii) that
this Lease has not been canceled or terminated; (iii) the last date of payment
of Base Rent and other charges and the time period covered; (iv) that to the
knowledge of the party executing the certificate, the party requesting such
certificate is not in default under this Lease (or, if in default, describing it
in reasonable detail); and (v) such other information with respect this Lease as
may be reasonably requested or which any prospective purchaser or encumbrancer
of the Property may require. Any certificate delivered under this Section 15.5
shall be for the benefit of specified third parties and their respective
successors and assigns, and neither party to this Lease shall have the right to
rely on a certification delivered under this Section 15.5 by the other party to
this Lease, except to the extent that Landlord relies on such statements when
making any certifications, representations or warranties to such third parties.
The party receiving any such statement may deliver the statement to any such
prospective purchaser or encumbrancer, which may rely conclusively upon such
statement as true and correct.

ARTICLE 16.

MISCELLANEOUS PROVISIONS

16.1 Landlord’s and Tenant’s Consent. Tenant shall pay to Landlord, as
Additional Rent, all reasonable out-of-pocket third-party fees and expenses
incurred in connection with any act or request by Tenant that requires
Landlord’s consent or approval under this Lease during the Term. Landlord shall
reimburse Tenant for all reasonable out-of-pocket third-party fees and expenses
incurred in connection with any act or request by Landlord that requires
Tenant’s consent or approval under this Lease during the Term. The provisions of
this Section 16.1 shall not apply to any matters arising under the Work Letter
attached hereto as Exhibit B.

16.2 Notice of Landlord’s Default. Tenant shall give notice of Landlord’s
failure to perform any of its obligations under this Lease to Landlord and any
mortgagee whose name and address have been given to Tenant. Landlord shall not
be in default under this Lease unless Landlord (or such mortgagee or
beneficiary) fails to cure such non-performance within thirty (30) days after
receipt of Tenant’s notice, provided that, if such non-performance requires more
than thirty (30) days to cure, such period shall be reasonably extended in the
case of any such non-performance that cannot be cured by the payment of money
where such non-performance can be cured (but in any event shall not exceed 180
days in the aggregate) and Landlord begins promptly within said thirty (30) day
period and thereafter diligently completes the cure. In addition to the other
remedies expressly provided in this Lease, Tenant shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease by Landlord or to a
decree compelling specific performance of any such covenants, conditions or
provisions. No termination remedy that is not expressly set forth in this Lease
for any breach or failure by Landlord to perform any obligation under this Lease
shall be implied or applicable as a matter of law.

16.3 Quiet Enjoyment. Landlord agrees that, so long as Tenant performs all of
its obligations under the terms of this Lease within any applicable notice and
cure periods, Tenant shall lawfully and quietly hold, occupy and enjoy the
Premises during the Term of this Lease without disturbance by Landlord or by any
person claiming through or under Landlord, subject to the terms of this Lease.

 

75



--------------------------------------------------------------------------------

16.4. Limitations on Liability.

(a) Landlord’s Interest in the Property. Tenant agrees that Landlord shall be
liable only for breaches of its covenants occurring while it is owner of the
Property (provided, however, that if Landlord from time to time is lessee of the
ground or improvements constituting the Building, then Landlord’s period of
ownership of the Property shall be deemed to mean only that period while
Landlord holds such leasehold interest). Upon any sale or transfer of the
Property (or Landlord’s interest as ground lessee, as applicable), the
transferor Landlord (including any mortgagee) shall be freed of any liability or
obligation thereafter arising to the extent that such liabilities and
obligations are assumed by such transferee and, thereafter, Tenant shall look
solely to the transferee Landlord as aforesaid for satisfaction of such
liability or obligation. Tenant (and any person acting under or through Tenant)
agrees to look solely to Landlord’s interest from time to time in the Property,
including the rents, insurance proceeds and condemnation proceeds therefrom, for
satisfaction of any claim against Landlord. No owner, trustee, beneficiary,
partner, member, manager, agent, or employee of Landlord (or of any mortgagee or
any lender or ground or improvements lessor) nor any person acting under any of
them shall ever be personally or individually liable to Tenant or any person
claiming under or through Tenant for or on account of any default by Landlord or
failure by Landlord to perform any of its obligations hereunder, or for or on
account of any amount or obligations that may be or become due under or in
connection with this Lease or the Premises; nor shall it or they ever be
answerable or liable in any equitable judicial proceeding or order beyond the
extent of their interest in the Property. No deficit capital account of any
member or partner of Landlord shall be deemed to be a liability of such member
or partner or an asset of Landlord.

(b) No Indirect or Consequential Damages. In no event shall Landlord or Tenant
ever be liable to the other for indirect or consequential damages (including
loss of revenue, profits, or data); provided, however, that the provisions of
this Section 16.4 shall not apply to Section 9.4 or to the remedies expressly
set forth in Article 14 of this Lease.

16.5. Notices. All notices, requests and other communications required under
this Lease shall be in writing, addressed as specified in Section 1.12, and
shall be (i) personally delivered, (ii) sent by certified mail, return receipt
requested, postage prepaid, or (iii) delivered by a national overnight delivery
service that maintains delivery records. All notices shall be effective upon
delivery (or refusal to accept delivery). Either party may change its notice
addresses under Section 1.12 upon written notice to the other party. Notices
under this Lease may be given by counsel for either party.

16.6. Notice of Lease. Tenant shall not record this Lease. Either Landlord or
Tenant may require that a statutory notice of lease executed by both parties be
recorded with respect to this Lease, which will include (as provided in
Section 2.4) notice of Tenant’s Extension Option rights and Expansion/Purchase
Rights. In the event that any rights under this Lease (including, without
limitation, any Extension Option rights or Expansion/Purchase Rights) shall
expire, lapse, or be terminated in accordance with the applicable terms set
forth herein, upon the request of Landlord (or, as applicable, the Project
Declarant or its respective successors or assigns), Tenant shall execute and
deliver a recordable instrument evidencing the expiration, lapse, or other
applicable termination of such rights.

 

76



--------------------------------------------------------------------------------

16.7. Corporate Authority. Tenant warrants and represents that (a) Tenant is
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which such entity was organized; (b) Tenant has the authority to
own its property and to carry on its business as contemplated under this Lease;
(c) Tenant has duly executed and delivered this Lease; (d) the execution,
delivery and performance by Tenant of this Lease (i) are within the powers of
Tenant, (ii) have been duly authorized by all requisite action, (iii) will not
violate any provision of law or any order of any court or agency of government,
or any agreement or other instrument to which Tenant is a party or by which it
or any of its property is bound, and (iv) will not result in the imposition of
any lien or charge on any of Tenant’s property, except by the provisions of this
Lease; and (e) this Lease is a valid and binding obligation of Tenant in
accordance with its terms. This warranty and representation shall survive the
termination of the Term.

Landlord represents and warrants that (a) Landlord is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which such
entity was organized; (b) Landlord has the authority to own its property and to
carry on its business as contemplated under this Lease; (c) Landlord has duly
executed and delivered this Lease; (d) the execution, delivery and performance
by Landlord of this Lease (i) are within the powers of Landlord, (ii) have been
duly authorized by all requisite action, (iii) will not violate any provisions
of law or any order of any court or agency of government, or any agreement or
other instrument to which Landlord is a party or by which it or any of its
property is bound, and (iv) will not result in the imposition of any lien or
charge on any of Landlord’s property, except by the provisions of this Lease;
and (e) this Lease is a valid and binding obligation of Landlord in accordance
with its terms. This warranty and representation shall survive the termination
of the Term.

16.8. Joint and Several Liability. If more than one party signs this Lease as
Tenant, they shall be jointly and severally liable for all obligations of
Tenant.

16.9. Force Majeure. Except where Force Majeure (as defined below) is expressly
excluded elsewhere in this Lease, if a party cannot perform any of its
obligations due to an event of Force Majeure (other than the inability to make
payments when due), the time provided for performing such obligations shall be
extended by a period of time equal to the duration of the events. “Force
Majeure” shall mean any cause that is beyond the reasonable control of a party
and beyond the reasonable control of such party’s contractors, consultants or
other agents or representatives, including acts of God; fire, explosion or other
casualty; strikes, lockouts, labor disputes, labor shortages or material
shortages; acts of terrorism or war; acts of public enemy; riots or civil
disobedience; governmental acts or orders (as distinguished from inability to
obtain permits in the ordinary course); blackouts or power shortages; epidemics;
landslides; earthquakes; hurricanes and/or tornadoes; and floods.

16.10. Limitation of Warranties. Landlord and Tenant expressly agree that, other
than those warranties expressly set forth in this Lease, there are and shall be
no implied warranties of merchantability, habitability, suitability, fitness for
a particular purpose or of any other kind arising out of this Lease.

 

77



--------------------------------------------------------------------------------

16.11. Brokers. Landlord and Tenant represent and warrant to each other that the
Broker(s) named in Section 1.13 are the only agents, brokers, finders or other
parties with whom such party has dealt who may be entitled to any commission or
fee with respect to this Lease or the Premises or the Property. Each of Landlord
and Tenant agrees to indemnify and hold the other harmless from any claim,
demand, cost or liability, including without limitation attorneys’ fees and
expenses, asserted by any party other than the Brokers named in Section 1.13
based upon dealings of that party with the indemnifying party. Landlord shall be
responsible for the payment of any brokerage fees to the Brokers named in
Section 1.13 pursuant to separate agreements with Landlord. The provisions of
this Section shall survive the expiration of the Term or any earlier termination
of this Lease.

16.12. Applicable Law and Construction. This Lease may be executed in one or
more counterpart signature pages (all of which when signed shall constitute a
single agreement), shall be construed as a sealed instrument, and shall be
governed exclusively by the provisions hereof and by the laws of The
Commonwealth of Massachusetts without regard to principles of choice of law or
conflicts of law. A facsimile signature to this Lease shall be sufficient to
prove the execution by a party. If any provisions shall to any extent be
invalid, the remainder shall not be affected. Other than contemporaneous
instruments executed and delivered of even date, if any, this Lease contains all
of the agreements between Landlord and Tenant relating in any way to the
Premises and supersedes all prior agreements and dealings between them. There
are no oral agreements between Landlord and Tenant relating to this Lease or the
Premises. This Lease may be amended only by instrument in writing executed and
delivered by both Landlord and Tenant (and, as to any matters set forth in
Section 2.4, Project Declarant or its respective successors and assigns as set
forth therein). The provisions of this Lease shall bind Landlord and Tenant and
their respective successors and assigns, and shall inure to the benefit of
Landlord and its successors and assigns and of Tenant and its permitted
successors and assigns, subject to Article 13. The titles are for convenience
only and shall not be considered a part of this Lease. This Lease shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared primarily by counsel for one
of the parties, it being recognized that both Landlord and Tenant have
contributed substantially and materially to the preparation of this Lease. If
Tenant is granted any extension or other option, to be effective the exercise
(and notice thereof) shall be unconditional; and if Tenant purports to condition
the exercise of any option or to vary its terms in any manner, then the
purported exercise shall be ineffective. The enumeration of specific examples of
a general provision shall not be construed as a limitation of the general
provision, and the use of “including” shall be deemed to mean “including without
limitation”. Unless a party’s approval or consent is required by the express
terms of this Lease not to be unreasonably withheld, such approval or consent
may be withheld in the party’s sole discretion. The submission of a form of this
Lease or any summary of its terms shall not constitute an offer by Landlord to
Tenant; but a leasehold shall only be created and the parties bound when this
Lease is executed and delivered by both Landlord and Tenant, together with the
Project Declarant. Nothing herein shall be construed as creating the
relationship between Landlord and Tenant of principal and agent, or of partners
or joint venturers, or any relationship other than landlord and tenant. This
Lease and all consents, notices, approvals and all other related documents may
be reproduced by any party by any electronic means or by facsimile,
photographic, microfilm, microfiche or other reproduction process and the
originals may be destroyed; and each party agrees that any reproductions shall
be as admissible in evidence in any judicial or administrative proceeding as the
original itself

 

78



--------------------------------------------------------------------------------

(whether or not the original is in existence and whether or not reproduction was
made in the regular course of business), and that any further reproduction of
such reproduction shall likewise be admissible. If any payment in the nature of
interest provided for in this Lease shall exceed the maximum interest permitted
under controlling law, as established by final judgment of a court, then such
interest shall instead be at the maximum permitted interest rate as established
by such judgment.

16.13. Construction on the Property or Adjacent Property.

Tenant acknowledges that Project Declarant, Landlord, and/or its affiliates is
or are undertaking or may hereafter undertake major renovations and/or
construction at the Project pursuant to the Project Condominium Documents. For
avoidance of doubt, in connection therewith, Project Declarant expressly
reserves the right from time to time to amend the Project Site Plan, any Master
Plan Permits, or any other Project Documents in accordance with the rights
reserved to Project Declarant under the Project Condominium Documents with
respect to any future development, redevelopment, alteration, improvement,
operation, maintenance of the Project, provided that such amendment does not
(1) materially adversely affect the use of the Premises for their intended
purposes (or with access thereto or the appurtenant parking rights for the
Building under Section 2.2(b) for their intended purposes) in each case as more
particularly set forth under the terms and conditions of this Lease or
(2) conflict with the Building 2 Rights (including, without limitation, any
amendment to the Special Permit Amendment that conflicts with the rights for
Building 2 granted to Tenant under Exhibit C-1 and Exhibit C-2) and Building 4
Rights under their respective express terms for so long as such respective
rights have not lapsed or been terminated in accordance with their respective
terms. Project Declarant and Landlord shall have the right, in connection with
Project Declarant’s development, redevelopment, alteration, improvement,
operation, maintenance, or repair of the Project, to subject the Property and
its appurtenant rights to easements for the construction, reconstruction,
alteration, improvement, operation, repair or maintenance of elements thereof,
for access and egress, for parking, for the installation, maintenance, repair,
replacement or relocation of utilities serving the Project and to subject the
Property to such other rights, agreements, and covenants for such purposes as
Landlord may determine; provided that such rights, agreements, and covenants do
not materially adversely affect the use of the Premises for their intended
purposes (or with access thereto or parking rights granted hereunder for their
intended purposes) in each case as more particularly set forth under the terms
and conditions of this Lease. Tenant hereby agrees that this Lease shall be
subject and subordinate to any such matters that do not materially adversely
affect the use of the Premises, access thereto, or parking rights granted
hereunder for their intended purposes (in each case as more particularly set
forth under the terms and conditions of this Lease). Neither Tenant nor any
Related Entity shall take any action, directly or indirectly, to oppose the
Project or any phase thereof, to the extent the same are not in violation of
this Section 16.13. In the event of any municipal action under the Special
Permit Amendment that seeks to revoke occupancy rights for the Building due to a
failure to comply with applicable conditions of the Special Permit Amendment
(other than as may have arisen in whole or in part from an act or omission by
Tenant or any Tenant Party), Landlord will use diligent efforts to avert the
application to the Building of any such revocation action, including if
appropriate taking measures to remedy any such conditions that are within
Landlord’s reasonable control on the Building Site or the seeking of appropriate
injunctive relief against the party responsible for causing or curing such
failure in other portions of the Project.

 

79



--------------------------------------------------------------------------------

Project Declarant and Landlord and their respective affiliates and their
respective agents, employees, licensees and contractors shall also have the
right to enter on the Property or Building (or any Appurtenant Exterior Areas
serving the Building) to undertake work pursuant to any easement granted
pursuant to the above paragraph; to shore up the foundations and/or walls of the
Building or any Appurtenant Exterior Area; to erect scaffolding and protective
barricades around, within or adjacent to the Building or any Appurtenant
Exterior Area; and to do any other act necessary for the safety of the Building
or any Appurtenant Exterior Area or the expeditious completion of such work.
Landlord shall not be liable to Tenant for any compensation or reduction of Rent
by reason of inconvenience or annoyance or for loss of business resulting from
any act by Landlord pursuant to this Section 16.13 provided that Landlord
complies with this Section 16.13. Landlord shall use reasonable efforts to
minimize the extent and duration of any inconvenience, annoyance or disturbance
to Tenant resulting from any work pursuant to this Section 16.13 in or about the
Building or any Appurtenant Exterior Area, consistent with accepted construction
practice. Landlord shall inform Tenant and work reasonably with Tenant to create
an operating plan to ensure the minimization of inconvenience, annoyance and
disturbance to Tenant and shall continue such consultative process throughout
the course of completion of the work.

16.14. Confidentiality of Information.

Landlord agrees to hold any proprietary information identified as confidential
by Tenant in writing and supplied to Landlord pursuant to this Lease, excluding
any information required to be filed with a governmental agency (“Confidential
Information”) in confidence. Notwithstanding the foregoing, Landlord may
disclose such Confidential Information to its attorneys, accountants, property
managers, real estate brokers, current or prospective purchasers, investors, or
lenders, or their respective attorneys and consultants in connection with the
financing or sale of the Property or Landlord’s review of such information to
the extent such parties need to know the Confidential Information for the
purpose of evaluating the proposed transaction and Landlord informs such parties
of the confidential nature of the Confidential Information. The term
“Confidential Information” does not include information that (i) is publicly
known at the time of delivery, (ii) subsequently becomes publicly known through
no breach of this Section 16.14 by Landlord or its representatives,
(iii) Landlord can demonstrate was in its possession at the time of disclosure
and was not acquired by it directly or indirectly from Tenant on a confidential
basis, (iv) becomes available to Landlord on a non-confidential basis from a
source other than the Tenant and which source, to the best of Landlord’s
knowledge, is not under an obligation of confidence to Tenant or (v) is
disclosed in the course of litigation between Landlord and Tenant or Landlord
and any other third party.

[BALANCE OF PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Lease to be executed as of
the Lease Date set forth above.

 

LANDLORD:

NORMANDY GAP-V NEEDHAM BUILDING 3, LLC,

a Delaware limited liability company

By:  

/s/ David T. Welsh

Name:   David T. Welsh Title:   Authorized Person TENANT:

TRIPADVISOR LLC,

a Delaware limited liability company

By:  

/s/ Julie M.B. Bradley

Name:   Julie M.B. Bradley Title:   Authorized Person

 

81



--------------------------------------------------------------------------------

JOINDER BY PROJECT DECLARANT

The undersigned, in its capacity as the Project Declarant under the Project
Condominium Documents, hereby joins in this Lease solely for the purposes set
forth in Section 2.4(b) and Exhibits C-1, C-2, C-3, C-4, and N.

 

PROJECT DECLARANT:

NORMANDY GAP-V DEVELOPMENT NEEDHAM, LLC,

a Delaware limited liability company

By:  

/s/ David T. Welsh

Name:   David T. Welsh Title:   Authorized Person

 

82